Exhibit 10.40

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

FINAL EXECUTION COPY

VESSEL CONSTRUCTION AGREEMENT

THIS VESSEL CONSTRUCTION AGREEMENT (“Agreement”) is made as of the 10 day of
January, 2014 between Eastern Shipbuilding Group, Inc. (“Builder”), a Florida
corporation whose mailing address is 2200 Nelson Street, Panama City, Florida
32401 and Great Lakes Dredge & Dock Company, LLC (“Owner”), a limited liability
company organized and existing under and by virtue of the laws of the State of
Delaware, whose mailing address is 2122 York Road, Oak Brook, Illinois 60523,
for the construction of one (1) dual mode articulated tug/barge trailing suction
hopper dredge according to the Contract Documents, for the Contract Price, and
with delivery as shown in Exhibit A.

W I T N E S S E T H:

ARTICLE 1 – DEFINITIONS

Capitalized terms used and not defined elsewhere in this Agreement shall have
the respective meaning ascribed to such terms in this Article 1.

“ABS” – shall mean the American Bureau of Shipping.

“Affiliates” – as used herein, shall mean any entity which controls, is
controlled by, or is under common control with another entity. An entity is
deemed to control another if it owns directly or indirectly at least fifty
percent (50%) of (i) the shares entitled to vote at a general election of
directors of such other entity, or (ii) the voting interest in such other entity
if such other entity does not have either shares or directors.

“Agreement” – as defined in the Preamble.

“ATB Unit” or “Unit” – shall mean the Tug and Barge when combined as a dual mode
articulated tug/barge trailing suction hopper dredge as set forth in the
Contract Documents.

“Barge” – shall mean that certain barge which forms an integral part of the
articulated tug/barge, trailing suction hopper dredge and to be constructed by
the Builder for the Owner under this Agreement.

“Builder” – as defined in the Preamble.

“Builder’s Invoice” – shall mean an invoice in the form prescribed in Exhibit
F-2.

“Builder’s Personnel” – shall mean all employees of the Builder and the
employees of any Subcontractor of the Builder, at any tier.

“Builder’s Process” – is defined as the Detailed Construction Documentation of
the Vessels, including lofting, numerical control code and/or tapes, and
material lists, and the manner and methods to perform the Work, all of which
have been developed by the Builder for the Work contemplated by this Agreement.

“Certificate of Completion and Delivery” – as defined in Article 5.6.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Change Order” – as used herein, the term “Change Order” shall mean a written
instrument prepared by the Builder and signed by the Owner and the Builder,
stating their agreement upon: (1) a change in the Work; (2) the amount of the
adjustment in the Contract Price, if any; and (3) the extent of the adjustment
in the Delivery Date, if any.

“Contract” – as defined in Article 16.1.

“Contract Documents” – as defined in Article 16.1.

“Contract Drawings” – shall mean those drawings provided by the Owner to the
Builder as identified in Exhibit C-1.

“Contract Price” – shall mean the price for the ATB Unit to be constructed
pursuant to this Agreement as shown on Exhibit A as adjusted by any
Modifications thereto and any price adjustments allowed by this Agreement.

“Day(s)” – as referred to hereunder shall mean Gregorian Calendar days, unless
otherwise defined. Each Day shall be a single twenty-four hour period commencing
at 12:00 a.m., local time.

“Delivery” – shall mean the Builder’s transfer of possession and the Owner’s
acceptance of each Vessel completed in accordance with the Contract Documents,
subject to the warranties set forth in Article 11, as evidenced by the Builder’s
and the Owner’s execution of a Protocol of Delivery and Acceptance in the form
of Exhibit M.

“Delivery Date” – shall mean the date shown on Exhibit A on which the ATB Unit
is required to be delivered to the Owner, as such date may be adjusted pursuant
to this Agreement.

“Delivery Payment” – as indicated in Article 5.3 and Exhibit Q.

“Design” – shall mean the design of an ATB Unit, consisting of a Tug and Barge,
as described and comprised in Exhibits B and C, and shall also include all
drawings and documents embodying such design and all Intellectual Property
embodied in such documents, as specified in the Contract Documents and as
provided by the Owner.

“Detail Design Drawings” – shall mean those drawings developed by the Builder
from the Functional Design Drawings.

“Detailed Construction Documentation” – shall mean all construction
documentation of the Vessels and ATB Unit created by the Builder or its
Subcontractors, but specifically not including Detail Design Drawings.

“Disputed Liquidated Damages” – as described in Article 8.7.

“Dock Trials” – shall mean the testing, alongside the dock, of any portion of
the Work by the Builder or Owner prior to, and as a condition to, Delivery.

“Dredging System” – shall mean those components of the ATB Unit and their
supporting subsystems (including but not limited to automation) required in
order for the ATB Unit to perform dredging, including but not limited to dredge
pumps, slurry piping and valves, jet pumps, jet piping and valves, hopper door
system, overflow ducts and system, dragarms and hoisting machinery, and bow
connection.

“Effective Date”– shall be the date upon which this Agreement has been signed by
the Builder and the Owner.

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Financial Security” – shall have the meaning set forth in Article 12.

“Force Majeure” – as described in Article 7.1.

“Functional Design Drawings” – shall mean those drawings provided by the Owner,
which are identified in Exhibit C-2, and derived from the Contract Drawings and
Specifications.

“Good Shipbuilding Practice” – as used herein, shall mean the construction of a
ship or vessel, with due consideration to good commercial quality, incorporating
the specified components in order to meet Specifications requirements, utilizing
good, first quality construction and testing methods to ensure that the
completed ATB Unit will conform fully to the Contract Documents and all
requirements of the Regulatory Authorities.

“Intellectual Property” – shall mean all: (i) inventions (whether or not
patentable), utility patents, design patents, industrial designs and utility
models, as well as all applications for the foregoing and all international
proprietary rights associated therewith; (ii) copyrights, copyright
registrations and copyright applications, and all other rights associated with
the foregoing and the underlying works of authorship; (iii) trademarks, service
marks, business identifiers, trade dress, trade names and brand names, all
registrations and applications therefor and all goodwill associated with the
foregoing; (iv) mask works and mask work registrations; (v) vessel hull design
registrations and applications; (vi) trade secrets; and (vii) all other
statutorily recognized types of intellectual property.

“Indebtedness” – with respect to any Person shall mean, any indebtedness of such
Person, whether or not contingent, including, without limitation, any guarantee
of an indebtedness and however evidenced including, without limitation, bonds,
notes, debentures or similar instruments, letters of credit, bid, performance
and payment bonds (or reimbursement agreements in respect thereof), banker’s
acceptances, capital lease obligations or the deferred and unpaid purchase price
of any property.

“Interim Installment Payment(s)” – shall mean the payment due upon completion of
a Milestone in accordance with Article 5.2 and Exhibit Q.

“Lien” – shall mean any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Lien Release” – shall mean a lien release in favor of each Vessel and the
Owner, executed by the Builder and each Material Subcontractor or Supplier, in
the form of Exhibit G-1 and G-2.

“Materials” – shall mean everything, other than the Owner Furnished Items, that
is required for the construction and Delivery of the Vessels in compliance with
the Contract Documents, including, without limitation, all materials, supplies,
machinery, machinery parts, equipment, electronics, hardware, piping, timber,
ferrous and non-ferrous plate, shapes and other tangible items that are
incorporated or used in or that are identified to be incorporated or used in the
construction of the Vessels.

“Material Subcontract” – shall mean any contract, series of contracts and/or
series of purchase orders of the Builder with its Subcontractor, Supplier, or
vendor in connection with the Work with an aggregate value in excess of
$500,000.

 

3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Material Subcontractor or Supplier” – shall mean any builder, Subcontractor or
Supplier of the Builder providing goods and/or services in excess of $500,000 in
the aggregate in respect of the Work.

“Milestone(s)” – shall mean the milestone events set forth in Exhibits Q, Q-1
and Q-2.

“Milestone Certificate” – is a certificate, in the form set forth in Exhibit F,
attesting to the completion of each stage of the Work referred to in Article 5.2
and corresponding to the Milestone Schedule.

“Milestone Schedule” – shall mean the schedule of Milestones set forth in
Exhibits Q, Q-1 and Q-2.

“Modification” – shall mean (1) a written amendment to the Contract signed by
both parties, or (2) a Change Order. All written amendments and Change Orders
shall be effective only if signed by a duly authorized representative of the
Owner and the Builder.

“Owner” – as defined in the Preamble.

“Owner Furnished Items” – shall mean those items purchased by the Owner and to
be installed in the Vessels by the Builder as part of the Work as defined in
Exhibit E.

“Owner Group” – as defined in Article 23.1.

“Owner Personnel” – shall mean all employees of the Owner, the Owner’s
Representative, and the employees of any subcontractor of the Owner (excluding
the Builder Personnel), at any tier.

“Owner’s Representative”— as described in Article 17.3.

“Partial Lien Release” – shall mean a partial lien release in favor of each
Vessel and the Owner, executed by the Builder and each Material Subcontractor or
Supplier, in the form of Exhibit L-1 and L-2.

“Person” – shall mean an individual, or any corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or agency or political subdivision
thereof (including any subdivision or ongoing business of any such entity or
substantially all of the assets of any such entity, subdivision or business).

“Project Schedule” – as defined in Article 6.4.

“Protocol of Delivery and Acceptance” – shall mean a document in the form of
Exhibit M to be executed by the Builder and the Owner upon Delivery of the ATB
Unit.

“Regulatory Approved Drawings” – shall mean the final Functional Design Drawings
as approved and stamped for approval by ABS.

“Regulatory Authority(ies)” – as used herein shall mean, individually, the
United States Coast Guard, the American Bureau of Shipping, U.S. Public Health
Service, International Maritime Organization, Customs and Border Protection,
Environmental Protection Agency and any other applicable governmental body or
agency responsible for ensuring compliance with requirements imposed by United
States law, regulation, convention, classification society or other requirement
applicable to the Vessels, any subgroup of the forgoing and, collectively, any
and all such authorities.

“Retained Amount” – as defined in Article 4.4.

 

4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Sea Trials” – as defined in Article 4.3.

“Specifications” – shall mean the specifications attached hereto as Exhibit B.

“Subcontractor” – shall mean any person other than employees, engaged by the
Builder to execute any part of the Work under this Agreement.

“Supplier” – shall mean any person responsible for the supply, manufacture,
construction, installation or delivery to the Builder of any of the Materials
other than Owner.

“System Tests” – as defined in Article 4.4.

“Tug” – shall mean that certain tug which forms an integral part of the
articulated tug/barge, trailing suction hopper dredge and to be constructed by
the Builder for the Owner under this Agreement.

“Vessel(s)” – shall refer, where the context so requires, to the Tug and Barge
separately or the ATB Unit in combination.

“Warranty Period” – as used herein shall mean a 365 Day period following
Delivery of the ATB Unit, as the same may be extended pursuant to Section 11.2,
or in the case of a warranty given by a third party, such period specified in
such warranty.

“Warranty Notification” – as defined in Article 11.1.

“Work” – shall mean the work required to be performed by the Builder in
accordance with the Contract Documents, whether performed by the Builder or any
Subcontractor of the Builder and whether completed or partially completed, and
includes all labor, Materials, equipment and services provided or to be provided
by or on behalf of the Builder to fulfill the Builder’s obligations hereunder.
The Work shall also include the Builder’s obligation to pay in due course for
all such labor, Materials, equipment and services provided or to be provided on
behalf of the Builder to fulfill the Builder’s obligations hereunder.

“Working Days” – shall mean “business days,” Monday through Friday, excluding
holidays and weekends.

Terms defined in this Agreement, which are used in the other Contract Documents
or Change Orders but not otherwise defined therein, shall have the meanings
designated in this Agreement.

ARTICLE 2 – SCOPE AND PRICE

2.1 The object of the Contract is the construction by the Builder of one
(1) dual mode articulated tug/barge trailing suction hopper dredge for the sum
of the Contract Price, all in accordance with the Contract Documents, and to be
delivered to the Owner by the Delivery Date shown on Exhibit A for the ATB Unit.
The ATB Unit shall be constructed according to the Contract Documents.

2.2 For the Contract Price, the Builder agrees, at its own risk and expense, to
build at its shipyards located in Panama City, Florida, complete and deliver to
the Owner, afloat at the Builder’s shipyard, on or before the Delivery Date, the
ATB Unit, which at the time of Delivery is to be constructed, outfitted and
tested in accordance with the Contract Documents. The Contract Price to be paid
by the Owner for the Work for the Vessels shall be as set forth on Exhibit A and
may only be adjusted in accordance with the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

2.3 The Builder shall use its commercially reasonable best efforts to obtain
delivery terms from its Subcontractors and Suppliers so as to enable the Builder
to meet the Project Schedule. Further, in the event any Change Orders are issued
pursuant to Article 9 hereof, the Builder shall use its commercially reasonable
best efforts to obtain the most favorable pricing and delivery terms from its
Subcontractors and Suppliers in order to minimize the cost effect of such Change
Order on the Contract Price and its impact, if any, on the Delivery Date.

2.4 The Builder agrees to furnish a suitable location at its shipyard(s) for the
full and timely construction of the ATB Unit, storage of the Owner Furnished
Items, together with all labor, management, tools, equipment, Materials,
services and fees necessary for the construction, completion, inspection and
certification of the Vessels and ATB Unit.

2.5 Subject to Article 19, the Builder will comply with and construct the
Vessels and ATB Unit to be in compliance with the requirements of governing
Regulatory Authorities. All fees and charges of a Regulatory Authority shall be
for the account of and paid by the Builder; except that Owner shall pay the fees
for obtaining the Regulatory Approved Drawings.

2.6 Subject to Article 19, in the construction of the Vessels and ATB Unit, the
Builder will not knowingly violate the applicable requirements of the Regulatory
Authorities which have jurisdiction and which are in effect or announced to come
into effect on or before the date of this Agreement. In the event the Builder
becomes aware that any portion of the Contract Documents do not comply with such
rules, regulations and requirements of the Regulatory Authorities, the Builder
shall promptly notify the Owner of said non-compliance and the Builder and the
Owner shall agree on any Modification necessary to secure compliance and any
alterations in the Work caused by such changes shall be the subject of a Change
Order. If there are changes after the execution of this Agreement in the rules
and regulations promulgated by the Regulatory Authorities applicable to each
Vessel and the ATB Unit, alterations in the Work caused by such change shall be
authorized and paid for by Owner as a Change Order.

2.7 The Builder will provide and/or install and commission all Materials shown
in the Specifications, including the installation of the Owner Furnished Items,
except those items which the Specifications state are to be installed by the
Owner or its separate contractors. With respect to such items to be installed by
the Owner or its separate contractors, the Builder shall provide reasonable
assistance, subject to any Modification if required, with respect to such
installation in accordance with the Contract Documents and the Project Schedule
(as defined in Article 6.4). The Builder shall receive and inspect for, and note
on the carrier’s receipt, any shipping damage that is reasonably ascertainable
upon a visual inspection, check as to agreement with bills of lading, store,
protect and insure all Owner Furnished Items against physical damage or loss
from all insurable risks as set forth in Article 10. Provided that the Builder
has complied with the obligations of this Article, the Builder shall not be
liable for any damage to the Owner Furnished Items that arises prior to delivery
to the Builder’s shipyard. As soon as reasonably practical, but in no case later
than the next Working Day following delivery of the Owner Furnished Items to the
Builder’s shipyard, the Builder shall notify the Owner’s Representative of the
delivery of the

 

6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Owner Furnished Items, who shall, at the Owner’s expense and risk, inspect the
Owner Furnished Items. The Builder does not accept responsibility for the
fitness or condition of the Owner Furnished Items prior to their receipt and
inspection as aforesaid. The Builder shall be liable to the Owner for any damage
to or loss of the Owner Furnished Items occurring during the Builder’s custody
thereof which may arise from any event. The Owner shall be responsible for
providing the Builder accurate values of all Owner Furnished Items. The cost of
technical support required to commission the Owner Furnished Items after
installation by the Builder shall be the responsibility of the Owner. The
Builder shall allow sufficient working area and time to allow the timely and
safe installation and commissioning of equipment and loading of supplies prior
to the Vessel’s departure voyage. Manufacturer’s and supplier’s commissioning of
the Owner Furnished Items shall be scheduled by the Builder in cooperation with
the Owner and with Owner being responsible for any costs and expenses charged by
the suppliers of such Owner Furnished Items.

2.8 Exhibit E attached hereto identifies all Owner Furnished Items and vendor
furnished information for the Owner Furnished Items together with the Owner’s
cost of said equipment and appurtenances for use in determining the policy value
of the Builder’s Risk Insurance under Article 10.1(c). The cost of the Builder’s
Risk Insurance for the Owner Furnished Items (for values shown in Exhibit E)
shall be for the account of and paid by the Builder. If the Owner requests the
Builder to place additional insurance, the cost to the Owner will be the
Builder’s incremental cost for such additional insurance. The Owner Furnished
Items and vendor furnished information shall be delivered free of cost to the
Builder at the Builder’s shipyard by the dates set forth in Exhibit E. It shall
be the Owner’s responsibility to timely provide all Owner Furnished Items to the
Builder with all necessary attachments, accessories, sensors, alarms, fittings,
and other items required for proper installation and further such Owner
Furnished Items shall be delivered along with all necessary documentation,
certifications, drawings and manuals including those required by any applicable
classification societies or regulatory bodies. In the event the Builder becomes
aware of any incompleteness or deficiency with respect to any Owner Furnished
Items, it shall promptly notify the Owner. The Owner shall be responsible for
all commissioning and start-up dock trial and sea trial costs, fees, and
expenses charged by the suppliers of Owner Furnished Items, except to the extent
that the Owner incurs extra charges as a result of the negligence of the Builder
or Builder’s Subcontractors or Builder’s breach of this Agreement.

2.9 Subject to Article 4.1, the Builder will allow the Owner and/or its
representatives at all reasonable times to examine the Vessel, the Work and
Materials during construction.

2.10 It is understood that the Builder is an independent contractor in the
performance of the Work, maintaining complete control of its workers, the
worksite and its operations. Neither the Builder nor anyone employed or engaged
by it shall become an agent, representative, servant or employee of the Owner in
the performance of the Work or any part of it. The Owner shall have no right or
authority to supervise, direct, instruct or otherwise give orders to the
Builder’s Personnel or to bind the Builder in any way to any third party. The
Builder shall have no power whatsoever to bind the Owner in any way in any
dealings between the Builder and third parties and shall not attempt or purport
to do so. All portions of the Work that the Builder does not perform shall be
performed under subcontracts or other appropriate agreement between the Builder
and the Subcontractor performing the Work, and the Owner shall have no liability
for such

 

7



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Subcontracts. Nothing contained in the Contract Documents shall create any
contractual relationship between the Owner and any Subcontractor of the Builder.
Notwithstanding the foregoing, for informational purposes only, the Builder
shall furnish to the Owner at its request a copy of each Material Subcontract it
enters into in connection with the Work. The Builder shall be allowed to redact
certain financial information that it maintains is confidential and/or
proprietary in nature, unless the Builder relies upon such financial information
when presenting a Modification to the Owner.

ARTICLE 3 – DESIGN RESPONSIBILITY AND OWNERSHIP

3.1 It shall be the Owner’s responsibility to finalize the development of the
Design (but excluding Detail Design Drawings which are the Builder’s
responsibility) and Functional Design Drawings and to obtain the Regulatory
Approved Drawings, all of which shall be class approved stamped drawings and
provided to Builder by the dates specified in Exhibits C-1 and C-2. In addition,
the Owner shall timely deliver to the Builder the Barge model, which is based
upon the Regulatory Approved Drawings, as set forth in Exhibit C-3. The Owner
shall ensure that the Tug model, which is based upon the Regulatory Approved
Drawings, as set forth in Exhibit C-3, is timely available at Ship Architects
Incorporated for the Builder’s use. The Builder acknowledges that the Owner is
not responsible for delivering the Tug model beyond the functional design level
to the Builder, and the Builder shall obtain a license, if necessary, directly
from Ship Architects Incorporated (“SAI”) for the delivery and use of the Tug
model. Owner shall pay the expense for the development of the Tug model through
the functional design level as well as any license fee that may be charged by
SAI for a one time license for the use of the Tug model. The Builder shall be
responsible for and develop, at the Builder’s expense, the Detail Design
Drawings and the Detailed Construction Documentation based upon the Regulatory
Approved Drawings. The Builder shall be responsible for any defects,
deficiencies or errors in the Detail Design Drawings or the Detailed
Construction Documentation unless caused by defects, deficiencies or errors in
the Functional Design Drawings or Regulatory Approved Drawings as provided to
Builder. Builder acknowledges that the ATB Barge and ATB Tug Drawing Packages
identified in Exhibit C-4 have been provided by the Owner to the Builder for the
Builder’s review and use in its pricing of the ATB Unit and its agreement to the
Contract Price set forth herein.

3.2 The Builder shall not be responsible with respect to the functionality of
the Design of the Vessel(s) and the ATB Unit.

3.3 The Builder and the Owner agree that if, due to no fault of the Builder, the
critical path of progress of the Work is delayed as a result of late receipt of
or defects, deficiency or errors in the Functional Design Drawings or the
Regulatory Approved Drawings from the Owner’s design agents, the Builder shall
be entitled to claim a Change Order in accordance with the procedures set forth
in Article 9. The Builder shall only be entitled to rely upon this Article 3.3
provided that (a) written notice explaining the circumstances of the delay and
the anticipated effect on the critical path is given to the Owner within ten
(10) Working Days of the Builder’s first knowledge of the delay; (b) the Builder
has used all reasonably available means to avoid such delay; and (c) the Builder
is unable to reasonably adjust its planned Project Schedule.

 

8



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

3.4 The ATB Unit’s Contract Documents prepared by or for the Owner or its
subcontractors in connection with the Work and any Intellectual Property they
embody is and shall remain the sole and exclusive property of the Owner. Nothing
contained herein shall be deemed to transfer any right of title or ownership of
any Intellectual Property to the Builder and nothing herein contained shall be
deemed to limit the Owner’s right to market, license, sell, use, modify or
construct from such Intellectual Property for or to others.

3.5 The Builder shall ensure that all of its design professionals or
Subcontractors agree to transfer and convey all title and ownership in the
Detail Design Drawings and any Intellectual Property they embody to the Owner.
Without limiting the foregoing, the Owner shall upon reasonable request be
entitled to review the terms of such contracts prior to execution thereof by the
Builder. The Builder shall be allowed to redact certain financial information
from such contracts that is confidential and/or proprietary in nature.

3.6 All Intellectual Property and all works conceived, generated, created,
developed and/or authored by Builder and Builder Group (individually or jointly)
under this Agreement and related specifically to the Vessels shall be considered
a work made for hire to the extent the law provides. Whether or not any
Intellectual Property conceived, generated and/or authored by Builder and
Builder Group (individually or jointly) is, or is not, considered work made for
hire, Builder and Builder Group agree to convey and assign to Owner all of
Builder and Builder Group’s worldwide rights, title and interest in and to in
any Intellectual Property developed, conceived and/or generated under this
Agreement, and Builder and Builder Group agree to fully cooperate (without
further compensation) with Owner’s efforts to file, register, enforce and/or
protect Owner’s rights to the Intellectual Property, and Builder and Builder
Group will execute the necessary documents to ensure that all Intellectual
Property conceived, generated, created, developed and/or authored under this
Agreement is assigned to and/or vests in Owner. Notwithstanding any of the
foregoing, any Intellectual Property developed by the Builder and which is
related to general design elements, including design and techniques applied by
Builder to prior vessels for other customers, and which is not unique to the
Vessels, shall be retained by the Builder; provided, however, that the Owner
shall have a perpetual non-exclusive license to use such Intellectual Property
to the extent necessary in its operation, maintenance and repair of the Vessels.

3.7 The Builder covenants and agrees that its use of the Design, Functional
Design Drawings, Regulatory Approved Drawings, or Detail Design Drawings shall
be solely for purposes of performance of this Agreement, including, without
limitation, any warranty obligations that arise hereunder. Without limiting the
foregoing, the Builder shall not use a Vessel’s or the ATB Unit’s Design,
Functional Design Drawings, Regulatory Approved Drawings, Detail Design
Drawings, Specifications or any Intellectual Property associated with the
foregoing to design, construct or have constructed on its behalf or on behalf of
any Person, any other vessel or part thereof.

3.8 It is further understood that any Builder’s Process derived by the Builder
from the Design, Specifications, Contract Documents, or the Builder furnished
equipment are the property of the Builder.

 

9



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

3.9 The Builder agrees that in the event any third party presents to the Builder
a design substantially similar to a Vessel’s or the ATB Unit’s Design utilized
under this Agreement, the Builder agrees to promptly notify the Owner and
reasonably cooperate with the Owner in the Owner’s determination of whether such
design infringes by a third party of any Intellectual Property rights associated
with a Vessel’s or the ATB Unit’s Design.

3.10 The Owner agrees that the Builder’s Process is and shall remain the
property of the Builder and may not be disclosed by the Owner to any third party
or used directly or indirectly by the Owner or any third party in the
construction of a vessel for the Owner by any party other than the Builder.

3.11 The Builder agrees that the Design, Functional Design Drawings, Regulatory
Approved Drawings Detail Design Drawings, Specifications and any Intellectual
Property associated with the foregoing may not be disclosed by the Builder to
any third party or used directly or indirectly by the Builder or any third party
in the construction of a vessel by the Builder for any Person other than the
Owner.

3.12 The Builder agrees to fully cooperate, and have its employees,
subcontractors and agents fully cooperate, with the Owner in the procurement,
prosecution, maintenance, protection and enforcement of all Intellectual
Property rights associated with each Vessel’s and the ATB Unit’s Design. This
cooperation includes, but is not limited to, the execution of any documents
required by the Owner or any U.S. or foreign Intellectual Property office to
establish and/or perfect the Owner’s exclusive ownership of such Intellectual
Property.

ARTICLE 4 – TRIALS AND DELIVERY

4.1 The Owner shall, at its own expense, have the right at any time during
normal business hours to inspect the Vessels, the Work and Materials and the
progress being made in the Work and further shall have the right to have any
qualified person of its choosing make inspection and examination of the Vessels
in various stages of construction, subject to the Builder’s right to deny access
to any Person who, in the Builder’s reasonable opinion, does not comply with the
Builder’s health, safety, environmental, insurance or security policies, which
policies shall be provided to the Owner within a reasonable time upon request.

4.2 Upon installation of any of the Vessels’ machinery, equipment, systems,
which includes the components of the Dredging System, and Owner Furnished Items,
each item will be tested to ensure its proper operation in accordance with the
Schedule as called for in the Specifications. Materials and consumables
necessary for operational testing, including but not limited to fresh water,
fuels, oils, greases, filters, hydraulic fluids, shall be furnished by and for
the account of the Builder. In accordance with Article 16.3, the Owner shall pay
the Builder for materials and consumables on board the Vessels at the time of
Delivery.

4.3 When the Builder has completed the Work on the Vessels, the ATB Unit will
undergo Dock Trials to demonstrate that the Work and all of the Vessels’
machinery, equipment and systems operate in accordance with the Contract
Documents. The Owner will be given a minimum seven (7) Working Days advance
written notice of the scheduled dates for Dock

 

10



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Trials. Upon satisfactory completion of Dock Trials, and satisfactory correction
of any of defective or non-compliant Work, the ATB Unit shall go on Sea Trials
immediately prior to the intended Delivery to the Owner. The ATB Unit will
undergo Sea Trials to demonstrate that the Work is completed, and including
without limit, that the Vessels and their machinery, equipment and systems
operate satisfactorily while the Vessels are in service and the Vessels and ATB
Unit were constructed in accordance with the Contract Documents and all
applicable requirements of the Regulatory Authorities. During any trials, the
ATB Unit will be inspected by the Regulatory Authorities, the Builder and the
Owner.

4.4 The Builder and the Owner acknowledge that the ATB Unit’s Dredging System
can only be effectively tested by loading and unloading a quantity of material
into and out of the ATB Unit’s hopper (the “System Tests”), and that the System
Tests during Sea Trials are essential to demonstrate that the Work and all the
Vessels’ machinery, equipment and systems operate in accordance with the
Contract Documents. The Owner shall provide at its cost the operating crew for
performance of the System Tests and all necessary permits required to conduct
the System Tests. In the event that the System Tests cannot be completed at the
time of the Sea Trials or within seventy-two hours of the completion of Sea
Trials and the cause for such lack of completion of the System Tests is not due
to any breach of the Contract by the Builder or any act or omission of the
Builder, the Owner shall take Delivery of the ATB Unit provided that all other
requirements for Delivery are completed, and the Owner shall withhold
$500,000.00 from the Delivery Payment (the “Retained Amount”) until such time as
the System Tests have been satisfactorily completed. The Owner and the Builder
shall perform the System Tests. The Owner shall notify the Builder in writing,
and in the same form as Exhibit P, of any defects in the Dredging System within
fifteen (15) Working Days of the performance of the System Tests. In the event
the Owner has not notified the Builder of a defect in the Dredging System within
such time, the Owner shall pay the Retained Amount to the Builder. Any defects
in the Dredging System attributable to Builder discovered during the System
Tests and timely notified to the Builder shall be remedied by the Builder in
accordance with the provisions of this Article 4, after which the Owner shall
pay the Retained Amount to the Builder less the following, as applicable:

(a) deductions from the early completion premium or additions to the late
completion liquidated damages for each Day the ATB Unit is out of service to
effect repairs to the Dredging System, at the applicable rate specified in
Article 8;

(b) deductions from the early completion premium or additions to the late
completion liquidated damages for each Day the System Tests exceed three
(3) Days of testing (or a length of time as otherwise agreed by the parties), at
the applicable rate specified in Article 8; and

(c) any costs to the Owner reimbursable under Article 11.2 of this Agreement.

4.5 The Builder acknowledges that the Vessels are being built as part of a dual
mode articulated tug/barge trailing suction hopper dredge and that the
construction and operation of each component part so as to operate as one fully
integrated dual mode articulated tug/barge trailing suction hopper dredge is the
object of the Contract. Acceptance by and Delivery to the Owner shall be subject
to and conditioned upon the successful Sea Trials, Dock Trial and System Tests
of the ATB Unit and not its component parts.

 

11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

If the Owner is not satisfied with the Work, the Owner will promptly, and in any
event within five (5) Working Days after conclusion of the Dock Trials and/or
Sea Trials (as applicable), notify the Builder in writing, setting forth the
nature and character of the problem in sufficient detail to fully apprise the
Builder of same in the form attached as Exhibit P. The Builder shall work as
expeditiously as possible to resolve the problem so that the ATB Unit conforms
with the Contract Documents. When the trials and tests are complete and the
problems, if any, are resolved to the Owner’s reasonable satisfaction, Delivery
of the ATB Unit will be deemed achieved, subject to the Builder’s compliance
with Article 5.6.

If a complaint regarding the Work under this Article 4 cannot be resolved and
settled by the parties, then such complaint shall be settled in the manner
provided for in Article 25 of this Agreement. During the pendency of such
dispute and at the direction of Owner, Builder will proceed to resolve the
Owner’s complaint on a time and material basis as defined in Article 9.7. If it
is determined that the Work directed by Owner was not required by the Contract
Documents, then Owner will pay Builder for such Work on a time and material
basis as defined in Article 9.7 and the Delivery Date shall be adjusted by the
number of Days the Work directed by Owner took to complete. The party who does
not prevail in this dispute will also be required to pay any costs of additional
testing and Dock Trials, Sea Trials or Systems Test. If it is determined that
the Work was required by the Contract Documents, then the Work shall be deemed
to have been part of the Contract Price and no additional amount shall be due to
the Builder and the Builder shall be deemed to have been required to correct the
Work, subject to liquidated damages for delays provided in this Agreement and,
at Builder’s sole cost and expense, to such additional testing and Dock Trials,
Sea Trials or System Tests as may be required in order to complete and
satisfactorily test the Work in accordance with the Contract Documents.

4.6 The Owner shall provide to the Builder a Shipyard Contract Deficiency Report
in the form of Exhibit P as a means to communicate items that need to be
addressed by the Builder before Delivery.

4.7 The Builder shall deliver the ATB Unit to the Owner in accordance with the
Contract on or before the Delivery Date free and clear of liens and encumbrances
and with Lien Release(s) in the forms of Exhibits G-1 and G-2, as required by
Article 5.6, provided the Builder has been paid all amounts due under this
Agreement.

4.8 Delivery shall be made safely afloat at the Builder’s shipyard in Panama
City, Florida or at a location mutually agreed by the Owner and the Builder. If
Delivery is made at an offshore location, the costs of such offshore delivery
will be the subject of a Change Order for the account of the Owner; provided,
however, that if the ATB Unit is delivered offshore immediately after the Sea
Trials have been successfully completed, no Change Order or additional monies
shall be due by the Owner.

 

12



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE 5 – PAYMENT

5.1 The Work shall be performed by the Builder in consideration of the Owner’s
payment of the Contract Price for each Vessel in the manner set forth in Exhibit
A of this Agreement and Change Orders.

5.2 The Owner agrees to pay the Contract Price of each Vessel to the Builder in
Interim Installment Payments which shall correlate to the Milestone Schedule as
set forth in Exhibit Q. In the event that the Owner shall fail to pay the first
Interim Installment Payment as provided by Exhibit Q due to no fault of the
Builder, the Builder shall have the right, at its sole discretion, to (i) cancel
this Agreement, in which event the Builder shall have no further obligation to
the Owner hereunder, or (ii) suspend performance of the Agreement until such
first Interim Installment Payment is received. In the event of such suspension,
the Project Schedule, including the Delivery Date, shall be adjusted
commensurately with the period of suspension. If the Builder has not achieved
the progress of Work required for an Interim Installment Payment, the Owner
shall not be required to make the Interim Installment Payment until such time as
the Builder certifies, to the satisfaction of the Owner, that it has achieved
the Milestone necessary for the Interim Installment Payment.

5.3 Except for the first Interim Installment Payment, the Builder shall furnish
a Milestone Certificate for each Milestone for any of the Vessels which shall
state (i) the stage of Work achieved; (ii) that the Work completed complies with
the Contract Documents; and (iii) that, subject to payment by the Owner
therefor, there are no liens upon said Vessel for labor or Materials covered by
this Interim Installment Payment for said Vessel, except those created by the
Owner, its subcontractors, vendors, or employees. The Milestone Certificate
shall be executed and certified by the President or Chief Financial Officer of
the Builder. The Builder shall provide notice to the Owner within five
(5) Working Days of receipt of any liens filed against the Work or a Vessel. If
a lien claim is filed against the Vessel or the Work on the Vessel or any
portion of the Work is seized in connection with any asserted lien, the Owner
shall not be obligated to make payment until the lien is resolved to the
reasonable satisfaction of the Owner or the lien is fully released by bonding or
other appropriate means. Milestone Certificates for each Milestone shall be
furnished to the Owner along with a Partial Lien Release(s) in the form of
Exhibits L-1 and L-2 in favor of the Vessels and the Owner executed by the
Builder and its Subcontractors, as applicable. The Builder shall submit a
Builder’s Invoice in connection with each Interim Installment Payment as set
forth in Exhibit Q.

5.4 The Builder will give the Owner written and electronic notice of the
intended date of issuance of a relevant Milestone Certificate, not more than ten
(10) Working Days nor less than five (5) Working Days before issuance. The form
of Milestone Certificate is attached as Exhibit F-1 to this Agreement. Except
for the first Interim Installment Payment, and with respect to any Interim
Installment Payment which is disputed and subject to resolution pursuant to
Article 5.5, Interim Installment Payments will be made by the Owner within ten
(10) Working Days of receipt of the relevant Milestone Certificate, or within
ten (10) Working Days of resolution of such dispute under Article 5.5,
accompanied by appropriate Lien Release(s) and Builder’s Invoice, in the form
attached as Exhibit F-2 (except that the Delivery Payment will be made by the
Owner upon Delivery of the ATB Unit).

5.5 Except for disputes arising with respect to the final Milestone, if the
Owner objects upon receipt of the Milestone Certificate on grounds that the
pertinent Milestone has not been reached, the dispute will be resolved pursuant
to the provisions of Article 25 hereof.

 

13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

5.6 As of the time of Delivery of each Vessel, the Builder shall have executed
and delivered to the Owner (a) a Certificate of Completion and Delivery in the
form of Exhibit H (including all documents listed therein) stating (i) that the
Vessel has been completed, (ii) that all trials and tests have been
satisfactorily completed (except, if applicable, the System Tests), and
(iii) that the Vessel complies with the Contract Documents and is free from any
known defects in the Builder’s Materials and workmanship; (b) final lien waivers
from the Builder, in the form of Exhibits G-1 and G-2; (c) the Detail Design
Drawings, including any and all modifications thereto to reflect the as-built
design and construction of the Vessel which shall be delivered to Owner within
five (5) Days of Delivery if available but in no event later than thirty
(30) Days after Delivery with the understanding that the Builder shall always
use commercially reasonable efforts to deliver the as built drawings as
expeditiously as possible upon or after Delivery of each of the Vessels; (d) any
other documents set forth in the Specifications; and (e) any other document
reasonably required by the Owner, by applicable law or by any Regulatory
Authority in order for the Owner to have the Vessel documented in the Owner’s
name and to allow the ATB Unit to commence operations as a trailing suction
hopper dredge inspected under 46 C.F.R. Sub-Chapter C, and meeting Sub-Part I of
Part 174, with a coastwise endorsement in the United States, the foregoing being
collectively referred to as the “Delivery Documents”. The Delivery Documents
shall not include any certificate or approval from any Regulatory Authority
required to be obtained by Owner as owner or operator of the Vessels. Upon
receipt of all Delivery Documents, the Owner shall execute and deliver to the
Builder a Protocol of Delivery and Acceptance in the form set forth in Exhibit
M.

5.7 Upon Delivery as evidenced by a fully executed Protocol of Delivery and
Acceptance or in the event the Owner refuses to accept a Vessel, despite the
Builder’s complete satisfaction and fulfillment of Builder’s obligations
hereunder, the Owner shall pay the Builder:

 

  1. The Delivery Payments indicated in Exhibits Q-1 and Q-2;

 

  2. Plus any amounts due and payable by the Owner that have not been paid to
date;

 

  3. Plus any applicable State or Local Sales and/or Use Taxes, unless the Owner
has provided to the Builder documents required by Florida law to obtain a sales
or use tax exemption (the Builder agrees to provide reasonable assistance as
requested by the Owner for obtaining any available exemption(s));

 

  4. Plus or less any changes in the Contract Price resulting from fully
executed Change Orders that have not been paid or credited prior to Delivery;

 

  5. Plus the cost of any stores paid for by the Builder on board the ATB Unit
at the time of Delivery;

 

14



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  6. Less the liquidated damages for delay that may have accrued in accordance
with Article 8 below. If the amount of liquidated damages payable pursuant to
Article 8 shall exceed the sum of (1) through (5), above, the Builder shall pay
the difference to the Owner at the time of Delivery; and

 

  7. Less any Retained Amount.

5.8 In the event of any dispute between the Owner and the Builder at the time of
Delivery, which the Owner reasonably determines is not material to the
functionality and performance of the Vessels and their systems, the Builder and
the Owner shall reserve their respective rights regarding the dispute and
Delivery of the ATB Unit shall be made subject to such reservation. The Builder
shall not withhold or otherwise delay or encumber the Delivery of the ATB Unit
and the Owner shall not withhold acceptance of the ATB Unit or the payment of
all amounts due and payable pursuant to Article 5.7. The Builder shall deliver
the Builder’s Certificate to the offices of Marine Documentation in Falling
Water, West Virginia to be held in escrow and released upon the Owner’s payment
of eighty percent (80%) of the final payment for such Vessel to the Builder with
the twenty percent (20%) balance of the final payment for such Vessel to be held
in escrow by the law offices of Baker Donelson and released to the Builder upon
the issuance of the Certificate of Documentation by the U.S. Coast Guard
National Vessel Documentation Center.

5.9 All payments will be due by wire transfer or other payment in good funds
unless otherwise specified herein. The Builder and the Owner shall furnish wire
transfer payment instructions to the other party. Any and all late payments
shall accrue interest at the thirty-day Libor rate plus two percent (2%) from
the date that the payment was due until paid.

5.10 Payments by the Owner shall be without prejudice to all rights, defenses
and remedies of the Owner in respect of the ATB Unit and this Agreement.

5.11 Additions, deletions or extra items requested by the Owner from the
Contract Documents shall be initiated and performed by the Builder without
delay. Any increase or decrease in the Contract Price from a change or
adjustment agreed to in accordance with Article 9 shall be deemed a part of the
Contract Price. Where the increase or decrease in the Contract Price has not
been agreed upon, the Interim Installment Payment shall be estimated based on
the Owner’s good faith estimate of the increase or decrease in the Contract
Price due to such change or adjustment, unless the Owner and the Builder agree
otherwise. At the time the increase or decrease in the Contract Price is agreed
upon between the Owner and the Builder, an appropriate adjustment will be made
in the subject Interim Installment Payments to reflect the variance, if any,
between the Owner’s estimate and the agreed adjustment in the Contract Price.

5.12 In the event that an increase or decrease in the Contract Price due to
change or adjustment under Article 9 below is not mutually agreed to prior to
Delivery of the ATB Unit to the Owner, appropriate adjustment of any overpayment
or underpayment shall be made promptly upon final determination in accordance
with Article 25 as to the increase or decrease and any adjustments required to
the Contract Price shall be paid or refunded within ten (10) Working Days.

 

15



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

5.13 If a change or adjustment shall result in an agreed increase or decrease in
the Contract Price for the ATB Unit, all Interim Installment Payments thereafter
relating to the ATB Unit shall take account of such increased or decreased
Contract Price. The first such Interim Installment Payment that becomes due
after the subject increase or decrease shall be adjusted by an amount equal to
the product of (a) the amount of the increase or decrease in the Contract Price
and (b) the aggregate percentage of the Contract Price required to be paid on or
before the due date of such Interim Installment Payment.

5.14 The Owner and the Builder agree that the sum of the Contract Price for the
Vessels as set forth in Exhibit A shall be paid by the Owner by the aggregate of
(i) payments by the Owner to the Builder in accordance with the Tug Milestone
Schedule set forth in Exhibit Q-1; and (ii) payments by the Owner to the Builder
in accordance with the Barge Milestone Schedule set forth in Exhibit Q-2.

ARTICLE 6 – PROSECUTION OF THE WORK AND PROJECT SCHEDULE

6.1 In consideration for the Contract Price, the Builder shall provide all
things required for the complete performance of the Work, except for such items
as are specifically required by the Contract Documents to be furnished by the
Owner. The Builder shall at all times prosecute the Work diligently so as to
ensure completion of the ATB Unit in full accordance with the Contract Documents
by the Delivery Date. The Builder shall at all times furnish sufficient numbers
or amounts of properly skilled and qualified workers, acceptable materials and
equipment and adequate services and tools and equipment necessary for the Work
and to ensure the delivery of the ATB Unit by the Delivery Date.

6.2 The Builder shall perform all of the Work in accordance with Good
Shipbuilding Practice, all applicable laws, applicable codes and standards, and
the Contract Documents. All engineering and design services provided by Builder
shall be provided utilizing Good Shipbuilding Practice and the generally
accepted standard of care, skill and diligence as would be provided by a
national shipbuilder to the U.S. maritime industry. The ATB Unit shall be
constructed in a good and workmanlike manner consistent with Good Shipbuilding
Practice and in accordance with the class standards set forth in the
Specifications, Contract Documents and the requirements of the governing
Regulatory Authorities. All Work of the Builder requiring certification shall be
certified.

6.3 The Builder understands that time is of the essence for the Owner and that
an essential cause for the Owner’s decision to enter into this Agreement with
the Builder is the representation by the Builder that, except for causes of
Force Majeure or other delays excused in accordance with the terms of this
Agreement, the Builder can and will perform the Work and can and will deliver
the ATB Unit by the Delivery Date shown on Exhibit A. The Builder shall not take
on additional work in its yard(s) which would adversely impact the delivery of
the ATB Unit. In the event that the Builder is unable to complete and deliver
the ATB Unit by its Delivery Date as a result of a Force Majeure event or other
event causing delay, the Builder will work with full dispatch in order to
complete the delayed ATB Unit in the most timely manner achievable by the
Builder, including, without limitation, acceleration of the Work by all
reasonable means available. In the event the delay is caused by a Force Majeure
event or another

 

16



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

event which would allow Builder an extension of the Delivery Date under this
Agreement, the additional cost including overtime incurred by the Builder to
accelerate completion of the Work will be the subject of a Change Order;
provided, however, that the Owner shall have the right to review and approve any
acceleration of the Work or any recovery plan proposed by the Builder before it
is implemented by the Builder. The Builder shall not, under any circumstances,
make a decision that it is more economically advantageous for the Builder to pay
liquidated damages than to allocate all necessary resources to the construction
of the delayed ATB Unit that, if so allocated, would prevent the delay or lessen
the delay and the Owner shall have the right to a mandatory injunction requiring
the Builder to complete the Work with all due diligence. Notwithstanding
anything to the contrary in Article 25, the Owner may seek such mandatory
injunction in the exclusive venue selected by the parties in Article 25 hereof.

6.4 The Builder has provided to the Owner a preliminary schedule attached hereto
as Exhibit K. No later than thirty (30) Days following the execution of this
Agreement, the Builder shall submit to the Owner a project schedule and
execution plan (the “Project Schedule”) in electronic form in its native format
and a .pdf. The Owner and the Builder each acknowledge that the Project Schedule
is a tool to be used to measure the Builder’s progress. Such schedule shall
indicate dates for commencement, completion of the Work, and an overall project
execution strategy. All points of interface between the Owner and the Builder
(i.e., all instances where performance of the Builder’s Work depends upon the
Owner) and appropriate constraints shall be included in the Project Schedule. In
particular, the required delivery date of Owner Furnished Items shall be
included in the Project Schedule so that the Owner may schedule its delivery to
the Builder. In addition to any and all other parts of the Work shown, said
Project Schedule shall indicate the dates of expected completion of each
Milestone task set forth in Exhibit Q. The Builder shall use and be entitled to
rely upon information provided by the Owner for its installation of the Owner
Furnished Items and shall bear no liability for any critical path schedule
impacts due to the late delivery of the Owner Furnished Items. Nonetheless, the
Builder agrees to exercise due diligence to overcome the late delivery of any
Owner Furnished Items that have an impact on the critical path of the Project
Schedule. If the Builder shall incur any additional expense, the Builder shall
notify the Owner about the details supporting such additional expense and the
Builder shall be entitled to a Change Order in the agreed amount of such extra
expense.

6.5 During the performance of the Work, the Project Schedule shall be updated to
show the progress of the Work and shall be submitted to the Owner for its review
every four (4) weeks, commencing after the Builder’s submittal of the original
Project Schedule and shall hold project status meetings with the Owner’s
Representative every week for the final eight (8) weeks. If the progress of the
Work in comparison to the Project Schedule evidences that the Builder is not on
schedule and the Owner so notifies the Builder, the Builder shall, within twenty
(20) Working Days thereafter, provide a recovery plan to the Owner for the
Owner’s review and approval, which recovery plan must set forth a revised
Project Schedule with a re-sequencing and/or acceleration of elements of the
Work in order to complete the ATB Unit by the Delivery Date. Except as provided
to the contrary in Article 6.3, the Builder shall be responsible for all costs
and expenses incurred by the Builder in the implementation of the recovery plan.

 

17



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

6.6 The Owner acknowledges that the Functional Design Drawings, the Regulatory
Approved Drawings, the Barge Model (to the extent of functional design), the Tug
Model (to the extent of functional design) and the Owner Furnished Items have
critical importance to the maintenance and achievement of the Delivery Date. The
Owner also acknowledges that the failure to timely deliver the aforementioned
items may cause a delay in the completion of the Work, and may cause Builder to
incur additional costs over and above those projected for this Agreement. In the
event that completion of the Work is delayed as a direct result of Owner’s
failure to timely provide the aforementioned items, the Delivery Date will be
extended by a period equal to the period of the delay. In the event Builder
incurs additional costs directly related to the Work as a direct result of
Owner’s failure to timely provide the aforementioned items, Owner shall
compensate Builder for reasonable costs related to the Work that Builder may
demonstrate as resulting from the delay. In all instances of delay in delivery
of the aforementioned items, Builder shall demonstrate that the path of the Work
has been affected and that the Builder was not able to adjust the planned
Project Schedule to avoid extension of the Delivery Date or the incurrence of
additional costs. In the event the Builder determines that the late delivery of
the aforementioned items is affecting the Project Schedule such that the
Delivery Date must be extended and/or that additional costs will be incurred by
the Builder as a direct result of such late delivery, the Builder shall notify
the Owner in writing of such event as soon as possible but no later than fifteen
(15) Working Days after knowledge thereof and provide all pertinent details and
documents to support any proposed extension of the Delivery Date and/or any
additional costs the Builder anticipates incurring as a result of such delay. In
the event the Builder is unable to quantify the expected delay or additional
cost, the Builder shall provide its best estimate and shall update and revise
the estimate as additional information becomes available. The Builder shall be
precluded from asserting any claim for an extension of the Delivery Date and/or
for additional costs, which is not timely made in accordance with this
Article 6.6. Notwithstanding anything herein to the contrary, the Builder shall
continue with the performance of the Work even if there is a dispute regarding
the delay and cost effect of any delay in providing the aforementioned items,
which dispute shall be resolved pursuant to Article 25 hereof.

ARTICLE 7 – FORCE MAJEURE

7.1 The Builder shall not be liable for failure to perform its obligation under
this Agreement during such time period the Builder’s performance is prevented by
reason of a Force Majeure event. The Delivery Date of the ATB Unit shall be
subject to extension by reason of Force Majeure provided that the critical path
of the Work is shown to have been affected by such Force Majeure event and the
Builder is unable to reasonably adjust its planned Project Schedule. Subject to
Articles 7.2 through 7.5, the parties agree that such causes shall include, but
not be limited to, the following: all strikes, lockouts, or any other industrial
disturbance (not within the control of the Builder and not involving its own
workers); shortages, unavailability, inadequacy or delays in receiving fuel
supplies or electricity, supplies, Materials and equipment (not within the
control of the Builder); delivery of defective Materials and equipment (not
within the control of Builder); acts of God, war, preparation for war, the
intervention of the Military or other agencies of government, blockade, sabotage
(not involving the Builder’s own workers or the Builder’s Subcontractors),
terrorism and vandalism (not involving the Builder’s own workers or the
Builder’s Subcontractors), riots, insurrection; extraordinary rain, landslides,
floods, named tropical storms or hurricanes which affect the Builder’s shipyard,
tornadoes, earthquakes, collisions, fire, epidemics and lightning. No such
extension, however, shall suspend, alter or

 

18



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

affect the Builder’s right to receive or the Owner’s duty, if any, to compensate
for all Work completed through the date of suspension. The Builder shall notify
the Owner in writing promptly of any Force Majeure event and shall furnish an
estimate of the extent of any Force Majeure delay as soon as reasonably
practical but not exceeding twenty (20) Working Days after learning of a Force
Majeure event. The Builder shall include with that notice (a) a description of
the event, (b) its occurrence date, (c) its expected duration and (d) its
expected effect on the Project Schedule and the Delivery Date of the ATB Unit.
The Builder shall inform the Owner in writing of the end of a Force Majeure
event as soon as reasonably practical after its cessation but not exceeding
twenty (20) Working Days and include an estimate of the delay in any Delivery
Date, if any, caused by that event. Upon receipt of the Builder’s notice of a
Force Majeure event, the Owner shall, within ten (10) Working Days thereafter,
either acknowledge in writing its agreement that such event is to be treated as
a Force Majeure event, or state any objections, and the reasons therefor, to
acceptance of this event as a Force Majeure event. If the Owner objects to the
Builder’s notice or does not respond within ten (10) Working Days, the matter
shall be reserved and referred to resolution under Article 25. If the Owner does
not respond within ten (10) Working Days, the Force Majeure event shall be
considered approved. If completion of the ATB Unit is delayed by a Force Majeure
event, the Delivery Date of the ATB Unit shall be adjusted by a period equal to
the period specifically and exclusively resulting from the Force Majeure event.

7.2 Delays caused by weather conditions shall only be Force Majeure where caused
by landslide, lightning, flood, windstorm, hurricane, named tropical storm,
earthquake, tornado or extraordinary rains which prevent Work occurring out of
doors at the Builder’s shipyard.

7.3 Delays caused by labor shortages and other shortages or inability to perform
resulting directly from and that arise immediately following named tropical
storms or hurricanes shall only be considered Force Majeure if the Builder shall
have provided to the Owner within ten (10) Days following its notice of the
Force Majeure event a plan by the Builder demonstrating that the Builder will
take all reasonable efforts in order to mitigate the effects and delays arising
from such shortages or inabilities to perform in an expedient manner.

7.4 Should there be local area, state or federal government interferences in the
Builder’s shipyard, this interference will only be considered Force Majeure if
exercised by the governmental entity pursuant to clear legal authority. If
exercised without clear legal authority, it will only be considered Force
Majeure if the Builder reasonably exercises its legal rights to oppose such
interference, by all reasonable legal means in order that interference will not
cause delays in delivery of the ATB Unit.

7.5 It is expressly understood by the Builder that delays in receiving supplies,
materials and equipment shall not be considered Force Majeure unless (a) caused
by strikes or lockouts of workmen other than those in the employ of the Builder,
or (b) the Builder establishes to the reasonable satisfaction of the Owner that
(i) the Builder timely ordered and paid for as required such supplies, materials
and equipment; (ii) the Builder exercised due diligence to obtain delivery;
(iii) no other source of supply was reasonably available; and (iv) the Builder
is unable to reasonably adjust its Project Schedule to maintain scheduled
critical path progress of the Work.

 

19



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

7.6 Should the Builder claim adjustments to the Delivery Date for the ATB Unit
for one hundred and eighty (180) or more Days in the aggregate for reasons it
claims are related to Force Majeure event(s), the Owner, at its sole option and
in its discretion, shall have the right to terminate this Contract for
convenience by giving seven (7) Days prior written notice to the Builder of the
Owner’s intent to terminate for convenience under this Article. In such event,
the Builder shall release the ATB Unit, and the Work and any Materials or
equipment relating thereto to the Owner and invoice the Owner (a) for the
portion of the Contract Price(s) allocable to the Work in progress performed on
and Material commitments made for the ATB Unit as of the effective date of the
termination, less the aggregate of previous payments relating to the ATB Unit;
and (b) for all documented expenditures made and costs incurred reasonably
necessary to the settling or discharging outstanding commitments relating to the
ATB Unit entered into by the Builder in performing under this Contract. The
Owner shall pay all undisputed amounts at the time the Builder releases the ATB
Unit to the Owner with any disputed amounts being subject to the dispute
resolution provisions of Article 25 of this Agreement. In the event of
termination for Force Majeure pursuant to this Article by the Owner, the Owner’s
right to terminate shall be its sole and exclusive remedy and the provisions of
Article 14 shall not apply and the termination shall not be deemed to be on
account of a Builder default. Unless specifically provided in this Agreement,
the Owner shall not under any circumstances be responsible or liable to the
Builder, or its Suppliers or Subcontractors of any tier, for any incidental,
consequential or special damages or expenses of any type or kind, including, but
not limited to, loss of time, loss of profit or earnings, or losses related to
detrimental reliance upon the existence of the Agreement, whether or not such
losses directly or indirectly arise out of the Agreement, or from any actions
taken by the Owner at any time to terminate the Agreement. Extensions of the
Delivery Date due to the delay of the Owner under Article 6.6 shall not be
included in the calculation of Days in connection with the Owner’s right to
cancel under this Article 7.6.

ARTICLE 8 – LIQUIDATED DAMAGES FOR DELAY

8.1 In the event the Builder shall deliver the ATB Unit later than its Delivery
Date, the Builder shall pay to the Owner as liquidated damages in the form of a
reduction in the Contract Price, to the extent any amounts are still owing, and
any balance in cash, the amount of $15,000 per day for each and every Day for
the first thirty (30) Days that the actual date of Delivery for the ATB Unit
occurs after the Delivery Date for the ATB Unit.

8.2 In the event the Builder shall deliver the ATB Unit later than thirty
(30) Days after the Delivery Date, the Builder shall pay to the Owner as
liquidated damages in the form of a reduction in the Contract Price, to the
extent any amounts are still owing, and any balance in cash, the amount of
$20,000 per Day for each and every Day that the actual date of Delivery for the
ATB Unit exceeds thirty (30) Days after the Delivery Date for the ATB Unit up to
sixty (60) Days of delay.

8.3 In the event the Builder shall deliver the ATB Unit later than sixty
(60) Days after the Delivery Date but less than ninety-one (91) Days after the
Delivery Date, the Builder shall pay to the Owner as liquidated damages in the
form of a reduction in the Contract Price, to the extent any amounts are still
owing, and any balance in cash, the amount of $25,000 per Day for each and every
Day that the actual date of Delivery for the ATB Unit exceeds sixty (60) Days
after the Delivery Date up to ninety (90) Days of delay.

 

20



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

8.4 In the event the Builder shall deliver the ATB Unit later than ninety
(90) Days after the Delivery Date but less than one hundred twenty (120) Days
after the Delivery Date, the Builder shall pay to the Owner as liquidated
damages in the form of a reduction in the Contract Price, to the extent any
amounts are still owing, and any balance in cash, the amount of $30,000 per Day
for each and every Day that the actual date of Delivery for the ATB Unit exceeds
ninety (90) Days after the Delivery Date up to one hundred twenty (120) Days of
delay.

8.5 In the event the Builder shall deliver the ATB Unit later than one hundred
twenty (120) days after the Delivery Date but less than one hundred fifty
(150) Days after the Delivery Date, the Builder shall pay to the Owner as
liquidated damages in the form of a reduction in the Contract Price, to the
extent any amounts are still owing, and any balance in cash, the amount of
$35,000 per Day for each and every Day that the actual date of Delivery for the
ATB Unit exceeds one hundred twenty (120) Days after the Delivery Date up to one
hundred fifty (150) Days of delay.

8.6 In the event the Builder shall deliver the ATB Unit later than one hundred
fifty (150) Days after the Delivery Date but less than one hundred eighty
(180) Days after the Delivery Date, the Builder shall pay to the Owner as
liquidated damages in the form of a reduction in the Contract Price, to the
extent any amounts are still owing, and any balance in cash, the amount of
$40,000 per Day for each and every Day that the actual date of Delivery for the
ATB Unit exceeds one hundred fifty (150) Days after the Delivery Date up to one
hundred eighty (180) Days of delay.

8.7 In no event shall the total amount of liquidated damage for delay in
Delivery exceed $4,950,000.

8.8 It is understood and agreed that in the event of late Delivery of 180 Days
or less, the Owner shall suffer damages which are difficult to ascertain, and
the Builder and the Owner acknowledge and agree that liquidated damages in the
amounts set forth herein are a reasonable estimate of the anticipated damages
that the Owner may suffer as a result of delayed delivery and are not a penalty.
It is understood and agreed by and between the Builder and the Owner that such
reduction in the Contract Price for the liquidated damages or payment of any
balance in cash shall be in lieu of all other delay damages available to the
Owner under this Agreement or at law or in equity (except for the injunctive
relief set forth in Article 6.3), if any, and shall be construed as liquidated
damages and as a waiver of any rights or remedies available for the failure to
timely complete the ATB Unit on or before the Delivery Date. Such liquidated
damages shall be the Owner’s sole and exclusive remedy for any damages due
specifically to late delivery of 180 Days or less of the ATB Unit and the Owner
specifically waives all other rights or remedies at law or in equity (except for
injunctive relief) for any such late delivery.

8.9 In the event the Builder shall not have delivered the ATB Unit on or before
one hundred eighty-one (181) Days after its Delivery Date, the Builder shall be
in default and, in addition to the liquidated damages due up to the date of
termination, and the other rights and remedies available to the Owner under this
Agreement, the Owner may, at its option, immediately terminate this Contract
upon written notice to the Builder.

 

21



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

8.10 Any liquidated damages claimed by the Owner but disputed by the Builder
(“Disputed Liquidated Damages”) shall be deposited promptly by the Builder prior
to Delivery of the ATB Unit in an escrow account at a mutually agreeable
financial institution in the joint names of the Builder and the Owner pending
resolution of the dispute in accordance with Article 25 of this Agreement.

ARTICLE 9 – CHANGES IN THE WORK

9.1 The Owner reserves the right to make any deductions from or additions to the
Work on giving due notice in writing to the Builder, the cost of any such
changes to be agreed upon in advance by the Owner and the Builder, and added to,
or deducted from the total Contract Price for the ATB Unit. If any such change
will affect the current Delivery Date of the ATB Unit, or if any delays shall
have occurred which, according to the terms of this Agreement, require an
adjustment of the Delivery Date, the Delivery Date shall be adjusted
accordingly. A statement of the changes in the Work, including any increased or
reduced amount of the Contract Price, and/or any adjustment to the current
Delivery Date, shall be submitted in a proposed Change Order to the Owner by the
Builder. Said Change Order shall be agreed or disputed in writing by the Owner
within ten (10) Working Days. The Change Order form to be utilized is attached
hereto as Exhibit I. In the event the Owner shall dispute the Builder’s proposed
Change Order, the Builder shall nonetheless proceed to make the change so
required on a time and materials basis as set forth below in Article 9.7. The
undisputed portion shall be reflected in an adjustment in the amount of the
applicable Interim Installment Payment and the disputed amount resolved in
accordance with Article 25 of this Agreement.

9.2 Changes in the Work or to any Contract Document may be accomplished after
execution of this Agreement, and without invalidating the Contract, by Change
Order, subject to the limitations herein.

9.3 Changes in the Work shall be performed under applicable provisions of the
Contract Documents, and the Builder shall proceed promptly making any such
changes.

9.4 When the Owner and the Builder agree on adjustments in the Contract Price or
adjustments of the Delivery Date, or Modifications in the Specifications or any
Contract Documents or otherwise reach agreement upon the adjustments, such
agreement shall be effective only upon execution of an appropriate Change Order,
signed only by the authorized signatories identified in Article 21.2.

9.5 If the Builder wishes to make a claim for an increase in the Contract Price
for any change in any part of the Work as a result of any change in the
applicable rules of the Regulatory Agencies which require changes to the
Contract Documents as contemplated in Article 2.6 or if the Builder wishes to
make a claim for an increase in the Contract Price for any variation between the
Contract Drawings and the Functional Design Drawings which variation causes an
increase in the cost to the Builder to build the Vessel, the Builder shall give
the Owner written

 

22



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

notice thereof in the form of a proposed Change Order. The Builder shall provide
the proposed Change Order within fifteen (15) Working Days of the Builder’s
discovery of any such change in the Work. Except in an emergency endangering
life or property in which case the Builder may proceed, the Builder shall not
proceed with the claimed change in the Work covered by the proposed Change Order
unless and until the proposed Change Order has been approved in writing and
signed by one of the authorized signatories of the Owner identified in Article
21.2, in the form of an approved Change Order. If the Owner and the Builder
cannot agree on the entitlement to a Change Order, the amount of the adjustment
in the Contract Price or the adjustment of the Delivery Date, the Owner may
direct the Builder to perform such Work and shall pay the Builder the undisputed
amount of the Work (assuming the Owner concurs that there has been a change in
the Work but disputes the adjustment in the Contract Price requested by the
Builder) performed in furtherance of the Change Order on the basis set forth in
Article 9.1, without waiver of the Owner’s right to thereafter to submit the
disputed amount to resolution pursuant to Article 25 hereof.

9.6 Cost of any change considered an addition or a deletion shall be on a fixed
price basis, unless some other method of pricing is agreed by the Builder and
the Owner. Cost of any change considered a substitution shall be the difference
between the cost of the new substituted item and the originally specified item.

9.7 Any Work performed on a time and material basis during the Agreement shall
be based upon $60.00 per hour for labor. The Builder’s mark-up for materials
purchased from a third party shall be the Builder’s cost plus ten percent (10%).

9.8 Any Change Order in an amount greater than $10,000 shall include an itemized
breakdown of all estimated labor and materials to perform the Change Order and
the Builder’s detailed computations of the projected cost of the Change Order.

9.9 Each approved Change Order shall be deemed to include all direct and
indirect costs, including delay, local disruption, cumulative disruption,
cumulative impact, acceleration and like costs associated with, resulting from,
or incidental to an approved Change Order including such costs that may be
incurred by the Builder, its Subcontractors and its Suppliers. The Builder
hereby agrees that upon its acceptance of an approved Change Order, the Builder
shall be deemed to waive and release all claims against the Owner for any and
all additional costs or delays in a relevant Delivery Date, including, without
limitation, costs and delays based on any legal or equitable theory such as
cumulative disruption or cumulative impact theories, resulting from an approved
Change Order.

9.10 No change in the Work under this Agreement, whether by way of alteration or
addition to or deletion of the Work, shall be the basis of a change to the
Contract Price or a change in a relevant Delivery Date unless and until such
alteration or addition or deletion has been authorized by a Change Order
executed and issued in accordance with and in strict compliance with the
requirements of this Article 9.

 

23



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE 10 – INSURANCE

10.1 At any and all times during the term of this Agreement, the Builder shall
at its own expense maintain, with an insurance company or companies authorized
to do business in the state in which Work is to be performed and reasonably
acceptable to the Owner, insurance coverages of the kind and in the minimum
amounts as follows:

(a) Worker’s Compensation Insurance including occupational disease and coverage
under the United States Longshore and Harbor Worker’s Compensation Act, such
insurance to cover all benefits provided by the applicable Act, also Employer’s
Liability Insurance extended to include coverage for Maritime Employer’s
Liability (i.e., Jones Act, Death on the High Seas Act and transportation,
wages, maintenance and cure) with minimum limits of $1,000,000 in any one
occurrence.

(b) Commercial General Liability Insurance with an endorsement specifically
covering the liabilities assumed by the Builder under this Agreement or evidence
of blanket contractual liability that specifically addresses the exposures of
this Agreement, sudden and accidental seepage and pollution coverage, watercraft
exclusion deleted or modified to address the exposures of this Agreement, and
“in rem” endorsement with minimum limits of $1,000,000 per occurrence.

(c) Builder’s Risk Insurance naming the Owner as a named insured and loss payee,
as its interests may appear, covering the Vessels, the Work, Materials and Owner
Furnished Items once they arrive at Builder’s yard(s) for their full insurable
value against all risks as per builder’s risk insurance policy terms, including
but not limited to fire, while under construction and/or fitting out and/or on
Dock Trials, Sea Trials or System Tests, including Materials in buildings,
workshops, yards and docks of the Builder, or on quays, pontoons, craft, etc.,
and against all risks as per builder’s risk policy terms while in transit
between Builder’s facilities (but only after the delivery of Owner Furnished
Items to Builder’s yard) and/or the Vessel, wherever she may be lying, also all
risks of loss or damage through collapse of supports or ways from any cause
whatever, and all liability risks of the Builder and the Owner with respect to
construction and delivery of the Vessel. Any provisions of the Builder’s Risk
Insurance liability coverages that would limit liability coverage for any
assured to liabilities “as owner,” or words of similar effect, or that would
exclude liabilities for injury or death of “employees” of an assured, while part
of the Vessel’s crew for purposes of Dock Trials or Sea Trials, must be deleted
or appropriately modified by endorsement to the policy.

(d) Hull & Machinery, Protection & Indemnity (P&I) and Pollution for any owned
and/or bareboat chartered vessels used by Builder in conjunction with the
construction of the Vessels:

 

  i. Hull & Machinery per American Institute Hull Clauses (amended for the
vessel operations at the shipyard) or equivalent to the fair market value of the
vessel. Any references to “other than owner” or other owner limitations will be
deleted by endorsement to the policy as respects the naming of the Owner as an
additional assured;

 

24



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  ii. P&I per P&I form SP 23 or equivalent (amended for the vessel operations at
the shipyard) with a minimum limit of $1,000,000 per occurrence. Any references
to “other than owner” or other owner limitations will be deleted by endorsement
to the policy as respects the naming of the Owner as an additional assured;

(e) Pollution Coverage for Vessels under Repair, Construction or Modification
per WQIS policy wording or equivalent, inclusive of the Builder’s responsibility
for pollution liability and/or Certificate of Financial Responsibility (COFR)
with a minimum limit of $5,000,000.

(f) Bumbershoot or Excess Liabilities providing excess liability coverage above
the primary liability coverages in subparts (a) through (e) above with a minimum
limit of $25,000,000. To the extent limits above this $25,000,000 minimum limit
are purchased by the Builder, such additional limits shall also cover the Owner
as an additional insured with the same provisions as noted for the $25,000,000
minimum limit.

10.2 Prior to Work, the Builder shall procure, from each of its insurers, in
respect of risks assumed by the Builder under this Agreement, a written and
enforceable specific endorsement of the Builder’s policies (excluding worker’s
compensation, which is noted below) to provide a blanket and unrestricted waiver
of the underwriter’s or insurers’ rights of subrogation in favor of the Owner
and shall be endorsed to name the Owner Group, as defined in Article 23, and
their successors and assigns as additional insured. The Builder agrees that its
policies shall be primary in all cases. Any insurance that may be carried by the
Owner shall be excess over and above the amount recoverable under the policies
of the Builder. The policies of insurance procured by the Builder shall
acknowledge that said policies are primary, and that no pro-rata contributions
are required by the Owner and/or any member of Owner Group and/or the Owner’s
insurers and/or Owner Group’s insurers. The Builder further agrees that its
worker’s compensation insurance policies shall be endorsed to designate the
Owner Group, as defined in Article 23, and their successors and assigns, as an
alternate and statutory employer and shall be endorsed to provide a blanket and
unrestricted waiver of its underwriters’ or insurers’ rights of subrogation. All
deductibles will be for the account of the Builder.

10.3 Certificates of Insurance. Before commencing Work, the Builder shall
furnish the Owner with Certificates of Insurance indicating (1) the insurance
coverages and amounts of insurance as required; (2) the names of the insurance
company or companies providing the aforesaid coverages; (3) the effective and
expiration dates of policies; (4) that the Owner will be given thirty (30) Days
written advance notice of any cancellation, non-renewal or material change in
any policy, or in the event of non-payment of premiums, ten (10) Working Days
written advance notice; (5) waiver of subrogation endorsement has been attached
to all policies; (6) that all members of the Owner Group have been named as
additional insureds by endorsements attached to all policies (except for
worker’s compensation), provided that the Owner shall be named as a named
insured and loss payee under the Builder’s Risk insurance policy; and (7) the
territorial limits of all policies.

 

25



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

10.4 The Owner’s Representative and the Owner’s separate vendor representatives
or contractors performing work on or in connection with the ATB Unit shall, at
all times including Sea Trials and the Systems Test, be deemed to be agents or
contractors of the Owner. The Owner and separate contractors shall provide the
Builder with evidence of insurance (including Longshore and Harbor Worker’s
Compensation coverage) naming the Builder as an alternate and statutory employer
and shall be endorsed to provide a blanket and unrestricted waiver of its
underwriters’ or insurers’ rights of subrogation, which covers them under
commercial terms and limits consistent with Builder’s Insurance Requirements for
Companies with Employees Working at Builder’s Facilities dated July 1, 2010, at
no cost or expense to the Builder.

10.5 Partial Loss: If any Vessel, and/or Materials, Work, and/or Owner Furnished
Items relating to that Vessel is damaged by any cause whatsoever prior to the
Delivery Date of the Vessel, and such damage does not constitute a total loss,
the proceeds of insurance up to an amount of $1,000,000 in respect of such
damage payable under the Builder’s Risks Insurance policy required in accordance
with Article 10.1(c) shall be payable to Builder, who shall use the monies
exclusively for the repair of such damage, as soon as reasonably practicable,
all in accordance with the requirements of this Agreement and the Specifications
and to the satisfaction of the classification society, any applicable Regulatory
Authorities, and the Owner’s Representative. The Builder will provide the Owner
with documentation to verify the proper use of the insurance proceeds to fully
repair the damage or loss to the Vessels(s). Any insured loss in excess of
$1,000,000 resulting from such damage or loss shall be payable jointly to Owner
and Builder, and deposited in an escrow account established by the Owner and the
Builder and paid to the Builder in accordance with a new milestone payment
schedule for the repairs, to be agreed between the Owner and the Builder, which
schedule shall provide for timely payment to Builder of sums required for
deposits on necessary Materials, and timely payment for repair work
performed. If repairing the damage will unavoidably have the effect of delaying
the Delivery Date of the Vessel, then the damage may be deemed a Force Majeure
event and the provisions of Article 7.1 shall apply; provided, however, if the
loss or damage is caused by the negligence of the Builder or any of its
Subcontractors or the Builder’s breach of this Agreement, liquidated damages
shall be owed to the Owner for any extension of the Delivery Date due to such
loss or damage subject to the limitations of Article 8 hereof.

10.6 Total Loss: In the event that any Vessel becomes an actual or agreed or
constructive total loss within the terms of the Builder’s Risks Insurance
required in accordance with Article 10.1(c), Owner, in its sole discretion, may
elect within thirty (30) Working Days after the Vessel is determined to be an
actual or agreed or constructive total loss, either:

 

  (i) to have Builder commence construction of a new Vessel for Owner pursuant
to the terms and conditions of this Agreement, at a new mutually agreed Delivery
Date, Contract Price and Interim Installment Payment Schedule, in which event
the insurance proceeds shall be paid to Owner, or

 

26



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  (ii) to terminate this Agreement, as to the total loss Vessel, upon the
happening of which Owner shall be relieved of any further obligation to Builder
under this Agreement relating to that Vessel (except that the Owner shall pay to
the Builder for any Work performed and Materials supplied by the Builder up to
the date of such Total Loss), and Owner shall be entitled to receive and shall
be paid directly from the builder’s risk insurer an amount equal to the total
of:

 

  A. all payments relating to the Vessel previously made to Builder by or on
behalf of Owner, plus

 

  B. the total costs of any Owner Furnished Items relating to that Vessel,
including installation.

Collectively, A and B above, the “Total Loss Amount.”

10.7 In the event the Owner elects to exercise its option under Article 10.6(i),
the Contract Price for the rebuilt Vessel(s) shall only be adjusted by the
Builder’s demonstrated increase in its cost to rebuild the Vessel over its
original Contract Price, including the Builder’s profit and overhead.

10.8 Upon Owner’s election under Article 10.6(ii) for payment in full of the
Total Loss Amount to the Owner, Owner shall have the first option ahead of the
Builder to purchase the Vessel(s) in its current state from the Builder’s risk
insurer. If Owner does not elect to purchase the Vessel(s), the Builder may
purchase the remains of the Vessel(s) and the Work, Materials and Owner
Furnished Items relating to the subject Vessel(s) from the Builder’s risk
insurer. In such event, the Builder shall ensure that the Intellectual Property
of the Owner is fully protected.

ARTICLE 11 – WARRANTY

11.1 The Builder shall designate at least sixty (60) Days prior to Delivery, a
Warranty Manager for the ATB Unit. The Warranty Manager shall be familiar with
the Work and all of the Builder’s Suppliers, vendors and/or Subcontractors. The
Warranty Manager shall work with the Owner’s Representative in (i) understanding
the nature of any warranty claim; (ii) coordinating with the Builder or the
Builder’s Suppliers, vendors or Subcontractors a remedy; and (iii) assisting in
coordinating payments on any third-party vendor or Subcontractor work. Within a
reasonable time but in any event no later than twenty (20) Working Days after
becoming aware of a warranty claim, the Owner shall issue a warranty
notification to the Builder in the form of Exhibit J (“Warranty Notification”).
Upon receipt of a Warranty Notification, the Warranty Manager will take all
reasonable steps, as outlined above, to resolve the claim.

11.2 The Builder warrants that the Work and the ATB Unit are constructed in
accordance with the Contract Documents and shall be free from defects in
workmanship and materials for a period of three hundred sixty-five (365) Days
after the Delivery of the ATB Unit. The Builder will replace or repair any
defects in its Work that are discovered within such three hundred sixty-five
(365) Day period. The Owner shall notify the Builder of any defects it may
discover in a prompt manner but in no event later than thirty (30) Days after
the expiration of the Warranty Period. Subject to Article 11.4, this warranty
shall extend to likewise warrant such

 

27



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

replaced or repaired Work for an additional (i.e. after the three hundred
sixty-five (365) Day period has expired) ninety (90) Day period after
satisfactory completion of the repair Work. Under no circumstances shall the
warranty on any Work exceed four hundred fifty-five (455) Days from Delivery of
the ATB Unit. Where, because of the geographical distances involved, it would be
impractical to return the ATB Unit to the Builder for repairs or replacements
under this warranty, the Owner, after giving reasonable notice to the Builder in
order to allow the Builder, at its option, to inspect such alleged defect(s) and
make the necessary repairs or replacement, and if the Builder elects not to make
such repairs at the location of the ATB Unit in an expedient manner or at
another reputable shipyard selected by the Builder and reasonably acceptable to
the Owner, the Owner may effect the necessary repairs at other available
facilities, and the Builder will reimburse the Owner for those costs, including
mobilization and demobilization of the Vessel(s); provided, however, in no
circumstances, shall the amount of reimbursement of costs of making the repairs
(including mobilization and demobilization) exceed the costs calculated on the
time and material rates as set forth Article 9.7. Nothing contained herein shall
obligate the Builder at any time to repair or replace the ATB Unit, or any Work
or component part thereof, where and to the extent such repair and/or
replacement is caused by ordinary wear and tear or the negligent operation or
maintenance of the ATB Unit, or its equipment, by the Owner or third parties.

11.3 The Builder shall use its commercially reasonable efforts to effect
warranty repairs without necessitating that the ATB Unit be removed or prevented
from commercial service to the benefit of the Owner.

11.4 The Builder shall advise the Owner of, and deliver the original
documentation for, any manufacturer’s warranties applicable to equipment or
Materials furnished by the Builder or its Subcontractors or Suppliers and the
Builder shall make reasonable efforts with the manufacturer to arrange for
warranties to commence in favor of the Owner on the date of Delivery of the ATB
Unit. The Builder shall assign, convey and transfer over to the Owner any
warranty issued by any third party for any Materials purchased by the Builder
and installed on the Vessels. In the event that any such third party warranty
cannot be enforced directly by the Owner, the Builder shall provide reasonable
assistance to the Owner for enforcement of such warranties. The Builder shall
provide the Owner with any standard commercially available operating and
maintenance manuals with respect to all equipment installed in the Vessels in
accordance with the quantities set forth in the Specifications. The Builder’s
warranty expressly excludes defects in equipment, Design (but excluding Detail
Design Drawings which are the responsibility of the Builder), or Materials
manufactured by others or provided by the Owner, but shall include any defects
related to installation of Materials.

11.5 Without limiting the warranty of Article 11.2, if within three hundred
sixty five (365) Days after Delivery of the ATB Unit, any of the Work performed
by the Builder or its Subcontractors and warranted hereunder is found to be not
in accordance with the requirements of the Contract Documents, the Builder shall
correct it promptly after receipt of written notice from the Owner to do so in
accordance with Article 11.1. It shall be the duty and obligation of the Owner
to within thirty (30) Days of becoming aware give the Builder written notice
after discovery thereof of the failure of any part of the Work as a result of
defective workmanship or defective materials, giving full information as
supported by photographs, where possible.

 

28



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

11.6 The Builder warrants that it will purchase paint as specified in the
Specifications and that it will prepare the surface and apply the paint in
accordance with the manufacturer’s specifications and recommendations, and the
Builder makes no warranty, express or implied, with respect to the fitness of
the specified paint or the manufacturer’s specifications and recommendations.
The Builder will require the paint and/or coatings manufacturer’s field
representative to be present at the time the Builder is applying paint and/or
coatings and shall obtain the representative’s approval for the paint and/or
coating systems to be applied and the preparation and procedures being followed
by the Builder. The Owner shall be provided with a copy of all inspection
reports provided to the Builder by the representative. The Builder shall provide
reasonable assistance to the Owner to obtain paint warranties from the paint
manufacturers, and any warranty defects with respect to the paint or coatings
systems shall be asserted by the Owner only against such manufacturer.

11.7 Except for the expressed limited Warranty set forth in this Article 11, the
Owner hereby waives and releases the Builder and its employees from and against
damage to and/or loss of the ATB Unit, delay, demurrage, loss of profits, loss
of use, or any other consequential or punitive damages of any kind, whether such
claim is based in contract, redhibition, negligence, strict liability, or
otherwise, arising out of any defect and/or negligent design, the selection or
choice of specifications and/or materials and/or component parts, manufacture,
construction, fabrication, workmanship, labor and/or installation of equipment,
materials and/or components or from any unseaworthy condition or any other
defective condition of the ATB Unit, it being specifically understood and agreed
that any such defects reported and/or occurring after the Warranty Period (and
the extension of any Warranty Period) and all damages to the ATB Unit, loss of
profits, demurrages, delay, losses of use or other consequential or punitive
damage of any kind whatsoever resulting therefrom, shall not be the
responsibility of the Builder.

11.8 THE WARRANTY EXPRESSLY PROVIDED IN ARTICLE 11 IS EXPRESSLY IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED BY LAW OR OTHERWISE, INCLUDING ANY WARRANTY
OF MERCHANTABILITY OR THAT THE ATB UNIT’S MATERIALS OR SERVICES ARE FIT FOR ANY
PARTICULAR PURPOSE OR USE, AND THE REMEDIES PROVIDED HEREUNDER ARE THE OWNER’S
SOLE AND EXCLUSIVE REMEDY FOR BREACH OF WARRANTY AND ARE SPECIFICALLY IN LIEU OF
ALL OTHER REMEDIES OR DAMAGES, WHETHER DIRECT, INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL.

ARTICLE 12 – PAYMENT AND PERFORMANCE BONDS

12.1 The Builder shall obtain payment and performance bonds in form and
substance reasonably acceptable to Owner issued by a financially sound surety
naming Owner as Obligee guaranteeing the payment and performance obligations of
Builder in the maximum amount of $30,000,000.00 at a cost to be paid 50/50 by
the Owner and Builder (the “Financial Security”). The aforesaid bonds must be
furnished to the Owner within thirty (30) Days after the Effective Date of this
Agreement or prior to commencement of Work, whichever occurs sooner.

 

29



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

12.2 If any Financial Security required under this Article 12 has not been
issued and delivered to the Owner when due by the Builder, the Owner shall have
the option, in its sole and absolute discretion, to terminate this Agreement by
giving seven (7) Days prior written notice to the Builder of termination under
this Article unless the Builder shall have delivered the required Financial
Security to the Owner prior to the end of such seven (7) Day period.

ARTICLE 13 – ELIMINATION OF INCIDENTAL AND

CONSEQUENTIAL DAMAGES

13.1 EXCEPT AS SPECIFICALLY PROVIDED FOR HEREIN TO THE CONTRARY, IT IS
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT NEITHER PARTY SHALL IN ANY WAY
BE LIABLE OR RESPONSIBLE TO THE OTHER FOR ANY INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS AND
LOSS OF USE OF THE ATB UNIT OR THE SHIPYARD FROM ANY CAUSE OF ACTION OF ANY KIND
OR NATURE (COLLECTIVELY “CONSEQUENTIAL DAMAGES”), AND IRRESPECTIVE AND WITHOUT
REGARD TO THE CAUSE THEREOF INCLUDING BUT NOT LIMITED TO NEGLIGENCE WHETHER IN
WHOLE OR IN PART, STRICT LIABILITY, FAULT, CONTRACT, WARRANTY OR ANY OTHER
CAUSES ATTRIBUTABLE TO EITHER PARTY, ARISING OUT OF OR IN CONNECTION WITH OR
PERTAINING TO THIS AGREEMENT OR THE VESSEL CONSTRUCTED HEREUNDER. THE
ELIMINATION OF INCIDENTAL AND CONSEQUENTIAL DAMAGES AS PROVIDED HEREIN IS AN
ESSENTIAL CONDITION OF THIS AGREEMENT AND EACH PARTY ACKNOWLEDGES THAT THE OTHER
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITHOUT SAID ELIMINATION OF
INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR THE CONSIDERATION SET FORTH HEREIN FOR
THE CONSTRUCTION OF THE VESSEL. THIS WAIVER OF INCIDENTAL OR CONSEQUENTIAL
DAMAGES SHALL NOT APPLY OR EXTEND TO A CLAIM ASSERTED BY A THIRD PARTY FOR WHICH
A PARTY IS ENTITLED TO INDEMNIFICATION PURSUANT TO THE TERMS OF THIS AGREEMENT.

ARTICLE 14 – DEFAULT AND TERMINATION

14.1 The following events shall constitute events of default by the Builder:

14.1.1 There is filed by or against the Builder in any court a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of the Builder’s property, or an order
of discharge of the Builder is ordered by any court; or

14.1.2 The Owner’s materials, supplies, and equipment identified with the ATB
Unit are removed from the Builder’s shipyard without the Owner’s consent or
applied to a vessel not owned by the Owner; or

14.1.3 The Builder makes an assignment for the benefit of creditors or petitions
for or enters into an agreement or agreements with its creditors, and by reason
of any of these events the Builder’s obligations under this Agreement are
assigned to or are to be or are performed by a person other than the Builder; or

 

30



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

14.1.4 The Builder materially fails to execute or perform the Work in accordance
with this Agreement; or

14.1.5 The Builder materially fails to cause the removal or bonding of any liens
or privileges, except in the case of the Owner not making timely payment to the
Builder in accordance with this Agreement or those liens or privileges created
by the Owner or the Owner’s subcontractors or vendors, filed or otherwise
existing against the Work or the ATB Unit; or

14.1.6 The Builder materially disregards laws, ordinances, rules, regulations or
orders of any public authority having jurisdiction over the Work on the ATB Unit
and which has a material adverse effect on the performance of the Work; or

14.1.7 Delay in the construction or Delivery of the ATB Unit that would permit
the Owner to terminate the Agreement as to the ATB Unit under Article 8.9; or

14.1.8 The Builder fails to deliver any of the Financial Security to the Owner
within the time required under Article 12.

14.2 The Owner shall provide the Builder with written notice of any event of
default under Article 14.1 (except Article 14.1.1 in which case the Builder
shall provide immediate notice to the Owner upon Builder’s knowledge of such
filing), and (except where termination occurs pursuant to Articles 8.9 or 12.2
hereof in which case there shall be no curative period), the Builder shall be
entitled to cure the noticed event of default within thirty (30) Days (or sixty
(60) Days in the event of a default under Article 14.1.4) after receipt of the
Owner’s written notice. If the Builder does not cure the noticed event of
default, in addition to and without prejudice to any other remedies it may have
under this Agreement, the Owner may terminate the Agreement in writing,
transport, at the Builder’s expense, the Work in progress and the Owner
Furnished Items pertaining to the Vessels from the Builder’s shipyard to another
location, and complete such Work by such means as the Owner deems fit, subject
to the Owner’s duties to use commercially reasonable efforts to mitigate costs
of such completion.

14.3 Upon the Owner’s termination of the Agreement becoming effective pursuant
to this Article 14, and upon the Owner’s election to remove the Work from the
Builder’s shipyard, the Builder will promptly undertake, at its sole cost, to
place all Work and Owner Furnished Items pertaining to the Vessels in a suitable
condition for transportation to another location. The Builder will provide the
Owner access to such Work and Owner Furnished Items and provide reasonable
assistance to the Owner in the removal from Builder’s shipyard of any Work
completed to the date when the Work was discontinued, and shall allow the Owner
and the Owner’s Representative continuing access to the Builder’s shipyard and
storage areas for a period of one hundred twenty (120) Days following the
effective date of the termination of the Contract in order to remove the Work
and any related Materials that have been paid for by the Owner and the Owner
Furnished Items to another location. The Owner shall be liable to pay to the
Builder for only those parts of the Work incorporated into, supplied or
delivered to the Vessels by the Builder less the amount of the Contract Price
previously paid by the Owner and subject further to any offsets or deductions
the Owner may have against the Builder pursuant to this Agreement.

 

31



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

14.4 If the Owner terminates the Agreement, in whole or in part, for the
Builder’s default in accordance with terms of this Agreement, the Owner may
thereafter call upon any applicable Financial Security and invoke all rights and
remedies available to it pursuant to the applicable Financial Security that is
to be provided by the Builder pursuant to Article 12 of this Agreement.

14.5 In the event of any termination by the Owner, the Owner may require the
Builder promptly to assign and/or deliver to the Owner all or any (a) bids or
proposals; (b) subcontracts; (c) construction plans; (d) Materials, tools and
equipment (to the extent paid for by the Owner); (e) rental agreements;
(f) Work, including the Vessels (to the extent the Owner has title to same in
accordance with Article 22.1); and (g) any other commitments directly related to
the Vessels which the Owner, in its sole discretion, chooses to take by
assignment, and in the case of assignments hereunder, the Builder shall promptly
execute and deliver to the Owner written assignments of same.

14.6 In the event of a termination for default under Article 14.1.1 or 14.1.3
which is not cured in accordance with Article 14.2, at the Owner’s option, the
Owner shall have access and use of the Builder’s shipyard and all equipment of
the Builder in the Builder’s shipyard, as may be required by the Owner to
perform the completion of the Vessels provided for in this Agreement. Such
access and use by the Owner shall continue until such time as the ATB Unit is
completed and issued vessel documentation as contemplated in this Agreement. The
use of the property and equipment will be free of rent and any other charges for
such use. The Owner agrees to maintain and preserve, or cause to be maintained
and preserved, all property and equipment of the Builder used by the Owner in
good order and repair.

14.7 In the event of a termination for default under Article 14.1 which is not
cured in accordance with Article 14.2, the Builder shall be liable for and shall
reimburse the Owner for the aggregate of all reasonable and documented costs or
expenses actually incurred and paid by the Owner for completion of the ATB Unit
in accordance with the Contract Documents that are in excess of the remaining
balance of the Contract Price not previously paid to the Builder.

14.8 The following events shall constitute events of default by the Owner:

14.8.1 The Owner shall fail to make any payment when required under this
Agreement, and such payment is not made within five (5) Working Days after the
Owner’s receipt of written notice of the failure of payment from the Builder to
the Owner (but always subject to rights of the Owner to dispute that the payment
is due, in whole or in part, and/or to withhold such payment in whole or in
part, in accordance with the provisions of this Agreement);

 

32



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

14.8.2 There is filed by or against the Owner in any court a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of the Owner’s property, or an order of
discharge of the Owner is ordered by said Court;

14.8.3 The Owner makes an assignment for the benefit of creditors or petitions
for or enters into an agreement or agreements with its creditors, and by reason
of any of these events the Owner’s obligations under this Agreement are assigned
to or are to be or are performed by a person other than the Owner; or

14.8.4 The Owner, without limitation, fails to perform any other material
obligation of the Owner under this Agreement.

14.9 If the Owner fails to timely cure a default in accordance with Article
14.8.1, then the Builder may, in its sole discretion, suspend or reschedule
progress of the Work (such right being in addition to any other right granted
hereunder or by operation of law) until such time as it receives the overdue
payment from the Owner. In the event the Owner has disputed that the amount
claimed by the Builder is due, in whole or in part, and so long as the Owner has
paid any undisputed portion of the claimed amount due, the Builder shall
continue with the Work with all due diligence and in accordance with this
Agreement. Furthermore, whether or not the Builder has suspended or rescheduled
progress of the Work as aforesaid, if an event of default set forth in Article
14.8 occurs, the Builder may elect to terminate this Agreement after giving
thirty (30) Days written notice to the Owner of its intent to terminate.
However, during the thirty (30) Day period referred to above, the Owner shall
have the absolute right to cure any such default. If such default is not timely
cured, the Builder may, at its option, terminate the Agreement in whole or in
part, and either (i) demand performance from the Owner or seek resolution of the
default through the procedure set forth in Article 25, (ii) sell the ATB Unit or
each Vessel in its then present condition and location at a public auction
announced at least twenty (20) Days in advance in the Houston Chronicle and Wall
Street Journal provided at least twenty (20) Days advance written notice of the
auction has been provided to the Owner, or (iii) complete the Vessels for sale
to a third party and apply the proceeds of sale, net of all expenses, to any
unpaid balance due and owing to the Builder. The excess proceeds from any such
auction or sale shall be paid to the Owner. Nothing in this Article 14.9 shall
preclude additional notice by the Builder or the Owner of any such auction or
sale on any industry trade internet sites.

14.10 Delay by the Owner or its representatives in providing to the Builder or
its agents any Owner-supplied information, documents and/or goods or materials
for the construction of the ATB Unit shall be covered by the appropriate
provisions of Article 9 relating to Changes in the Work.

14.11 The failure of either party to exercise any rights conferred upon it under
any provision of this Agreement or applicable law with respect to any breach or
default by the other party shall constitute neither a waiver of its rights under
any other provision of this Agreement with respect to such breach or default,
nor a waiver of its rights under the same or any other provision of this
Agreement with respect to any other breach or default.

 

33



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE 15 – APPLICABLE LAW

This Agreement and any disputes arising in connection herewith shall be
governed, without consideration of conflicts of law, by and construed in
accordance with the laws of the State of Florida.

ARTICLE 16 – CONTRACT

16.1 The Contract Documents consist of this Agreement and all Exhibits,
including the Specifications listed in Exhibit B, the Contract Drawings listed
in Exhibit C-1, the Functional Design Drawings listed in Exhibit C-2 and all
written Modifications issued after execution of this Agreement, including,
without limitation, any Modification to any of the foregoing reflected in the
Regulatory Approved Drawings and Modification approved by Change Orders, and
represent the entire agreement between the Owner and the Builder. These form the
Contract, and all are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The invalidity or unenforceability of any phrase,
sentence, clause or section in the Contract shall not affect the validity or
enforceability of the remaining portions of the Contract, or any part thereof.
The Contract may be amended or modified only by a written Modification.

16.2 The intent of the parties as enumerated in the Contract Documents is for
the Builder to build the ATB Unit in accordance with the Contract Documents for
the Contract Price by the Delivery Date. If there are any conflicts or
inconsistencies between the terms of this Agreement and the Specifications, then
to the extent of such conflicts or inconsistencies, this Agreement shall
prevail, but in all other respects, the Specifications shall be in full force
and effect. If there are any conflicts or inconsistencies among the terms of the
Specifications, the Functional Design Drawings and the Contract Drawings, the
terms of the Specifications shall take precedence.

16.3 Unless expressly stipulated to the contrary, the Builder shall provide and
pay for all services, labor, overtime labor, standby labor, methods, Materials
(including fuel, lubricating oils, hydraulic oils, greases, fresh water),
equipment, transportation, taxes, permits and fees and all other facilities and
services necessary to complete the ATB Unit for the Contract Price within the
Delivery Date. Notwithstanding the foregoing, to the extent applicable and not
exempted, the Owner will pay sales and use taxes due on materials, labor and
equipment incorporated into the Work or incurred in connection with the sale or
delivery of the ATB Unit. The Owner shall take over and pay for, at the
Builder’s documented cost plus seven and a half percent (7.5%), reasonable
amounts of all stores remaining aboard the ATB Unit at the time of Delivery,
excluding fresh water, but including fuel oil, diesel oil, lubricating oil,
hydraulic oil, and greases.

16.4 Inconsistencies between other Contract Documents and this Agreement shall
be governed by this Agreement. All general language or requirements contained in
the Specifications and all other requirements inconsistent or in conflict with
the provisions of this Agreement are superseded by this Agreement, it being the
intent of the parties that the provisions of this Agreement shall prevail.

 

34



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE 17 – INSPECTION, ACCESS, TESTS

AND OFFICIAL CERTIFICATES

17.1 During construction, the Builder shall provide the Owner facilities and
access to inspect the Vessels, Materials, workmanship, plans, tests and
movements. The Builder shall provide a suitable office for up to four (4) of the
Owner’s personnel and the Builder shall provide access to suitable facilities
for same and conditions such as a meeting table, drawing table and chairs,
desks, locking file cabinets, private telephone with voice messaging, private
fax/scanner, printer, computer modem, extra phone line, copy machine, secure LAN
or WiFi internet connection, heat and air conditioning. The Builder may deny
access to the Owner and any representative, agent, employee of the Owner or its
other contractors if in the Builder’s sole discretion such persons do not comply
with the Builder’s health, safety, environmental and insurance policies or
special security requirements, which shall be provided to Owner upon request. In
such an event, the Builder shall promptly advise the Owner, stating the specific
cause(s), the denial.

17.2 All of the workmanship and Materials required under this Agreement, while
the same is in the process of fabrication, erection, construction, installation
and performance, shall be inspected promptly by the Owner and shall be accepted
promptly in accordance with the Contract Documents or rejected promptly in
accordance therewith. Failure to object will not prevent or preclude the Owner
from later identifying defects or rejecting workmanship which defective
Materials and workmanship shall be replaced or repaired by the Builder in
accordance with the terms of Article 11.

17.3 The Owner shall appoint one or more “Owner’s Representative(s)” and the
Owner shall inform the Builder in writing as to the extent of authority the
Owner has granted to each Owner’s Representative. The Owner may appoint
additional Owner Representatives and/or change previously appointed Owner
Representatives.

17.4 Tests and Inspections:

17.4.1 Tests, inspections and approvals of portions of the Work required by the
Contract Documents or by applicable laws, ordinances, rules, regulations or
orders of Regulatory Authorities shall be made at an appropriate time. Unless
otherwise provided, the Builder shall make arrangements for such tests,
inspections and approvals and shall bear all related costs of tests, inspections
and approvals, including the consumable fluids used in the cleaning and testing
of the Work. Unless otherwise reasonably requested by the Owner, the Builder
shall give the Owner at least twenty-four (24) hours advance notice of when and
where tests and inspections are to be made so the Owner may observe such
procedures.

17.4.2 If the Owner reasonably determines that portions of the Work require
additional testing, inspection or approval not included under Article 17.4.1,
the Owner will instruct the Builder to make arrangements for such additional
testing, inspection or approval by an entity acceptable to the Owner, and the
Builder shall give at least three (3) Working Days notice to the Owner of when
and where tests and inspections are to be made so the Owner may

 

35



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

observe such procedures. The Builder shall bear the cost of such tests. If any
re-testing or re-inspection conducted by the Builder as provided in this Article
17.4.2 affirms that the Builder’s original Materials and workmanship was in
accordance with the Contract Documents, the Builder shall be reimbursed by the
Owner for the out of pocket costs for such additional testing and inspection and
the Builder shall receive an adjustment of the Delivery Date for the time it
took to conduct such tests and inspections if such additional testing and
inspection affected the critical path progress of the Work.

17.4.3 If any testing or inspection conducted by the Builder as provided in
Article 17.4.2 discloses that any methods or means of construction or material
or workmanship are not acceptable under the Contract Documents, the Builder
shall promptly remedy the Work so as to comply with the Contract Documents.

17.4.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be obtained by the Builder and
promptly delivered to the Owner.

17.4.5 If the Owner is to observe tests, inspections or approvals required by
the Contract Documents, the Owner will do so promptly and at the normal place of
testing.

17.4.6 Neither the observations of the Owner nor inspections, tests, or
approvals by persons other than the Builder shall relieve the Builder from its
obligations to perform the Work in accordance with the Contract Documents.

17.5 If requested by the Owner, the Builder promptly, but no later than ten
(10) Working Days following such request, and no earlier than forty-five
(45) Days following the end of Builder’s latest fiscal quarter, shall provide to
the Owner true and correct copies of quarterly unaudited financial statements of
the Builder and annual audited financial statements of the Builder consisting of
a balance sheet and an income statement (including any notes or comments
thereto).

ARTICLE 18 – ASSIGNMENT OF THE AGREEMENT

This Agreement shall inure to the benefit of the Builder and the Owner and their
successors and assigns and shall be binding upon the Builder and the Owner and
their successors and assigns; provided that the Builder shall not assign this
Agreement or any interest hereunder without the prior written consent of the
Owner. If the Builder assigns its rights under this Agreement after obtaining
the Owner’s prior written consent thereto, the Builder shall nonetheless and at
all times remain jointly and severally liable with any such assignee under this
Agreement. The Owner may at any time, without the consent of the Builder, sell
the ATB Unit and/or assign this Agreement, or assign any or all of the Owner’s
rights and interests under this Agreement, but the Owner shall nonetheless and
at all times remain jointly and severally liable under the Agreement. The
Builder agrees that such a sale and/or assignment shall not be grounds for
termination of this Agreement. The Builder agrees to cooperate with the Owner
and execute any additional documents and instruments, and take such additional
actions, as the Owner may reasonably request to facilitate any such sale or
assignment, including, without limitation, any assignment in connection with any
construction and/or charter financing provided to the Owner for the construction
or charter of the Vessel(s) and/or the ATB Unit.

 

36



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE 19 – COMPLIANCE WITH REGULATIONS

The Builder shall comply with laws, rules, regulations and requirements of any
Regulatory Authorities that are applicable and existing at the time of the
execution of this Agreement that are in effect or which shall become effective
as to the Vessels and which affect the construction of works, plants and
vessels, in or on navigable waters and the shores thereof, and all other waters
subject to the control of the United States as set forth in the Contract
Documents and shall procure at its own expense such permits from the United
States and from state and local authorities in the jurisdiction in which the
Builder is constructing the ATB Unit as may be necessary in connection with
beginning or carrying on the completion of the Work, and shall at times comply
with all United States, state and local laws in the jurisdiction in which the
Builder is constructing the ATB Unit in any way affecting the Work and affecting
any documentation of such work with the U.S. Coast Guard. Any changes in laws or
regulations or any different interpretation of such existing laws and
regulations of any of the applicable Regulatory Authorities that come into
effect after the execution of this Agreement and that affect either the Work or
Delivery Date(s) or Contract Price (s) will be subject of a Change Order to the
Contract.

ARTICLE 20 – INTELLECTUAL PROPERTY INDEMNIFICATION

20.1 The Builder agrees to defend, at its own expense, and indemnify and hold
harmless the Owner and/or any of the Owner Group, as defined in Article 23.1,
for any claim or action brought by any third party against the Owner and/or any
of the Owner Group, as defined in Article 23.1, for actual or alleged
infringement (including contributory or vicarious infringement) of any
Intellectual Property right (including, but not limited to, misappropriation of
trade secrets) based upon the Materials, processes, machinery and equipment
supplied by the Builder and embodied in the Detail Design Drawings and the Work.
The Owner agrees to defend, at its own expense, and indemnify and hold harmless
the Builder and/or any of the Builder Group, as defined in Article 23.2, for any
claim or action brought by any third party against the Builder and/or any of the
Builder Group, as defined in Article 23.2, for actual or alleged infringement
(including contributory or vicarious infringement) of any Intellectual Property
right (including, but not limited to, misappropriation of trade secrets) based
upon the materials, processes, machinery and equipment supplied by the Owner or
embodied in the Contract Drawings, the Functional Design Drawings, the Barge
model (to the extent of functional design), the Tug model (to the extent of
functional design) or the ATB Barge and ATB Tug Drawing Packages referenced in
Exhibit C-4 and provided by the Owner to the Builder pursuant to Article 3.1
hereof.

The parties further agree to defend, indemnify and hold harmless the other party
and its respective Group from and against any and all liabilities, losses,
costs, damages, and expenses (including reasonable attorneys’ fees) associated
with any such claim or action incurred by the other party and/or its respective
Group arising under this Article 20.1. The Builder shall have the sole right,
but not the obligation, to conduct and control the defense of any such claim or
action under this Section arising out of the materials, processes, machinery and
equipment used or

 

37



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

supplied by the Builder and embodied in the Work, as well as all negotiations
for its settlement or compromise, unless otherwise mutually agreed to in writing
between the parties hereto. The Builder agrees to give the Owner, and the Owner
agrees to give the Builder, as appropriate, prompt written notice of any written
threat, warning or notice of any such claim or action. If in any such suit so
defended, all or any part of the Builder’s Work (or any component, equipment or
material thereof that is supplied by the Builder) is held to constitute an
infringement or violation of any third party’s intellectual property rights and
is enjoined, or if in respect of any claim of infringement the Builder deems it
advisable to do so, the Builder shall at its sole option and absolute discretion
take one or more of the following actions at no additional cost to the Owner:
(a) procure the right to continue the use of the same without material
interruption for the Owner or (b) take back the infringing component, equipment
or material and restore it with non-infringing component, equipment or material
acceptable to the Owner at no additional cost to the Owner.

20.2 The Builder represents and warrants that it possesses all Intellectual
Property rights to the Builder’s Process necessary to perform the Work. The
Owner represents and warrants to the Builder that it owns or has the legal right
to use all Intellectual Property rights embodied in the Contract Drawings, the
Functional Design Drawings, the Barge model (to the extent of functional
design), the Tug model (to the extent of functional design) and/or the ATB Barge
and ATB Tug Drawing Packages referenced in Exhibit C-4.

ARTICLE 21 – NOTICES AND COMMUNICATIONS

21.1 Notices required hereunder shall be sent in accordance with the following
and at the addresses hereinafter set forth. Any notice or communication required
or permitted to be given hereunder shall be given in writing, shall be effective
only if given in one of the following manners, and shall be deemed given and
deemed received: (a) if mailed by United States Registered or Certified Mail,
postage prepaid, return receipt requested, on the fifth Working Day after the
notice is deposited in an official United States mail receptacle with postage
prepaid; (b) if given by facsimile transmission or electronic mail, on the date
transmitted provided that receipt is confirmed; (c) if given by nationally
utilized overnight courier, on the first Working Day after it is sent prepaid;
(d) if hand delivered, on the date a receipt is obtained from the person to whom
same is delivered. Notices hereunder shall be addressed as follows:

If to the Owner:

GREAT LAKES DREDGE & DOCK COMPANY, LLC

2122 York Road

Oak Brook, Illinois 60523

Attention: Steven W. Becker

Vice President – Chief Mechanical Engineer

Fax: 630-574-2909

Voice: 630-574-3000

Email: swbecker@gldd.com

 

38



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

with a copy to:

Kathleen Mackie LaVoy

Vice President – General Counsel, Dredging Operations

Great Lakes Dredge & Dock Co., LLC

2122 York Road

Oak Brook, IL 60523

Fax: 630-574-2909

Voice: 630-574-3468

Email: KMLaVoy@gldd.com

and a copy to:

Maryann Waryjas

Senior Vice President – Chief Legal Officer

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Fax: 630-574-2909

Voice: 630-574-2900

Email: mwaryjas@gldd.com

If to the Builder:

EASTERN SHIPBUILDING GROUP, INC.

2200 Nelson Street

Panama City, Florida 32401

Fax: (850) 763-7904

Voice: (850) 763-1900

Attention: Brian R. D’Isernia, President

Email: BRD@easternshipbuilding.com

with a copy to:

Dan Lozier

General Counsel

Eastern Shipbuilding Group, Inc.

2200 Nelson Street

Panama City, Florida 32401

Fax: (850) 763-7904

Voice: (850) 763-1900

Email: dlozier@easternshipbuilding.com

21.2 Notwithstanding any other provision of this Agreement, all final
authorizations and agreements concerning deductions from, additions to, or
modifications of the Design or Specifications or any agreements that concern
changes in the stipulated Delivery Date of the ATB Unit and/or Contract Price of
the ATB Unit shall not be valid or binding on either party unless signed by one
of the below designated representatives for each party or their respective
successors in office:

 

39



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

OWNER:    Jonathan W. Berger, CEO    David E. Simonelli, President    Steven W.
Becker, Vice President & Chief Mechanical Engineer BUILDER:   

Brian R. D’Isernia, President

Kenneth R. Munroe, Executive Vice-President

Each party agrees that at least one of its designated representatives will be
available for consultation during normal working hours. It is further agreed
that each party may change one or more of the above-designated representatives
upon three (3) Working Days prior written notice in accordance herewith.

ARTICLE 22 – TITLE AND SECURITY

22.1 Title in and to the Vessels as they are constructed shall progressively
vest, and once vested shall in all events remain, in the Owner, not the Builder,
as the Vessels are constructed to the extent the Interim Installment Payment
pertaining to that portion of the Work has been paid by the Owner. Title to all
Materials and equipment or other items furnished by the Builder shall vest in
the Owner when the same has been paid by the Owner. Without regard to the
provisions of this Article 22.1, the Builder shall be subject to the risk of
loss of the Vessels and their Materials and the Work until completed and the ATB
Unit is delivered to and accepted by the Owner and an executed Protocol of
Delivery and Acceptance is delivered as provided in this Agreement. The Owner’s
title to the Vessels, the Materials and the Work is subject to a possessory lien
and any applicable security interest in favor of the Builder to the extent, if
any, that the Builder has not been paid.

22.2 If, notwithstanding the express provision of Article 22.1 or otherwise of
this Agreement, the Vessels or any of the property to which the Owner holds
title as described in this Article, is for any reason deemed by any court of
competent jurisdiction not to be the property of, and owned by, the Owner, the
Builder, to the extent it has any interest therein, alternatively hereby grants
a first priority security interest in the Vessels and all of such property in
favor of the Owner. The security interest granted hereby in the alternative
shall secure all of the Builder’s obligations to the Owner under this Article.
The Owner shall have the right to file without any further consent or signature
of the Builder one or more UCC 1 Financing Statements at Owner’s expense against
the Builder covering the Vessels and any or all of such property. In such
Financing Statement(s) the Owner shall be entitled to give notice of its
ownership of the Vessels and other property, and in the alternative, its
security interest therein.

 

40



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

22.3 Immediately upon any property described in this Article becoming or being
deemed the property of the Owner under the provisions of this Article, the
Builder shall conspicuously mark or cause to be marked on the bow of the Vessel,
and also on all such other property or its packaging, the Builder’s Hull Number
for the Vessel, and without prejudice to the Owner’s rights hereunder, the
Builder shall take all necessary steps to cause all such property to be numbered
and marked as aforesaid by itself or by its Suppliers and Subcontractors with
all reasonable expedition.

22.4 The Builder shall use it best efforts to arrange its contractual
arrangements with all of its Subcontractors and Suppliers such that full effect
will be given to the title provisions of this Article and without limiting the
foregoing, shall ensure that all property shall be supplied on the following
conditions:

(a) that the title to such property supplied by a Subcontractor or Supplier
(whether in the course of construction or completed and whether before or after
delivery to the Builder) shall vest immediately in the Builder (and thence,
pursuant to Article 22.1, immediately in the Owner), subject only to the
Subcontractor’s or Supplier’s possessory lien, if any, for any unpaid balance of
the purchase price of such property: and

(b) that the Subcontractor or Supplier shall not, upon receipt by it of the
purchase price for such property, be entitled, as against the Owner, to claim
any title or lien therein by reason of obligations or liabilities of the Builder
to the Subcontractor of Supplier in respect of any other deliveries made by the
Subcontractor or Supplier to the Builder, or for any other reason.

22.5 In addition to any other rights that may exist at common law or by statute
or under this Agreement, the Builder shall be entitled to a possessory lien on
the undelivered Vessels and on any Materials furnished by the Builder relating
to the Vessels for any unpaid portion of the Contract Price for the ATB Unit
that is then actually due and payable.

ARTICLE 23 – INDEMNIFICATION

23.1 THE BUILDER SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER,
ITS PARENT, OFFICERS, AGENTS, EMPLOYEES, SUBSIDIARIES, AFFILIATES, SUCCESSORS,
ASSIGNS AND VESSELS (HEREINAFTER COLLECTIVELY REFERRED TO AS “OWNER GROUP”)
AGAINST ANY AND ALL LIABILITY, CLAIMS, DEMANDS, LOSSES, SUITS, LIENS, CAUSES OF
ACTION OF EVERY KIND AND CHARACTER AND THE COSTS THEREOF INCLUDING, WITHOUT
LIMITATION, COURT COSTS, ANY OTHER LITIGATION EXPENSES, ATTORNEYS FEES,
SETTLEMENTS AND JUDGMENTS, FOR PERSONAL INJURY (INCLUDING, BUT NOT LIMITED TO,
CLAIMS, DEMANDS, OR SUITS FOR BODILY INJURIES, EMOTIONAL AND PSYCHOLOGICAL
INJURIES, ILLNESSES, DISEASES, DEATH, LOSS OF SERVICES, LOSS OF SOCIETY,
DIMINISHED EARNINGS CAPACITY, MAINTENANCE AND CURE, WAGES, WORKER’S
COMPENSATION) OR PROPERTY LOSS OR DAMAGE WHICH IS BROUGHT AGAINST ANY MEMBER OF
THE OWNER GROUP BY ANY MEMBER OF THE BUILDER GROUP AND WHICH ARE ALLEGED TO
ARISE OUT OF, BE INCIDENT TO, ARISE IN CONNECTION WITH, OR RESULT FROM
OCCURRENCES THAT ARISE BEFORE DELIVERY. THE BUILDER AGREES TO DEFEND AND
INDEMNIFY THE OWNER GROUP WHETHER THE SUIT OR CLAIMS ARE OCCASIONED, BROUGHT

 

41



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ABOUT, OR CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, FAULT OR STRICT
LIABILITY (INCLUDING UNSEAWORTHINESS) OF THE OWNER GROUP. THE BUILDER ALSO
AGREES TO INDEMNIFY THE OWNER GROUP FOR ALL COSTS, EXPENSES, AND ATTORNEYS FEES
EXPENDED BY THE OWNER GROUP IN THE ENFORCEMENT OF THIS ARTICLE 23.1.

THE BUILDER FURTHER REPRESENTS TO THE OWNER THAT THE BUILDER’S FACILITIES DO NOT
HAVE ANY CONDITION OF POLLUTION OR CONTAMINATION THAT COULD GIVE RISE TO
LIABILITY OF THE OWNER GROUP FOR REMEDIATION, CLEANUP, DAMAGES, PENALTIES, OR
COSTS OF ANY KIND. THE BUILDER AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD THE
OWNER GROUP HARMLESS AGAINST AND IN RESPECT OF ALL CLAIMS, LOSSES, LIABILITIES,
REMEDIATION OR CLEAN-UP COSTS, OR ANY FINES, PENALTIES, ASSESSMENTS, OR EXPENSES
WHICH MAY BE IMPOSED UPON, INCURRED BY, OR ASSESSED AGAINST ANY MEMBER OF THE
OWNER GROUP BY ANY OTHER PARTY OR PARTIES (INCLUDING, WITHOUT LIMITATION, A
GOVERNMENTAL ENTITY), ARISING OUT OF, IN CONNECTION WITH, OR RELATING TO THE
SUBJECT MATTER OF THE AGREEMENT INCLUDING: (A) THE BUILDER’S BREACH OF ANY OF
THE REPRESENTATIONS SET FORTH ABOVE IN THIS SECTION; OR (B) ANY ENVIRONMENTAL
POLLUTION OR CONDITION OF CONTAMINATION ON THE BUILDER’S FACILITIES THAT MAY
GIVE RISE TO LIABILITY, EVEN IF NOT DISCOVERED UNTIL A LATER DATE. BUILDER SHALL
INSURE THE DEFENSE, INDEMNITY AND HOLD HARMLESS OBLIGATIONS SET FORTH IN THIS
AGREEMENT.

23.2 THE OWNER SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE BUILDER,
ITS PARENT, OFFICERS, AGENTS, EMPLOYEES, SUBSIDIARIES, SUBCONTRACTORS,
AFFILIATES, SUCCESSORS, ASSIGNS AND VESSELS (HEREINAFTER AND BEFORE COLLECTIVELY
REFERRED TO AS “BUILDER GROUP”) AGAINST ANY AND ALL LIABILITY, CLAIMS, DEMANDS,
LOSSES, SUITS, LIENS, CAUSES OF ACTION OF EVERY KIND AND CHARACTER AND THE COSTS
THEREOF INCLUDING, WITHOUT LIMITATION, COURT COSTS, ANY OTHER LITIGATION
EXPENSES, ATTORNEYS FEES, SETTLEMENTS AND JUDGMENTS, FOR PERSONAL INJURY
(INCLUDING, BUT NOT LIMITED TO, CLAIMS, DEMANDS, OR SUITS FOR BODILY INJURIES,
EMOTIONAL AND PSYCHOLOGICAL INJURIES, ILLNESSES, DISEASES, DEATH, LOSS OF
SERVICES, LOSS OF SOCIETY, DIMINISHED EARNINGS CAPACITY, MAINTENANCE AND CURE,
WAGES, WORKER’S COMPENSATION) OR PROPERTY LOSS OR PROPERTY DAMAGE (EXCEPT FOR
THE VESSELS, THE MATERIALS, OWNER FURNISHED ITEMS OR THE WORK WHICH ARE
SPECIFICALLY EXCLUDED HEREFROM) WHICH IS BROUGHT AGAINST ANY OF THE BUILDER
GROUP BY ANY MEMBER OF THE OWNER GROUP AND WHICH ARE ALLEGED TO ARISE OUT OF, BE
INCIDENT TO, ARISE IN CONNECTION WITH, OR RESULT FROM OCCURRENCES THAT ARISE
BEFORE DELIVERY. THE OWNER AGREES TO DEFEND AND INDEMNIFY THE BUILDER GROUP
WHETHER THE SUIT OR CLAIMS ARE OCCASIONED, BROUGHT

 

42



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ABOUT, OR CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, FAULT OR STRICT
LIABILITY (INCLUDING UNSEAWORTHINESS) OF THE BUILDER GROUP. THE OWNER ALSO
AGREES TO INDEMNIFY THE BUILDER GROUP FOR ALL COSTS, EXPENSES, AND ATTORNEYS
FEES EXPENDED BY THE BUILDER GROUP IN THE ENFORCEMENT OF THIS ARTICLE 23.2.
OWNER SHALL INSURE THE DEFENSE, INDEMNITY AND HOLD HARMLESS OBLIGATIONS SET
FORTH IN THIS AGREEMENT. OWNER SHALL FURTHER DEFEND, INDEMNIFY AND HOLD THE
BUILDER GROUP HARMLESS FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, DAMAGES OR
EXPENSE (INCLUDING ATTORNEYS’ FEES) INCURRED BY THE BUILDER GROUP AND ARISING
OUT OF ANY CLAIM MADE BY SIGNAL INTERNATIONAL, LLC AGAINST THE BUILDER GROUP AS
A RESULT OF THE NEGLIGENCE OR OTHER LEGAL FAULT OF THE OWNER.

23.3 The foregoing indemnity obligations shall also include reasonable
attorneys’ fees, investigation costs and other costs and expenses incurred by
the other party and/or its indemnitees with respect to the matters described in
this Agreement.

23.4 The indemnification provisions set forth in this Article shall survive the
termination of this Agreement.

ARTICLE 24 – Reserved

ARTICLE 25 – DISPUTE RESOLUTION

25.1 Whenever disputes, disagreements, or misunderstandings arise, the Builder
and the Owner will attempt to resolve the issue(s) involved by good faith
discussion and mutual agreement as soon as practicable.

25.2 Failing resolution by mutual agreement, the aggrieved party shall document
the dispute, disagreement, or misunderstanding by notifying the other party in
writing detailing the relevant facts, identifying unresolved issues, specifying
the clarification or remedy sought, and detailing the rationale as to why the
clarification/remedy is appropriate. The other party shall submit a written
position on the matter(s) in dispute within ten (10) Working Days after being
notified. The parties will then meet within five (5) Working Days thereafter to
further discuss the issue(s) in dispute and such meeting will include a duly
authorized officer of the Owner and a duly authorized officer of the Builder. If
this process does not resolve the dispute, the aggrieved party may then pursue
resolution under the remaining provisions of this Article 25.

25.3 Articles 25.3 through 25.5 shall only apply to disputes that have a
monetary value, excluding costs and attorneys’ fees of less than $500,000. For
the purposes hereof, those types of disputes shall be described as a “Work
Dispute.” Work Disputes shall be subject to Articles 25.4 through 25.5 and
decided by an independent marine surveyor selected by the parties (“Surveyor”),
which shall be binding upon the parties and non-appealable.

 

43



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

25.4 Work Disputes shall be submitted to the Surveyor who shall be experienced
in shipbuilding matters. The parties agree to utilize an experienced and
independent marine surveyor from Dufour, Laskay & Strouse, Inc. (“DLS”) to serve
as the Surveyor. In the event DLS has a conflict of interest, refuses, or is
otherwise unable for any reason to timely decide the Work Dispute, the Work
Dispute shall be submitted to a qualified marine surveyor selected by the ABS.

25.5 To invoke the process under Article 25.3, either party shall provide
written notice to the other party pursuant to Article 21, with a copy to the
Surveyor setting forth:

 

  (a) the issue(s) to be decided by the Surveyor; and

 

  (b) that resolution under Article 25.3 is requested.

25.6 Articles 25.6 through 25.20 shall only apply to disputes that have a
monetary value, excluding costs and attorneys’ fees of more than $500,000 but
less than $3,000,000. For the purposes hereof, this type of dispute shall be
described as an “Arbitration Dispute.” Any dispute other than an Arbitration
Dispute arising between the Owner and the Builder, relating to the
interpretation or performance of this Agreement, shall not be subject to this
arbitration provision, and there shall be no compulsory arbitration except in
the case of an Arbitration Dispute. Arbitration Disputes shall be subject to the
arbitration provisions herein provided.

25.7 Arbitration Disputes shall be submitted to arbitration. No more than ten
(10) Working Days after a party has invoked arbitration as set forth in
Article 25.8 below, each party shall select an arbitrator and notify the other
party of the arbitrator selected. All arbitrators shall be selected from the
list of approved arbitrators of the Society of Maritime Arbitrators and shall be
knowledgeable with commercial shipbuilding practices. The two (2) arbitrators so
selected shall then select a third arbitrator from the list of approved
arbitrators of the Society of Maritime Arbitrators within ten (10) Working Days
of the date of the selection of the last party appointed arbitrator. If any
party or the two (2) arbitrators fail to timely appoint the third arbitrator,
the arbitrator shall be selected from the approved list of arbitrators of the
Society of Maritime Arbitrators. The arbitrators shall decide on each issue or
dispute presented to them by a majority vote. In all circumstances, the
arbitration shall be conducted in New Orleans, Louisiana.

25.8 To invoke arbitration under this Article 25.7, a party shall provide the
other party written notice of its decision to invoke arbitration, which written
notice shall also set forth the following:

 

  (a) The disputes or issues to be arbitrated, including a concise statement of
the factual basis therefor and a reference to the relevant provisions of the
Contract Documents related to such disputes or issues to be arbitrated; and

 

  (b) That arbitration is demanded.

25.9 The arbitrators shall not be bound by the rules of evidence or civil
procedure, but rather may consider such writings and oral presentations as
reasonable shipbuilders and businessmen would use in the conduct of their
day-to-day affairs, and may require the parties to submit some or all of their
presentation orally or in written form as the arbitrators may deem

 

44



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

appropriate. The parties acknowledge that arbitrations should be conducted in a
more cost efficient and timely basis than court litigation. Nonetheless, the
parties agree that some limited discovery is appropriate to ensure a full and
fair hearing. Accordingly, the parties agree to the following limited discovery
in the event of an Arbitration Dispute: (i) the exchange of all documents and
things which are relevant to the disputes or issues submitted to the arbitration
panel (“Initial Exchange”) which Initial Exchange shall include documents and
things that are both supportive and not supportive of a party’s position;
(ii) interrogatories and requests for production of documents and things, each
of which shall not exceed twenty (20) in number, including subparts (“Written
Discovery”); (iii) documents only subpoenas on third parties; and (iv) five
(5) depositions per party. The parties shall conduct the Initial Exchange no
later than thirty (30) Days after the third arbitrator is selected. All Written
Discovery shall be exchanged within fifteen (15) Days of the Initial Exchange.
The parties shall respond to the Written Discovery within twenty (20) Days from
receipt thereof. All depositions shall be scheduled within forty (40) Working
Days after receiving responses to Written Discovery. In the event either party
believes additional discovery is needed for a full and fair hearing of the
disputes or issues, a party may submit a request to the arbitration panel for
such additional discovery, which shall be permitted by the arbitration panel for
good cause shown.

25.10 The parties may follow such rules and procedures as are agreed to between
the parties. If the parties cannot agree to such rules and procedures within ten
(10) Working Days of an election to submit the dispute to arbitration, then the
Commercial Arbitration Rules of the American Arbitration Association shall
apply.

25.11 Any arbitration may include any other person substantially involved in a
common question of fact or law whose presence is required if complete relief is
to be accorded in arbitration, provided that such other person has agreed to be
bound by such arbitration.

25.12 The arbitration panel shall have the authority to retain such impartial
expert assistance as they deem necessary to assist them in making a full and
fair evaluation of the claims of the parties and to include the cost of
arbitration reasonable compensation and reimbursement of expenses for any expert
so retained.

25.13 Either party may apply to the arbitration panel seeking injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitration panel (or pending the arbitration
panel’s determination of the merits of the controversy).

25.14 The arbitral award shall be made and payable in United States dollars,
free of any tax, deduction or off-set and in accordance with the arbitral award.
The arbitration panel shall use all reasonable efforts to render a decision
within 210 Days following the appointment of the third arbitrator.

 

45



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

25.15 The arbitration panel shall render a written explanation of the reasons
for its award, which explanation shall contain a full statement of the facts as
found and the rules of law applied in reaching same. All costs of the
arbitration proceedings, except attorneys’ fees and expenses, shall be divided
equally between the parties. Each party shall bear all attorneys’ fees and
expenses that it incurs in connection with arbitration.

25.16 Any decision(s) and/or award made by the arbitration panel must be by a
majority of the arbitrators and shall be final, incontestable, and binding on
the parties hereto. Such decision(s) and/or award shall be fully enforceable,
and judgment thereon may be entered by, or application may be made for judicial
acceptance to, any court having jurisdiction thereof.

25.17 The parties hereto agree that any decision(s) and/or award of the
arbitration panel shall be binding on the parties and not be subject to any
appeal to any court or any other authority or panel except as permitted by
applicable law.

25.18 The parties hereto agree that the decision(s) and/or award of the
arbitration panel shall be the sole and exclusive remedy between them regarding
any claims, counterclaims, issues, or accountings presented or pled to the
arbitration panel. Neither party shall have the right to commence or prosecute
any action before any court on any dispute, conflict, or controversy arising out
of or in relation to this Agreement, except for an action to compel arbitration
in accordance with this Article or for provisional relief in accordance with
Article 25.13, or for enforcement of the decision(s) and/or award of the
arbitration panel.

25.19 Neither a party nor an arbitrator may disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of both
parties.

25.20 The provisions contained in this Article 25 shall survive the termination
and/or expiration of this Agreement.

25.21 Any other disputes arising under or related to this Agreement which fall
outside Articles 25.1 through 25.20 shall be litigated by the parties in federal
district court in the Eastern District of Louisiana, which the parties have
mutually selected as the exclusive venue for any such litigation. The parties
agree and waive any objection to the inconvenience of the venue and further
waives the right they may have to a trial by jury.

ARTICLE 26 – TAXES, DUTIES, AND

CONTRACT EXPENSES

26.1 The Builder shall pay all local, state, and federal taxes, federal import
duties, workers’ compensation, social security or old age benefits of any
nature, unemployment tax, and any other similar taxes, charges, assessments and
contributions of any kind now or hereafter payable in connection with the
construction of the Vessels imposed upon, or with respect to, or measured by,
Materials and labor utilized in the construction of the Vessels, or the wages,
salaries or other remunerations paid to persons employed in connection with the
performance of this Agreement, and the Builder shall indemnify and hold the
Owner harmless from any and all liability and expense by reason of the Builder’s
failure to pay such taxes, charges, assessments and contributions.

 

46



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

26.2 The Owner agrees to pay such state or local sales or use or other taxes, if
any, as may be mandatorily imposed by law in connection with the sale and
Delivery of the Vessels. It is the intention of the Owner, however, to avoid or
minimize, to the greatest extent lawfully possible, the imposition of any state
sales or use or other taxes with respect to the Vessels. This may involve
claiming any lawfully available exemption(s), such as the “removal” exemption,
the “interstate or foreign commerce” exemption, the “resale” exemption, or
taking delivery of the ATB Unit in a location outside the boundaries of the
State of Florida. The Builder shall use reasonable efforts to cooperate with the
Owner to achieve exemption from such sales or use or other taxes, but only to
the extent permitted by applicable laws and regulations, and shall provide the
Owner with all such documentation as may be needed from the Builder to assist
the Owner in establishing exemption from such sales or use or other taxes.

ARTICLE 27 – LIENS AND ENCUMBRANCES

27.1 Following payment of the sums due to the Builder by the Owner hereunder,
the Builder agrees to deliver the ATB Unit to the Owner free and clear of any
and all liens, claims, encumbrances and rights in rem in favor of the Builder or
any workmen, material men, Suppliers, Subcontractors, or others to whom the
Builder is responsible, excluding liens, mortgages or encumbrances created by
the Owner.

27.2 Provided that the Owner has complied with its payment obligations, in the
event of the filing or attaching of any lien or encumbrances created or suffered
by or through the Builder or any of its Subcontractors or Suppliers against the
Vessels before final payment, the Owner may, but shall not be required to,
satisfy the same out of any amount remaining to be paid to the Builder
hereunder, except where the Builder notifies the Owner of a bona fide dispute
between the Builder and such lienor. When final payment is to be made under this
Agreement, as condition precedent thereto, the Owner may, in its discretion,
require that the Builder provide to the Owner a statement certifying and
indemnifying the Owner against any liens or rights in rem of any kind against
the ATB Unit or its respective machinery, fittings, or equipment which relate to
actions of the Builder and excluding any liens or encumbrances created by the
Owner.

27.3 In addition to and notwithstanding the foregoing, and provided that the
Owner has complied with its payment obligations, the Builder agrees to be fully
responsible for and to defend, indemnify the Owner and hold it harmless from and
against all liens and claims for labor, material, taxes, privileges and licenses
arising out of, in connection with, or resulting from the operations or
activities of the Builder, its employees or agents or Subcontractors and the
employees or agents of their Subcontractors, and agrees to defend any such claim
asserted or suit brought against the Owner and/or the Vessels and to pay any
judgment rendered in any such action and reimburse the Owner for any attorneys’
fees and costs it may have incurred in the enforcement of this indemnity,
provided, however, that the Owner shall have the right, if it so elects, to
participate at its own expense in the defense of any such claims or suits, but
such participation shall not operate to affect the Builder’s liability and
obligation hereunder.

27.4 The Owner agrees to be fully responsible for and to defend, indemnify the
Builder and hold it harmless from and against all liens and claims for labor,
materials, taxes, privileges and licenses arising out of, in connection with, or
resulting from the operations or activities of

 

47



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

the Owner, its employees or agents or subcontractors and the employees or agents
of their subcontractors, and agrees to defend any such claim asserted or suit
brought against the Builder and to pay any judgment rendered in any such action
and reimburse the Builder for any attorneys’ fees and costs it may have incurred
in the enforcement of this indemnity, provided, however, that the Builder shall
have the right, if it so elects, to participate at its own expense in the
defense of any such claims or suits, but such participation shall not operate to
affect the Owner’s liability and obligation hereunder.

ARTICLE 28 – Reserved

ARTICLE 29 – GENERAL

29.1 This Agreement may be executed in several counterparts, all of which may be
taken to be one and the same agreement. The parties may manually execute this
Agreement, but each party agrees that a facsimile, PDF, or other electronic
transmission of such signature shall be deemed binding on each party, and the
parties agree not to contest the validity of this Agreement by reason of the
fact that a manually executed copy has not been delivered.

29.2 The Builder acknowledges and agrees that certain information relating to
the Owner that may be disclosed to or otherwise acquired by the Builder in
connection with this Agreement and the negotiations leading up to its execution
by one or both parties, may constitute material, confidential and non-public
information, which shall be governed by the mutual Non-Disclosure Agreement
existing between the parties. The Builder will not make any announcement or
disclosure of the fact that such discussions have occurred, or of the terms of
this Agreement without the Owner’s written consent, which shall not unreasonably
withheld, except to the extent required by law. In addition, the Builder and the
Owner mutually agree not to make any public statements or provide information to
any third party which disparages the other party, provided, however, that each
party shall be permitted to make press releases or other disclosure as required
by law in the reasonable opinion of each party’s securities counsel.

29.3 THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, CORRESPONDENCE,
DISCUSSIONS, REPRESENTATIONS AND UNDERSTANDINGS, EXCEPT THOSE EXPRESSLY SET
FORTH HEREIN. NO OTHER AGREEMENTS, PROMISES, CORRESPONDENCE, DISCUSSIONS,
REPRESENTATIONS OR UNDERSTANDINGS, EITHER EXPRESS OR IMPLIED, UNLESS EXPRESSLY
SET FORTH HEREIN, ARE BINDING BETWEEN THE PARTIES.

29.4 In no event shall this Agreement be subject to or interpreted in accordance
with the United Nations Convention on Contracts for the International Sale of
Goods.

29.5 The headings in this Agreement are for convenience only and are not to be
used in the interpretation of the associated language.

29.6 This Agreement may only be modified or amended in writing, signed by both
parties.

 

48



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper authorized representatives, thereunto duly authorized.

 

WITNESSES:     BUILDER:     EASTERN SHIPBUILDING GROUP, INC.     /s/ Brian R.
D’Isernia /s/ David E. Simonelli     By:   Brian R. D’Isernia /s/ Kenneth R.
Munroe     Its:   President     DATE:   January 10, 2014 WITNESSES:     OWNER:  
  GREAT LAKES DREDGE & DOCK CO., LLC     /s/ Jonathan W. Berger /s/ David E.
Simonelli     By:   Jonathan W. Berger /s/ Steven W. Becker     Its:   CEO    
DATE:   January 9, 2014

 

49



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT A

VESSEL CONTRACT PRICE AND DELIVERY DATE

The construction of the ATB Unit and Delivery Date is contingent on the Owner
furnishing Owner-furnished materials as shown on and by the deadlines set forth
in Exhibit E.

Schedule of Vessel(s)

The ATB Unit shall be a dual mode articulated tug/barge trailing suction hopper
dredge as follows:

 

Vessel      GLDD 14,000 BHP Class Design ESG Hull No. 252      150’ x 52’ x 33’
ATB Hopper Dredge Tug Vessel      GLDD 15,000 cy Class Design ESG Hull No. 253  
   433’ x 92’ x 36’ ATB Hopper Dredge Barge

The ATB Unit shall be constructed in accordance with the Contract Documents for
the following Contract Price and Delivery Date:

Contract Price and Delivery Date

The Delivery Date and Contract Price for the ATB Unit shall be as follows:

 

Vessel

  

Design

   Contract Price *    Delivery Dates ATB Unit          Vessel No. 1    GLDD
14,000 BHP    $38,454,018    32 Months after ESG Hull No. 252    ATB Hopper
Dredge       Effective Date    Tug       Vessel No. 2    GLDD 15,000 cu.   
$58,174,692    32 Months after ESG Hull No. 253    yard ATB Hopper      
Effective Date    Dredge          Barge      

 

* Contract Price Adjusted to Account for Changes Reflected in Exhibit A-1

ATB Unit Steelweight

In an effort to reduce the likelihood of unanticipated weight changes, Builder
shall:

- Notify the Owner at any time changes are made to scantling level drawings

- Provide detailed weight estimates on a monthly basis during all phases of the
project



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

The Contract Price shall be adjusted either up or down at the value specified
below for each short ton difference between the applicable Vessel’s actual neat
steel weight and the neat weight allowance noted below. For purposes of
adjusting the Contract Price, the actual neat steel weight shall be that weight
of the applicable Vessel’s hull structural steel assembly as derived from the
Vessel’s modeled configuration using the fabricated scantlings and the
engineering software “Ship Constructor.”

Barge – [*] per short ton*

Tug – [*] per short ton*

Barge

It is emphasized that every effort shall be made to minimize unnecessary Barge
weight, particularly structural weight. To that end, where applicable, Builder
shall work with the Owner to identify areas where “or equal” substitutions
(including high strength steel) have the potential to result in significant
weight savings, subject to Builder’s right to a Change Order in accordance with
Article 9.

The Contract price for the Barge hull noted above includes a neat steel weight
allowance of [*] Short Tons less Owner furnished steel consisting of [*] A36 and
[*] EH36. For purposes of this Agreement, neat steel weight is defined as the
Barge’s hull structural steel assembly as noted in the Construction
Specification for the Barge (Exhibit B), Sections 2.100, 2.200, 2.300, 2.400,
2.450, 2.500 (excluding fluidizing piping and bottom doors), 2.570, 2.600,
2.650, 2.670, 3.100 and 3.200, trimmed and fitted for weldout and is exclusive
of any drop-offs, paint and pre-construction primer, welding or welding
electrodes, construction or erection padeyes/brackets, or other construction
weldments or appurtenances.

Tug

It is possible that in the course of Tug design development, it becomes
necessary to increase hull scantling sizes in order for the Tug to achieve the
design draft. The Contract Price for the Tug hull noted above includes a neat
steel weight allowance of [*] Short Tons. For purposes of this Agreement, neat
steel weight is defined as the Tug’s hull structural steel assembly as noted in
the Construction Specification for the Tug (Exhibit B), Sections 2.6, 2.7, 2.8,
2.9, 2.10, 2.11, 2.12 and 2.13.5, trimmed and fitted for weldout and is
exclusive of any drop-offs, paint and pre-construction primer, welding or
welding electrodes, construction or erection padeyes/brackets, or other
construction weldments or appurtenances.

 

* Rate Unit Qualifications:

 

1. Rate is applicable only to Grade A “mild-steel” structural components.

2. Replacement of “mild steel” with high strength steel is not applicable to
this unit rate.

The Contract Price includes an allowance of [*] for the medium voltage
electrical umbilical and disconnect system between the Barge and the Tug. The
Contract Price shall be increased by the amount of any and all costs for such
system in excess of such allowance.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT A-1

RECENT CHANGES

[*]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT B

SPECIFICATIONS

 

Tug          Specifications for the Construction    Rev -    November 29, 2013
   of a 15,000 BHP Class Tug          Barge          Specifications for the
Construction    Rev -    November 29, 2013    of a 433’ x 92’ x 36’          ATB
Dredge Barge         

The Specifications will be initialed by a duly-authorized representative of the
Owner and the Builder.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-1

CONTACT DRAWINGS

 

ATB BARGE CONTRACT DRAWINGS PACKAGE

 

Dwg #

  

Description

  

Revision

  

Delivery Date

111-01    Shell Arrangement    D    RFP 117-01    Midship Section    F    RFP
117-02    Notch Structure    A    RFP 117-04   
Transverse Web Frames, Bow and Stern    D    RFP 117-05    Bulbous Bow Structure
   B    RFP 117-06    Longitudinal Bulkheads    D    RFP 117-07   
Transverse Bulkheads    B    RFP 117-08    Forecastle Structure    B    RFP
117-09    Hogback Structure    E    RFP 117-10    Connector Structure    A   
RFP 130-01    Main Deck    D    RFP 130-02    Tween Deck    D    RFP 130-03   
Forecastle Deck    B    RFP 500-02    Auxiliary Machinery Arrangement    B   
RFP 573-03    Hopper Coaming    E    RFP 573-07    Hopper Slopes & Keelson    D
   RFP 581-02    Chain Locker and Hawse Pipes    B    RFP 801-01   
General Arrangement    C    RFP 801-02    Outboard Profile    B    RFP 839-01   
Lines Plan    B    RFP



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ATB TUG CONTRACT DRAWINGS PACKAGE

 

Dwg #

  

Description

   Revision    Delivery Date 101-002    General Arrangement    7    RFP 117-002
   Midship Section    A    RFP 802-001    Outboard Profile    A    RFP 802-002
   Inboard Profile    A    RFP FRC80-000    Specifications    —      RFP
FRC80-010    Strength Calculations    —      RFP FRC80E100-1    GROUP MOTOR
STARTER PANEL    —      RFP FRC80E110-1    GROUP STARTER DIAGRAM    —      RFP
FRC80E300-1    PORT LOCAL CONTROL PANEL    —      RFP FRC80E310-1    PORT LOCAL
CONTROL DIAGRAM-1    —      RFP FRC80E320-1    PORT LOCAL CONTROL DIAGRAM-2   
—      RFP FRC80E400-1    STBD LOCAL CONTROL PANEL    —      RFP FRC80E410-1   
STBD LOCAL CONTROL DIAGRAM    —      RFP FRC80E500-1    REMOTE CONTROL PANEL   
—      RFP FRC80E510-1    REMOTE CONTROL DIAGRAM-POD    —      RFP FRC80E600-1
   PORTABLE CONTROLLER    —      RFP FRC80E610-1    PORTABLE CONTROLLER
CONNECTER    —      RFP FRC80E700-1    LUB ELECT SYSTEM    —      RFP
FRC80E900-1    INTER TERMINAL WIRING    —      RFP FRC80H102-1    HYDRAULIC
DIAGRAM    —      RFP FRC80H210-1    HYDRAULIC PORT UNIT    —      RFP
FRC80H220-1    HYD STBD UNIT    —      RFP FRC80H300-1    HYDRAULIC ACC UNIT   
—      RFP RC80H400-1    TERMINAL BLOCK ASSY    —      RFP



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

FRC80H500-1    R-CYLINDER BLOCLK ASSY    —      RFP FRC80H600-1    F-CYLINDER
BLOCK ASSY    —      RFP FRC80H700-1    COUPLER HOSE ARRANGEMENT    —      RFP
FRC80H800-1    COUPLER PIPING PLAN    —      RFP FRC80H810-1    HYDRAULIC PARTS
ARRAGEMENT    —      RFP FRC80M-022    Properties of Materials of Important
Parts    —      RFP FRC80M100-2    GENERAL ARRANGEMENT    —      RFP FRC80M200-2
   ONBOARD PLAN    —      RFP FRC80M230-1    COUPLER OUTLINE    —      RFP
FRC80M300-1    PRESSING SHOE ASSY    —      RFP FRC80M400-2    MAIN BEARING ASSY
   —      RFP FRC80M500-1    CONNECTING PIN ASSY    —      RFP FRC80M600-1   
THRUST BLOCK ASSY    —      RFP FRC80M700-1    F-CYLINDER ASSY    —      RFP
FRC80M800-1    RACK CYLINDER ASSY    —      RFP FRC80M900-1    RACK PIESES   
—      RFP FRC80G100-1    LUB PIPING    —      RFP FRC80G200-1    LUB SYSTEM
PUMP UNIT    —      RFP FRC80G300-1    LUB MAIN FEEDER    —      RFP FRC80G310-1
   LUB SUB-FEEDER-1    —      RFP FRC80G320-1    LUB SUB FEEDER-2    —      RFP
FRC80-011-1    Supplier Information VFI    —      RFP FRC80M290-2    DELIVERY
STYLE-1    —      RFP FRC80M292-1    DELIVERY STYLE-2    —      RFP FRC-80-050
   Installation manual    —      RFP FRC-80-060    Instruction for Installation
to Shipyard    —      RFP 101-021    Lines Plan    —      3/17/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-2

FUNCTIONAL DESIGN DRAWINGS

ATB BARGE FUNCTIONAL PACKAGE

 

Dwg #

  

Description

  

Revision

  

Delivery Date

100-01    Welding Standards    B    3/2/2014 100-03    Structural Standard
Methods    A    3/2/2014 111-01    Shell Arrangement    D    3/2/2014 113-01   
Inner Bottom (Tank Top)    A    3/2/2014 114-02    Hull Fittings    B   
3/2/2014 117-01    Midship Section    E    3/2/2014 117-02    Notch Structure   
A    3/2/2014 117-04    Transverse Web Frames, Bow and Stern    C    3/2/2014
117-05    Bulbous Bow Structure    B    3/2/2014 117-06    Longitudinal
Bulkheads    C    3/2/2014 117-07    Transverse Bulkheads    B    3/2/2014
117-08    Forecastle Structure    A    3/2/2014 117-09    Hogback Structure    E
   3/2/2014 117-10    Connector Structure    A    3/2/2014 117-11    Overflow
Structure    B    3/2/2014 117-12    Bottom Dump Door Cylinder Support Structure
   A    3/2/2014 117-13    Poop Structure    B    3/2/2014 130-01    Main Deck
   D    3/2/2014 130-02    Tween Deck    D    3/2/2014 130-03    Forecastle Deck
   B    3/2/2014 130-04    Poop Deck    B    3/2/2014 163-01    Sea Chest
Arrangement & Details    A    3/2/2014 169-01    Hull Structural Closures
Schedule    A    3/2/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

169-04    Stack Structure    A    3/2/2014 169-05    Removal Access & Handling,
Machinery Room    A    3/2/2014 171-01    Masts    A    3/2/2014 182-01   
Foundations, Aux Engine & Reduction Gears    A    3/2/2014 182-02    Bow
Thruster Structure    A    3/2/2014 185-01    Foundations, Gensets    A   
3/2/2014 185-03    Foundations, Air Compressors    A    3/2/2014 185-04   
Foundations, Misc Machinery    A    3/2/2014 185-06    Foundations, Dredge
Piping & Fittings    A    3/2/2014 185-08    Foundations, Hydraulic System
Equipment    A    3/2/2014 185-10    Foundations, Draghead Gantries    B   
3/2/2014 185-11    Foundations, Intermediate Gantries    B    3/2/2014 185-14   
Foundations, Anchor System Equipment    A    3/2/2014 185-15    Foundations,
Mooring & Towing System    A    3/2/2014 185-16    Foundation, Crane    A   
3/2/2014 185-17    Foundations, Draghead Winches    A    3/2/2014 256-01    SW
Engine Cooling System Diagram    A    3/23/2014 256-10    Generator Cooling
System Diagram    A    3/23/2014 259-01    Diesel Engine Exhaust System Diagram
   A    3/23/2014 259-02    Diesel Engine Combustion Air Diagram    A   
3/23/2014 261-01    Fuel Oil Service System Diagram    A    3/23/2014 262-01   
Lube Oil System Diagram    A    3/23/2014 300-01    Cableway Routing Arrangement
   B    3/2/2014 300-02    Cable List B/M    A    3/2/2014 301-01    Electrical
Standards    A    3/2/2014 313-01    Electrical One Line Diagram DC    A   
3/30/2014 321-01    Electrical One Line Diagram AC    B    3/30/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

321-02    Power System Plan, Main Deck & Above    D    3/30/2014 321-03    Power
System Plan, Machinery Spaces    B    3/30/2014 332-01    Exterior Lighting
Arrangement,    B    3/30/2014 332-02    Interior Lighting Arrangement    E   
3/30/2014 332-03    Machinery Lighting Arrangement    C    3/30/2014 422-01   
Navigation and Signal Light Arrangement    B    3/30/2014 436-02    Emergency
Shutdown & Alarm EWD    A    3/30/2014 500-01    Major Equipment List    A   
3/2/2014 500-02    Auxiliary Machinery Arrangement    B    3/2/2014 505-01   
Piping Standards    A    3/2/2014 506-10    Vents and Soundings System Diagram
   C    3/23/2014 512-11    Machinery Ventilation Diagram    A    3/23/2014
514-10    HVAC System Diagram    A    3/23/2014 521-11    Fire and Washdown
System Diagram    A    3/23/2014 524-13    Jet Water System Diagram    B   
3/23/2014 524-14    Gland Seal Diagram    A    3/23/2014 526-10    Deck Drains &
Scuppers System Diagram    A    3/23/2014 528-10    Plumbing Drainage System
Diagram    A    3/23/2014 529-10    Ballast System Diagram    A    3/23/2014
529-11    Bilge System Diagram    B    3/23/2014 533-10    Potable Water System
Diagram    A    3/23/2014 541-01    Independent Tanks    A    3/2/2014 541-11   
Fuel Oil Transfer System Diagram    B    3/23/2014 551-10    Compressed Air
System Diagram    A    3/23/2014 556-01    Swell Compensator Cylinder
Arrangement    B    3/2/2014 568-01    Bow Thruster Arrangement    A    3/2/2014
573-01    Deck Crane Arrangement    B    3/2/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

573-03    Hopper Coaming    E    3/2/2014 573-05    Lifting Gear Arrangement   
A    3/2/2014 573-06    Bottom Door Arrangement    A    3/2/2014 573-07   
Hopper Slopes    D    3/2/2014 573-20    Dredge System Diagram    A    3/23/2014
573-23    Slurry Valve Flushing Diagram    A    3/23/2014 573-25    Overflow
Arrangement    B    3/2/2014 573-38    Loading Manual    A    3/2/2014 573-39   
Trunion Slide Structure    B    3/2/2014 581-01    Anchor Arrangement    A   
3/2/2014 581-02    Chain Locker and Howse Pipes    A    3/2/2014 582-01   
Mooring & Towing Arrangement    B    3/2/2014 583-01    Life Saving & Safety
Plan    A    3/23/2014 583-04    Fire Extinguisher List    A    3/23/2014 583-05
   Fire Control Plan    A    3/23/2014 583-06    Equipment Numerical Calc    A
   3/2/2014 583-10    Lifesaving Equipment Installation Details    A   
3/23/2014 583-26    Dragarm Davit Arrangement    A    3/2/2014 593-10    Waste
Oil System Diagram    C    3/23/2014 600-03    Outfitting Standards    A   
3/2/2014 602-01    Hull Markings    B    3/2/2014 612-01    Hand Rails, Exterior
   A    3/2/2014 612-02    Hand Rails, Interior    E    3/2/2014 612-03   
Bulwarks    A    3/2/2014 612-13    Machinery Guards    A    3/2/2014 622-01   
Gratings, Machinery Space    B    3/2/2014 622-02    Internal Tank Gratings    A
   3/2/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

622-03    External Gratings & Access    B    3/2/2014 623-01    Ladders,
Vertical    B    3/2/2014 623-02    Ladders, Inclined    D    3/2/2014 633-01   
Anodes & Cathodic Protection System    A    3/23/2014 721-02    Aux Cooling
System Diagram    A    3/23/2014 801-01    General Arrangement    C    3/2/2014
801-02    Outboard Profile    B    3/2/2014 801-03    Inboard Profile    A   
3/2/2014 801-04    Crew Lounge Arrangement    A    3/2/2014 835-01   
Longitudinal Strength Calculations    A    3/23/2014 835-02    Hydrostatic
Tables    B    3/23/2014 835-03    Tank Capacity Tables    B    3/23/2014 835-04
   Hopper Capacity Tables    A    3/23/2014 835-06    Capacity Plan    A   
3/23/2014 835-07    Weight Estimate    A    3/23/2014 835-09    Loading
Conditions    A    3/23/2014 835-10    Intact Stability Calcs    A    3/23/2014
835-11    Longitudinal Bending Moment Calcs    A    3/23/2014 835-13   
Electrical Load Analysis AC    A    3/30/2014 835-14    Electrical Load Analysis
DC    A    3/30/2014 997-01    Docking Plan    A    3/2/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ATB TUG FUNCTIONAL PACKAGE

 

Dwg #

  

Description

  

Revision

  

Delivery Date

096-001    Weights and CG Estimate    A    4/24/2014 100-001    Welding Schedule
   A    3/17/2014 101-002    General Arrangement    A    3/17/2014 111-001   
Shell Plating Key Plan    —      3/17/2014 114-001    Rudder Arrangement    —  
   3/17/2014 117-002    Midship Section    A    3/17/2014 117-101    Scantlings
Bow Thru Frame 16    —      3/17/2014 117-102    Scantlings Fr 17 Thru 46    —  
   3/17/2014 117-103    Scantlings Fr 47 Thru Transom    —      3/17/2014
117-104    Scantlings Superstructure    —      3/17/2014 163-001    Sea Chest   
—      3/17/2014 167-001    Manholes & Hatches A&D    —      3/17/2014 167-002
   WT & Weathertight Doors A&D    —      3/17/2014 167-003    Hatch Details   
—      3/17/2014 170-001    Mast Arrangement    —      3/17/2014 233-001   
Propulsion Drive Train Arrangement    A    3/17/2014 233-002    Propulsion
Engines Foundation    —      3/17/2014 256-001    Main and Aux RW Cooling System
B.O.D.    A    4/7/2014 256-002    Main and Aux RW Cooling System Diagram    A
   4/7/2014 259-001    Exhaust Piping Arrgt. B.O.D.    B    4/7/2014 259-002   
Exhaust Piping Arrgt. Diagram    A    4/7/2014 261-001    Quick Closing Valve
Diagram    —      4/7/2014 264-001    LO Fill and Transfer System Diagram    B
   4/7/2014 264-002    LO Fill and Transfer System B.O.D.    A    4/7/2014
264-003    Dirty Oil System B.O.D.    A    4/7/2014 264-004    Dirty Oil System
Diagram    A    4/7/2014 313-001    Electronics Room Arrangement    —     
4/14/2013 401-001    Navigational Lights Arrangement    —      4/14/2013



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

427-001    Navigational Lighting    —      4/14/2013 500-001    Machinery
Arrangement    —      3/17/2014 506-001    Tank Vents & Sounds B.O.D.    B   
4/7/2014 506-002    Tank Vents & Sounds Diagram    B    4/7/2014 513-001   
Machinery Ventilation Diagram    —      4/7/2014 513-002    Machinery
Ventilation B.O.D.    —      4/7/2014 521-001    Fire Main System B.O.D.    B   
4/7/2014 521-002    Fire Main System Diagram    B    4/7/2014 526-001    Weather
Deck Drains Piping System B.O.D    A    4/7/2014 526-002    Weather Deck Drains
Piping System Diagram    B    4/7/2014 528-001    Sanitary Drains and Sewage
System B.O.D.    A    4/7/2014 528-002    Sanitary Drains and Sewage System
Diagram    A    4/7/2014 529-001    Bilge & Ballast System B.O.D.    B   
4/7/2014 529-002    Bilge & Ballast System Diagram    A    4/7/2014 532-001   
Main and Aux Engine FW Cooling System B.O.D.    —      4/7/2014 532-002    Main
and Aux Engine FW Cooling System Diagram    A    4/7/2014 532-003    Main Engine
Expansion Tanks    —      4/7/2014 532-004    Stand-By Generator Expansion Tank
   —      4/7/2014 533-001    Potable Water System B.O.D.    B    4/7/2014
533-002    Potable Water System Diagram    A    4/7/2014 541-001    Fuel Oil
Service System B.O.D.    B    4/7/2014 541-002    Fuel Oil Service System
Diagram    B    4/7/2014 541-003    Fuel Oil Fill and Transfer System Diagram   
B    4/7/2014 541-004    Fuel Oil Fill and Transfer System B.O.D.    C   
4/7/2014 551-001    Compressed Air System B.O.D.    C    4/7/2014 551-002   
Compressed Air System Diagram    C    4/7/2014 555-001    Vessel Safety Plan   
—      4/14/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

555-002    Structural Fire Protection Plan    B    3/17/2014 573-001   
Machinery Trolley Arrangement and Details    —      3/17/2014 581-001    Anchor
Handling A&D    —      3/17/2014 582-001    Bulwark & Mooring Fittings    —     
3/17/2014 585-001    Rescue Boat and Liferaft Arrangement and Details    —     
3/17/2014 585-001    Rescue Boat and Liferaft Arrangement and Details    A   
3/17/2014 602-001    Hull Marking Diagram    —      3/17/2014 603-002   
Underwater Inspection in Lieu of Drydocking    —      3/17/2014 611-001   
Fender Installation Diagram    B    3/17/2014 612-001    Ladders A&D    —     
3/17/2014 612-002    Handrails and Stanchions    —      3/17/2014 622-001   
Grating Arrangement & Details    —      3/17/2014 623-001    Tug-Barge Access   
—      3/17/2014 625-001    Windows A+D    —      3/17/2014 633-001    Cathodic
Protection Plan    —      3/17/2014 662-001    Bridge Arrangement    —     
3/17/2014 662-002    EOS Arrangement    —      3/17/2014 801-001    Navigational
Bridge Visibility    —      3/17/2014 802-001    Outboard Profile    B   
3/17/2014 802-002    Inboard Profile    A    3/17/2014 831-002    Moulded Line
Convention    —      4/14/2014 835-001    Midship Section Calculations    —     
3/17/2014 835-004    Main and Aux RW Cooling System Calculations    —     
4/7/2014 835-006    Fuel Oil Service System Calculations    B    4/7/2014
835-007    Bilge & Ballast System Calcs    A    4/7/2014 835-008    Compressed
Air System Calculations    C    4/7/2014 835-009    Fuel Oil Fill and Transfer
System Calculations    B    4/7/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

835-010    Potable Water System Calcs    A    4/7/2014 835-011    Dirty Oil
System Calculations    A    4/7/2014 835-012    LO Fill and Transfer System
Calculations    A    4/7/2014 835-014    Hull Structural Calculations    —     
3/17/2014 835-015    Superstructure Calculations    —      3/17/2014 835-016   
Steering System Foundation Calculations    —      3/17/2014 835-017    Main
Engine, Reduction Gear & Shaft Gen. Foundation Calculations    —      3/17/2014
835-018    Generator Foundation Calculations    —      3/17/2014 835-019   
Stores Crane Foundation Calculations    —      3/17/2014 835-020    Boat Davit
and Boat Cradle Foundation Calculations    —      3/17/2014 835-021    Forward
Capstan Foundation Calculations    —      3/17/2014 835-023    Exhaust Piping
Arrgt. Calculations    B    4/7/2014 835-024    Sanitary Drains and Sewage
System Calculations    A    4/7/2014 835-028    Fire Main System Calculations   
B    4/7/2014 835-029    Mast Foundation Calculations    —      3/17/2014
835-030    Machinery Ventilation Calculations    —      4/7/2014 835-030   
Machinery Ventilation Calculations    —      4/7/2014 835-031    Forward Bitts
Foundation Calculations    —      3/17/2014 835-032    FEA Coupler Meshed Model
   —      3/17/2014 835-033    Midship Bitts Foundation Calculations    —     
3/17/2014 835-034    Aft Bitts Foundation Calculations    —      3/17/2014
835-035    Forward Towing Bitt Foundation Calculations    —      3/17/2014
835-036    Aft Towing Bitt Foundation Calculations    —      3/17/2014 835-037
   Forward Staple Foundation Calculations    —      3/17/2014 835-038    ABS
Equipment Number Calculation    —      3/17/2014 835-039    Aft Capstan
Foundation Calculations    —      3/17/2014 835-040    Sea Chest Calcs    —     
3/17/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

870-000    Low Voltage Electrical System B.O.D.    —      4/14/2014 870-001   
Electrical Load Analysis    —      4/14/2014 870-002    480V Distribution    —  
   4/14/2014 870-003    480V Distribution Panels    —      4/14/2014 870-004   
208Y/120V Power Distribution    —      4/14/2014 870-006    DC Power
Distribution    —      4/14/2014 892-000    Lighting System B.O.D.    —     
4/14/2014 892-001    Lighting System    —      4/14/2014 892-002    120VAC
Receptacle System    —      4/14/2014 997-001    Blocking Plan    —     
3/17/2014 XXX-XXX    Emergency Shutdown    —      4/14/2014

GLDD DREDGE EQUIPMENT FUNCTIONAL PACKAGE

 

Dwg #

  

Description

  

Revision

  

Delivery Date

151-10-25356    ATB Sliding Trunnion Hull Connection Arrgmt 36 In Dragarm    2
   2/15/2014 151-38-23519    ATB 50 In P.D. Sheave Box No. 1 Assy    2   
2/15/2014 151-38-23524    ATB 36 In P.D. Sheave Box Assembly    2    2/15/2014
151-38-23535    ATB Swell Compensator Sheave Box Assembly    2    2/15/2014
151-38-23541    ATB Gimble Davit Suspension Block Assembly    2    2/15/2014
151-38-25286    ATB Draghead Davit Arrgmt 36 In Dragarm    4    2/15/2014
151-38-25287    ATB Gimbal Davit Arrgmt 36 In Dragarm    4    2/15/2014
151-38-25288    ATB Trunnion Davit Arrgmt 36 In Dragarm Brusselle Hoist    3   
2/15/2014 151-38-25323    ATB Trunnion Davit Service Frame Assembly 36 In
Dragarm    2    2/15/2014 151-38-25332    ATB Trunnion Davit Service Frame
Details 36 In Dragarm    —      2/15/2014 151-38-25390    ATB Draghead Davit
Frame Details 36 In Dragarm    1    2/15/2014 151-38-25391    ATB 50 In P.D.
Sheave Assy & Details Draghead Davit    —      2/15/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

151-38-25392

 

ATB Swivel Sheave Housing Details Draghead Davit

     1         2/15/2014   

151-38-25393

 

ATB Swivel Sheave Misc Details Draghead Davit

     1         2/15/2014   

151-38-25394

 

ATB Pivot Bracket Details Draghead & Gimbal Davits

     —           2/15/2014   

151-38-25440

 

ATB Draghead Davit Lube Lines Arrgmt & Details

     1         2/15/2014   

151-38-25441

 

ATB 50 In P.D. Sheave Box No. 1 Details

     1         2/15/2014   

151-38-25487

 

ATB Draghead Davit Cylinder Anchor Bracket Detail

     1         2/15/2014   

151-38-25487

 

ATB Draghead Davit Cylinder Anchor Bracket Detail

     2         2/15/2014   

151-38-25488

 

ATB Gimbal Davit Frame Details 36 In Dragarm

     1         2/15/2014   

151-38-25489

 

ATB 36 In P.D. Sheave Assy & Details Gimbal Davit

     —           2/15/2014   

151-38-25490

 

ATB Swivel Sheave Housing Details Gimbal Davit

     —           2/15/2014   

151-38-25491

 

ATB Swivel Sheave Misc Details Gimbal Davit

     —           2/15/2014   

151-38-25492

 

ATB Gimbal Davit Lube Lines Arrgmt & Details

     —           2/15/2014   

151-38-25494

 

ATB Gimbal Davit Cylinder Anchor Bracket Detail

     1         2/15/2014   

151-38-25496

 

ATB Sheave Lip Seal (Garlock Part No. 21267-4190-Rev1)

     1         2/15/2014   

151-38-25519

 

ATB Gimbal Davit Suspension Block Housing Detail

     —           2/15/2014   

151-38-25520

 

ATB Gimbal Davit Suspension Block Cover Detail

     —           2/15/2014   

151-38-25521

 

ATB Gimbal Davit Suspension Block Misc Details

     —           2/15/2014   

151-38-25935

 

ATB Trunnion Davit Foundation Details

     2         2/15/2014   

151-38-25936

 

ATB Trunnion Davit Guide Rails Details

     1         2/15/2014   

151-38-25937

 

ATB Trunnion Davit Assembly 36 In Dragarm

     1         2/15/2014   

151-38-25938

 

ATB Trunnion Davit Frame Details 36 In Dragarm

     1         2/15/2014   

151-38-25939

 

ATB Trunnion Davit Service Platform and Ladder Details

     1         2/15/2014   

151-38-25940

 

ATB Trunnion Davit Misc. Details 36 In Dragarm

     —           2/15/2014   

151-38-25941

 

ATB Trunnion Davit Hoist Slack Wire Sensor Arrgmt and Details

     1         2/15/2014   

151-38-26046

 

ATB Trunnion Davit Cylinder Arrgmt & Details

     1         2/15/2014   

151-38-26065

 

ATB Trunnion Davit Foundation Walkway Details

     1         2/15/2014   

151-38-26135

 

ATB 36 In P.D. Sheave Box Details

     —           2/15/2014   



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

151-38-26136    ATB 120 Ft Dragarm, Davits & Hoists Arrgmt    —      2/15/2014
151-38-26149    ATB Swell Compensator Sheave Box Details    —      2/15/2014
151-38-26154    ATB 50 In P.D. Sheave Box No. 2 Assy    —      2/15/2014
151-38-26155    ATB 50 In P.D. Sheave Box No. 2 Details    —      2/15/2014
151-38-26156    ATB Swell Compensator Cyl. & Sheave Box Fndtn Arrgmt & Details
   —      2/15/2014 151-38-26165    ATB Gimbal Davit Hoist Foundation Arrgmt and
Details    —      2/15/2014 151-38-26166    ATB Draghead Davit Hoist Foundation
Arrgmt and Details    —      2/15/2014 151-38-26169    ATB Trunnion Davit Cable
Carrier Arrgmt and Details    —      2/15/2014 151-61-25019    36 In Draghead
Assy With (2) Piece Magnum Visor    —      2/15/2014 151-61-xxxxx    Connector
Details 36 In Draghead    —      2/15/2014 151-61-xxxxx    Visor Details 36 In
Draghead    —      2/15/2014 151-61-xxxxx    Misc. Details 36 In Draghead    —  
   2/15/2014 151-61-xxxxx    Visor Hydraulic Cylinder Assy 36 In Draghead    —  
   2/15/2014 151-61-xxxxx    Visor Jet Water Hose Detail 36 In Draghead    —  
   2/15/2014 151-61-xxxxx    Connector Wear Liner Details 36 In Draghead    —  
   2/15/2014 151-61-xxxxx    Visor Wear Liner Details 365 In Draghead    —     
2/15/2014 151-66-25133    ATB Dredging Equipment Hydraulic Functional Diagram   
3    2/15/2014 151-67-23548    ATB 67 In I D Telescopic Overflow Arrgmt    2   
2/15/2014 151-67-23550    ATB Hopper Door Actuator Arrgmt    6    2/15/2014
151-67-23551    ATB Hopper Bottom Dumping Door Detail    4    2/15/2014
151-67-25225    ATB Hopper Bottom Dumping Door Actuator Details    2   
2/15/2014 151-67-25226    ATB Hopper Bottom Dumping Door Seal Arrgmt    3   
2/15/2014 151-67-25227    ATB Hopper Bottom Dumping Door Perimeter Seal Detail
   1    2/15/2014 151-67-25228    ATB Hopper Bottom Dumping Door Seal Frame
Detail    2    2/15/2014 151-67-25229    ATB Hopper Bottom Dumping Door Center
Line Seal Detail    1    2/15/2014 151-67-25328    ATB Hopper Bottom Dumping
Door Actuator Cylinder Support    1    2/15/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

151-67-25329    ATB Hopper Bottom Dumping Door Actuator Rod Guide    —     
2/15/2014 151-67-25330    ATB Hopper Bottom Dumping Door Actuator Wedge Detail
   —      2/15/2014 151-67-25331    ATB Hopper Bottom Dumping Door Seal Frame
and Closing Bar Fixture    —      2/15/2014 151-67-25354    ATB Hopper Door
Cylinder Support Beams    —      2/15/2014 151-71-23544    Slurry System
Schematic    4    2/15/2014 151-71-24443    Moveable Overflow Tube Details
Telescopic Overflow    —      2/15/2014 151-71-25009    ATB 36 In Dia.x 120 Ft
Dragarm Assembly    2    2/15/2014 151-71-25357    ATB Sliding Trunnion Assembly
36 In Dragarm    —      2/15/2014 151-71-25358    ATB Sliding Trunnion Piece
Detail 36 In Dragarm    1    2/15/2014 151-71-25359    ATB Sliding Trunnion Misc
Details 36 In Dragarm    —      2/15/2014 151-71-25360    ATB Sliding Trunnion &
Service Fr. Supp. Detail 36 In Dragarm    1    2/15/2014 151-71-25361    ATB
Trunnion Elbow Detail 36 In Dragarm    —      2/15/2014 151-71-25362    ATB
Trunnion Elbow & Armpiece Detail 36 In Dragarm    —      2/15/2014 151-71-25362
   ATB Trunnion Elbow & Armpiece Detail 36 In Dragarm    —      2/15/2014
151-71-25365    ATB Jet Water Piping Arrgmt & Details 36 in Dragarm    —     
2/15/2014 151-71-25366    ATB Jet Water Hose Details 36 in Dragarm    —     
2/15/2014 151-71-25369    ATB Suction Hose Details 36 in Dragarm    —     
2/15/2014 151-71-25370    ATB Armpiece Details 36 In Dragarm    —      2/15/2014
151-71-25371    ATB Suction Pipe Details 36 In Dragarm    —      2/15/2014
151-71-25372    ATB Gimbal Ring Assembly 36 In Dragarm    —      2/15/2014
151-71-25373    ATB Gimbal Ring Details 36 In Dragarm    —      2/15/2014
151-71-25374    ATB Gimbal Ring Misc Details 36 In Dragarm    —      2/15/2014
151-71-25375    ATB Turning Gland Assembly 36 In Dragarm    1    2/15/2014
151-71-25376    ATB Turning Gland Details 36 in Dragarm    1    2/15/2014
151-71-25406    ATB Dragarm Pick Point & Davit Layout 36 In Dragarm    —     
2/15/2014 151-71-25442    Fixed Overflow Tube Details Telescopic Overflow    —  
   2/15/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

151-71-25444    Upper Platform Details Telescopic Overflow    —      2/15/2014
151-71-25445    Inlet Screen Arrgmt & Details Telescopic Overflow    —     
2/15/2014 151-71-25447    Green Valve Arrgmt & Detailks Telescopic Overflow   
—      2/15/2014 151-71-25448    Green Valve Liner Arrgmt & Details Telescopic
Overflow    —      2/15/2014 151-71-25449    Green Valve Actuator Link & Misc.
Details Telescopic Overflow    —      2/15/2014 151-71-25450    Green Valve
Hydraulic Cylinder Support Arrgmt & Details Telescopic Overflow    —     
2/15/2014 151-71-25540    ATB 24 In Dia. 50 Lb. Slurry Gate Valve Assy With GCC
Liners    1    2/15/2014 151-71-25541    ATB Seal Retainer 24 In Dia. 50 Lb &
150 Lb Slurry Gate Valve    —      2/15/2014 151-71-25542    ATB Body Detail For
GCC Liner 24 In Dia. 50 Lb Slurry Gate Valve    —      2/15/2014 151-71-25543   
ATB Bonnet Detail 24 In Dia. 50 Lb. Slurry Gate Valve    —      2/15/2014
151-71-25544    ATB Hydraulic Cyl. Assy 24 In Dia. 50 Lb & 150 Lb Slurry Gate
Valve    —      2/15/2014 151-71-25545    ATB Misc. Details 24 In Dia. 50 Lb &
150 Lb Slurry Gate Valve    1    2/15/2014 151-71-25546    ATB Position Sensor
Support Details 24 In Dia. 50 Lb & 150 Lb Slurry Gate Valve    1    2/15/2014
151-71-25549    ATB Hull Trunnion Suction Inlet Casting Detail    1    2/15/2014
151-71-25627    ATB 36 In Dia. 50 Lb. Slurry Gate Valve Assy    —      2/15/2014
151-71-25807    ATB 24 In Dia. 50 Lb. Slurry Gate Valve Assy With HS-400 Liners
   1    2/15/2014 151-71-25808    ATB Body Detail With HS-400 Liner 24 In Dia.
50 Lb Slurry Gate Valve    —      2/15/2014 151-71-25898    36 In 150 Lb Slurry
Gate Valve Assy    —      2/15/2014 151-71-25899    Seal Retainer 36 In 15o Lb
Slurry Gate Valve    —      2/15/2014 151-71-25900    Body Detail For GCC Liners
36 In 150 Lb Slurry Gate Valve    —      2/15/2014 151-71-25901    Bonnet Detail
36 In 150 Lb Slurry Gate Valve    —      2/15/2014 151-71-25902    Misc. Details
36 In 150 Lb Slurry Gate Valve    —      2/15/2014 151-71-26060    ATB 36 in
Dragarm Hydraulic and Electrical Arrgmt and Details    —      2/15/2014
151-71-26061    ATB 36 in Dragarm Electrical Equipment Enclosures    —     
2/15/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

151-71-26062    ATB Service Frame Hydraulic Piping and Electrical Cable Arrgmt
36 in Dragarm    —      2/15/2014 151-71-26063    ATB Service Frame Hydraulic
Piping and Electrical Cable Details 36 in Dragarm    —      2/15/2014
151-71-26064    ATB Service Frame Hydraulic Piping Details 36 in Dragarm    —  
   2/15/2014 151-71-26155    Body Detail With HS-400 Liners 24 In 150 Lb Slurry
Gate Valve    —      2/15/2014 151-71-26174    24 In 150 Lb Slurry Gate Valve
Assy    —      2/15/2014 151-71-26176    Bonnet Detail 24 In 150 Lb Slurry Gate
Valve    —      2/15/2014 151-71-xxxxx    30 In 150 Lb Slurry Gate Valve Assy   
—      2/15/2014 151-71-xxxxx    Body Detail For GCC Liners 30 In 150 Lb Slurry
Gate Valve    —      2/15/2014 151-71-xxxxx    Bonnet Detail 30 In 150 Lb Slurry
Gate Valve    —      2/15/2014 151-71-xxxxx    Seal Retainer 30 In 150 Lb Slurry
Gate Valve    —      2/15/2014 151-71-xxxxx    Hydraulic Cylinder Assy 30 In 150
Lb Slurry Gate Valve    —      2/15/2014 151-71-xxxxx    Misc. Details 30 In 150
Lb Slurry Gate Valve    —      2/15/2014 151-71-xxxxx    Position Sensor Support
Details 30 In 150 Lb Slurry Gate Valve    —      2/15/2014 151-81-24639    ATB
Jet Water System Diagram    2    2/15/2014



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C.3

ATB DREDGE PROJECT MODEL SCHEDULE

 

LOGO [g689260g88f80.jpg]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

ATB BARGE CONTRACT DRAWINGS PACKAGE – AUGUST 2013

 

Dwg #

  

Description

  

Revision

  

Delivery Date

151-14-24640

   SEA VALVE FLUSHING SCHEMATIC    A    Aug-13

T267-101-008

   Hull Structural Closure Schedule    P    Aug-13

T267-102-004

   Docking Plan    P    Aug-13

T267-267-002

   Hull Fittings    P    Aug-13

T267-269-001

   Independent Tanks    P    Aug-13

T267-427-001

   Navigation and Signal Light Arrangement    A    Aug-13

T267-430-001

   Mooring & Towing Arrangement    P    Aug-13

T267-482-001

   Bow Discharge Arrangement    P    Aug-13

T267-482-001

   BOW DISC    P    Aug-13

T267-482-002

   OVERFLOW ARGMTN    A    Aug-13

T267-482-004

   36IN Dragarm Arrangement    A    Aug-13

T267-482-005

   Dragarm w Magum Visor Arrangement    P    Aug-13

T267-482-006

   50IN PD Sheve Bx Assbly    P    Aug-13

T267-482-007

   Swell Comp Cylinder Arrangement    A    Aug-13

T267-482-008

   Swell Comp Sheave Box Assy    P    Aug-13

T267-482-012

   GIMBAL DAVIT BLOCK    P    Aug-13

T267-482-013

   Dredge Loading & Unloading System Diagram    P    Aug-13

T267-482-016

   GIMBAL DAVIT ARRGMNT    P    Aug-13

T267-482-017

   Gland Seal Diagram    P    Aug-13

T267-482-018

   Jet Water System Diagram    A    Aug-13

T267-482-021

   SLIDE TRUN ARGMNT    P    Aug-13

T267-482-022

   TRUN DAVIT ARGMT    P    Aug-13

T267-482-024

   36IN PD Sheave Box Assembly    A    Aug-13

T267-500-001

   Major Equipment List    P    Aug-13

T267-503-001

   Life Saving & Safety Plan    P    Aug-13

T267-503-002

   Fire Control Plan    P    Aug-13

T267-505-001

   Fire Extinguisher List    P    Aug-13

T267-520-001

   Ladders, Inclined    B    Aug-13

T267-520-005

   Gratings, Machinery Space    P    Aug-13

T267-520-007

   Exterior Gratings A & D    A    Aug-13

T267-580-001

   Plumbing Drainage System Diagram    P    Aug-13

T267-583-001

   Fire & Washdown System Diagram    P    Aug-13

T267-583-005

   EQUIP NUMERAL CALC W-TUG    P    Aug-13

T267-584-002

   Potable Water System Diagram    P    Aug-13

T267-701-001

   1 Fuel Oil Transfer System Diagram    P    Aug-13

T267-713-001

   Lube Oil System Diagram    P    Aug-13

T267-721-001

   SW Engine Cooling System Diagram    P    Aug-13

T267-722-002

   Generator Cooling System Diagram    P    Aug-13

T267-732-001

   Compressed Air Diagram    P    Aug-13

T267-744-002

   Diesel Engine Combustion Air Diagram    P    Aug-13

T267-744-003

   Diesel Engine Exhaust System Diagram    P    Aug-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

T267-803-001

   Bilge System Diagram    A    Aug-13

T267-803-002

   Deck Drains & Scuppers System Diagram    P    Aug-13

T267-821-001

   Vents and Soundings System Diagram    B    Aug-13

T267-861-001

   1 ONE LINE    P    Aug-13

T267-861-002

   ONE LINE DIA    P    Aug-13

T267-871-001

   Machinery Lighting Arrangement    B    Aug-13

T267-875-001

   1 LOAD ANALYSIS    P    Aug-13

T267-875-002

   Elect Load Analysis DC    P    Aug-13

T267-880-001

   1 CABLEWAY ROUTING    P    Aug-13

T267-881-001

   CABLE LIST & BOM    P    Aug-13

T267-891-001

   INT LIGHT ARRANGEMENT    C    Aug-13

T267-893-001

   EXT LIGHT ARRGMNT    A    Aug-13

151-38-26136

   ATB 120 Ft Dragarm, Davits & Hoists Arrgmt    —      Aug-13

151-38-25286

   ATB Draghead Davit Arrgmt 36 In Dragarm REV 1    1    Aug-13

151-38-25286

   ATB Draghead Davit Arrgmt 36 In Dragarm Rev 2    2    Aug-13

151-38-25286

   ATB Draghead Davit Arrgmt 36 In Dragarm Rev 4    4    Aug-13

151-38-25333

   ATB Draghead Davit Weight Spreadsheet 10 Sep 12    —      Aug-13

151-38-25334

   ATB Draghead Davit FEA Report 7 Sep 12    —      Aug-13

151-38-25335

   ATB Draghead Davit Cylinder Bracket FEA Report 11 Sep 12    —      Aug-13

151-38-25390

   ATB Draghead Davit Frame Details 36 In Dragarm Rev 1    1    Aug-13

151-38-25390

   ATB Draghead Davit Frame Details 36 In Dragarm    —      Aug-13

151-38-25391

   ATB 50 In P.D. Sheave Assy & Details Draghead Davit    —      Aug-13

151-38-25392

   ATB Swivel Sheave Housing Details Draghead Davit Rev 1    1    Aug-13

151-38-25392

   ATB Swivel Sheave Housing Details Draghead Davit    —      Aug-13

151-38-25393

   ATB Swivel Sheave Misc Details Draghead Davit Rev 1    1    Aug-13

151-38-25393

   ATB Swivel Sheave Misc Details Draghead Davit    —      Aug-13

151-38-25394

   ATB Pivot Bracket Details Draghead & Gimbal Davits    —      Aug-13

151-38-25440

   ATB Draghead Davit Lube Lines Arrgmt & Details Rev 1    1    Aug-13

151-38-25440

   ATB Draghead Davit Lube Lines Arrgmt & Details    —      Aug-13

151-38-25487

   ATB Draghead Davit Cylinder Anchor Bracket Detail Rev 1    1    Aug-13

151-38-25487

   ATB Draghead Davit Cylinder Anchor Bracket Detail    —      Aug-13

151-38-25496

   ATB Sheave Lip Seal (Garlock Part No 21267-4190- Rev 1)    —      Aug-13

151-38-26166

   ATB Draghead Davit Hoist Foundation Arrgmt and Details    —      Aug-13

151-38-26172

   ATB Draghead Davit Hoist Foundation FEA Report    —      Aug-13    ATB
Draghead Davit 36 In Dragarm Cylinder Bracket FEA Report 4 Dec 12    —     
Aug-13    Dredge ATB Draghead Davit Deck Loads For 36 In Dragarm 1 Oct 12    —  
   Aug-13

151-38-23541

   ATB Gimble Davit Suspension Block Assembly Rev 2    2    Aug-13

151-38-25287

   ATB Gimbal Davit Arrgmt 36 In Dragarm REV 1    1    Aug-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

151-38-25287

   ATB Gimbal Davit Arrgmt 36 In Dragarm Rev 2    2    Aug-13

151-38-25287

   ATB Gimbal Davit Arrgmt 36 In Dragarm Rev 4    4    Aug-13

151-38-25340

   ATB Gimble Davit Weight Spreadsheet 14 Sep 12    —      Aug-13

151-38-25341

   ATB Gimble Davit FEA Report 18 Sep 12    —      Aug-13

151-38-25342

   ATB Gimble Davit Cylinder Bracket FEA Report 17 Sep 12    —      Aug-13

151-38-25487

   ATB Draghead Davit Cylinder Anchor Bracket Detail Rev 2    2    Aug-13

151-38-25488

   ATB Gimbal Davit Frame Details 36 In Dragarm Rev 1    1    Aug-13

151-38-25488

   ATB Gimbal Davit Frame Details 36 In Dragarm    —      Aug-13

151-38-25489

   ATB 36 In P.D. Sheave Assy & Details Gimbal Davit    —      Aug-13

151-38-25490

   ATB Swivel Sheave Housing Details Gimbal Davit    —      Aug-13

151-38-25491

   ATB Swivel Sheave Misc Details Gimbal Davit    —      Aug-13

151-38-25492

   ATB Gimbal Davit Lube Lines Arrgmt & Details    —      Aug-13

151-38-25494

   ATB Gimbal Davit Cylinder Anchor Bracket Detail Rev 1    1    Aug-13

151-38-25494

   ATB Gimbal Davit Cylinder Anchor Bracket Detail    —      Aug-13

151-38-25519

   ATB Gimbal Davit Suspension Block Housing Detail    —      Aug-13

151-38-25520

   ATB Gimbal Davit Suspension Block Cover Detail    —      Aug-13

151-38-25521

   ATB Gimbal Davit Suspension Block Misc Details    —      Aug-13

151-38-26165

   ATB Gimbal Davit Hoist Foundation Arrgmt and Details    —      Aug-13

151-38-26171

   ATB Gimbal Davit Hoist Foundation FEA Report    —      Aug-13    ATB Gimbal
Davit 36 In Dragarm Cylinder Bracket FEA Report 11 Dec 12    —      Aug-13   
Dredge ATB Gimbal Davit Deck Loads For 36 In Dragarm 1 Oct 12    —      Aug-13

151-38-23519

   ATB 50 In P.D. Sheave Box No. 1 Assy Rev 2    2    Aug-13

151-38-23524

   ATB 36 In P.D. Sheave Box Assembly Rev 2    2    Aug-13

151-38-23535

   ATB Swell Compensator Sheave Box Assembly Rev 2    2    Aug-13

151-38-25441

   ATB 50 In P.D. Sheave Box No. 1 Details    —      Aug-13

151-38-26135

   ATB 36 In P.D. Sheave Box Details    —      Aug-13

151-38-26149

   ATB Swell Compensator Sheave Box Details    —      Aug-13

151-38-26154

   ATB 50 In P.D. Sheave Box No. 2 Assy    —      Aug-13

151-38-26155

   ATB 50 In P.D. Sheave Box No. 2 Details    —      Aug-13

151-38-26156

   ATB Swell Compensator Cyl. & Sheave Box Fndtn Arrgmt & Details    —     
Aug-13

151-38-26173

   ATB Swell Compensator Cyl. & Sheave Box Foundation FEA Report 29 May 13   
—      Aug-13

151-38-25288

   ATB Trunnion Davit Arrgmt 36 In Dragarm Brusselle Hoist Rev 1    1    Aug-13

151-38-25288

   ATB Trunnion Davit Arrgmt 36 In Dragarm Brusselle Hoist Rev 3    3    Aug-13

151-38-25323

   ATB Trunnion Davit Service Frame Assembly 36 In Dragarm Rev 2    2    Aug-13

151-38-25332

   ATB Trunnion Davit Service Frame Details 36 In Dragarm    —      Aug-13

151-38-25935

   ATB Trunnion Davit Foundation Details Rev 1    1    Aug-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

151-38-25935

   ATB Trunnion Davit Foundation Details Rev 2    2    Aug-13

151-38-25935

   ATB Trunnion Davit Foundation Details    —      Aug-13

151-38-25936

   ATB Trunnion Davit Guide Rails Details Rev 1    1    Aug-13

151-38-25936

   ATB Trunnion Davit Guide Rails Details    —      Aug-13

151-38-25937

   ATB Trunnion Davit Assembly 36 In Dragarm Rev 1    1    Aug-13

151-38-25937

   ATB Trunnion Davit Assembly 36 In Dragarm    —      Aug-13

151-38-25938

   ATB Trunnion Davit Frame Details 36 In Dragarm Sheet 1 of 2 Rev 1    1   
Aug-13

151-38-25938

   ATB Trunnion Davit Frame Details 36 In Dragarm Sheet 1 of 2    —      Aug-13

151-38-25938

   ATB Trunnion Davit Frame Details 36 In Dragarm Sheet 2 of 2 Rev 1    1   
Aug-13

151-38-25938

   ATB Trunnion Davit Frame Details 36 In Dragarm Sheet 2 of 2    —      Aug-13

151-38-25939

   ATB Trunnion Davit Service Platform and Ladder Details Rev 1    1    Aug-13

151-38-25939

   ATB Trunnion Davit Service Platform and Ladder Details    —      Aug-13

151-38-25940

   ATB Trunnion Davit Misc Details 36 In Dragarm    —      Aug-13

151-38-25941

   ATB Trunnion Davit Hoist Slack Wire Sensor Arrgmt and Details Rev 1    1   
Aug-13

151-38-25941

   ATB Trunnion Davit Hoist Slack Wire Sensor Arrgmt and Details    —     
Aug-13

151-38-26046

   ATB Trunnion Davit Cylinder Arrgmt & Details Rev 1    1    Aug-13

151-38-26046

   ATB Trunnion Davit Cylinder Arrgmt & Details    —      Aug-13

151-38-26065

   ATB Trunnion Davit Foundation Walkway Details Rev 1    1    Aug-13

151-38-26065

   ATB Trunnion Davit Foundation Walkway Details    —      Aug-13

151-38-26149

   ATB Trunnion Davit Foundation 36 In Dragarm FEA Report 12 Apr 13    —     
Aug-13

151-38-26150

   ATB Trunnion Davit Frame 36 In Dragarm FEA Report 22 May 13    —      Aug-13

151-38-26169

   ATB Trunnion Davit Cable Carrier Arrgmt and Details    —      Aug-13    ATB
Trunnion Davit Foundation 36 In Dragarm FEA Report 7 Mar 13 (2)    —      Aug-13

151-67-23550

   ATB Hopper Door Actuator Arrgmt Rev 3    3    Aug-13

151-67-23550

   ATB Hopper Door Actuator Arrgmt Rev 4    4    Aug-13

151-67-23550

   ATB Hopper Door Actuator Arrgmt Rev 5    5    Aug-13

151-67-23550

   ATB Hopper Door Actuator Arrgmt Rev 6    6    Aug-13

151-67-25225

   ATB Hopper Bottom Dumping Door Actuator Details Rev 1    1    Aug-13

151-67-25225

   ATB Hopper Bottom Dumping Door Actuator Details Rev 2    2    Aug-13

151-67-25328

   ATB Hopper Bottom Dumping Door Actuator Cylinder Support Rev 1    1    Aug-13

151-67-25328

   ATB Hopper Bottom Dumping Door Actuator Cylinder Support    —      Aug-13

151-67-25329

   ATB Hopper Bottom Dumping Door Actuator Rod Guide    —      Aug-13

151-67-25330

   ATB Hopper Bottom Dumping Door Actuator Wedge Detail    —      Aug-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

151-67-25354

   ATB Hopper Door Cylinder Support Beams    —      Aug-13

151-67-25328

   ATB Hopper Bottom Dumping Door Actuator Cylinder Support Rev 1    1    Aug-13

151-67-25354

   ATB Hopper Door Cylinder Support Beams    —      Aug-13

151-67-25226

   ATB Hopper Bottom Dumping Door Seal Arrgmt Rev 1    1    Aug-13

151-67-25226

   ATB Hopper Bottom Dumping Door Seal Arrgmt Rev 2    2    Aug-13

151-67-25226

   ATB Hopper Bottom Dumping Door Seal Arrgmt Rev 3    3    Aug-13

151-67-25227

   ATB Hopper Bottom Dumping Door Perimeter Seal Detail Rev 1    1    Aug-13

151-67-25228

   ATB Hopper Bottom Dumping Door Seal Frame Detail Rev 1    1    Aug-13

151-67-25228

   ATB Hopper Bottom Dumping Door Seal Frame Detail Rev 2    2    Aug-13

151-67-25229

   ATB Hopper Bottom Dumping Door Center Line Seal Detail Rev 1    1    Aug-13

151-67-25331

   ATB Hopper Bottom Dumping Door Seal Frame and Closing Bar Fixture Sht 1 of 2
Rev 2    2    Aug-13

151-67-25331

   ATB Hopper Bottom Dumping Door Seal Frame and Closing Bar Fixture Sht 1 of 2
   —      Aug-13

151-67-25331

   ATB Hopper Bottom Dumping Door Seal Frame and Closing Bar Fixture Sht 2 of 2
   —      Aug-13

151-67-23551

   ATB Hopper Bottom Dumping Door Detail Rev 3    3    Aug-13

151-67-23551

   ATB Hopper Bottom Dumping Door Detail Rev 4    4    Aug-13

151-67-23548

   ATB 67 In I D Telescopic Overflow Arrgmt Rev 2    2    Aug-13

151-71-25009

   ATB 36 In Dia x 120 Ft Dragarm Assembly Rev 2    2    Aug-13

151-71-25370

   ATB Armpiece Details 36 In Dragarm    —      Aug-13

151-71-25406

   ATB Dragarm Pick Point & Davit Layout 36 In Dragarm    —      Aug-13

151-71-26060

   ATB 36 in Dragarm Hydraulic and Electrical Arrgmt and Details Sht 1 of 4   
—      Aug-13

151-71-26060

   ATB 36 in Dragarm Hydraulic and Electrical Arrgmt and Details Sht 2 of 4   
—      Aug-13

151-71-26060

   ATB 36 in Dragarm Hydraulic and Electrical Arrgmt and Details Sht 3 of 4   
—      Aug-13

151-71-26060

   ATB 36 in Dragarm Hydraulic and Electrical Arrgmt and Details Sht 4 of 4   
—      Aug-13

151-71-26061

   ATB 36 in Dragarm Electrical Equipment Enclosures    —      Aug-13

151-71-25372

   ATB Gimbal Ring Assembly 36 In Dragarm    —      Aug-13

151-71-25373

   ATB Gimbal Ring Details 36 In Dragarm    —      Aug-13

151-71-25374

   ATB Gimbal Ring Misc Details 36 In Dragarm    —      Aug-13

151-71-26062

   ATB Service Frame Hydraulic Piping and Electrical Cable Arrgmt 36 In Dragarm
   —      Aug-13

151-71-26063

   ATB Service Frame Hydraulic Piping and Electrical Cable Details 36 In Dragarm
   —      Aug-13

151-71-26064

   ATB Service Frame Hydraulic Piping Details 36 in Dragarm    —      Aug-13

151-71-25357

   ATB Sliding Trunnion Assembly 36 In Dragarm    —      Aug-13

151-71-25358

   ATB Sliding Trunnion Piece Detail 36 In Dragarm Rev 1    1    Aug-13

151-71-25358

   ATB Sliding Trunnion Piece Detail 36 In Dragarm    —      Aug-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

151-71-25359

   ATB Sliding Trunnion Misc Details 36 In Dragarm    —      Aug-13

151-71-25360

   ATB Sliding Trunnion Service Fr Supp Detail 36 In Dragarm Rev 1    1   
Aug-13

151-71-25360

   ATB Sliding Trunnion & Service Fr Supp Detail 36 In Dragarm Rev 1    1   
Aug-13

151-71-25360

   ATB Sliding Trunnion & Service Fr Supp Detail 36 In Dragarm    —      Aug-13

151-71-25361

   ATB Trunnion Elbow Detail 36 In Dragarm    —      Aug-13

151-71-25362

   ATB Trunnion Elbow & Armpiece Detail 36 In Dragarm    —      Aug-13   
Trunnion Slide    —      Aug-13

151-71-23544

   Slurry System Schematic    4    Aug-13

151-71-23544

   Slurry System Schematic    4    Aug-13

151-71-25540

   ATB 24 In Dia. 50 Lb. Slurry Gate Valve Assy With GCC Liners Rev 1    1   
Aug-13

151-71-25541

   ATB Seal Retainer 24 In Dia. 50 Lb & 150 Lb Slurry Gate Valve    —     
Aug-13

151-71-25542

   ATB Body Detail For GCC Liner 24 In Dia. 50 Lb Slurry Gate Valve    —     
Aug-13

151-71-25543

   ATB Bonnet Detail 24 In Dia. 50 Lb. Slurry Gate Valve    —      Aug-13

151-71-25544

   ATB Hydraulic Cyl. Assy 24 In Dia. 50 Lb & 150 Lb Slurry Gate Valve    —     
Aug-13

151-71-25545

   ATB Misc.Details 24 In Dia. 50 Lb & 150 Lb Slurry Gate Valve Rev 1    1   
Aug-13    24 Inch GCC Lined    —      Aug-13

151-71-25541

   ATB Seal Retainer 24 In Dia. 50 Lb & 150 Lb Slurry Gate Valve    —     
Aug-13

151-71-25543

   ATB Bonnet Detail 24 In Dia. 50 Lb. Slurry Gate Valve    —      Aug-13

151-71-25544

   ATB Hydraulic Cyl. Assy 24 In Dia. 50 Lb & 150 Lb Slurry Gate Valve    —     
Aug-13

151-71-25545

   ATB Misc.Details 24 In Dia. 50 Lb & 150 Lb Slurry Gate Valve Rev 1    1   
Aug-13

151-71-25807

   ATB 24 In Dia. 50 Lb. Slurry Gate Valve Assy With HS-400 Liners Rev 1    1   
Aug-13

151-71-25808

   ATB Body Detail With HS-400 Liner 24 In Dia. 50 Lb Slurry Gate Valve    —  
   Aug-13    24 Inch HS400 Lined    —      Aug-13

151-71-25540

   ATB 24 In Dia. 50 Lb. Slurry Gate Valve Assy    —      Aug-13

151-71-25627

   ATB 36 In Dia. 50 Lb. Slurry Gate Valve Assy    —      Aug-13

151-71-25627

   ATB 36 In Dia. 50 Lb. Slurry Gate Valve Assy    —      Aug-13

151-71-25369

   ATB Suction Hose Details 36 in Dragarm    —      Aug-13

151-71-25371

   ATB Suction Pipe Details 36 In Dragarm    —      Aug-13

151-71-25361

   ATB Trunnion Elbow Detail 36 In Dragarm    —      Aug-13

151-71-25362

   ATB Trunnion Elbow & Armpiece Detail 36 In Dragarm    —      Aug-13

151-71-25549

   ATB Hull Trunnion Suction Inlet Casting Detail Rev 1    1    Aug-13

151-71-25549

   ATB Hull Trunnion Suction Inlet Casting Detail    —      Aug-13

151-71-25375

   ATB Turning Gland Assembly 36 In Dragarm Rev 1    1    Aug-13

151-71-25375

   ATB Turning Gland Assembly 36 In Dragarm    —      Aug-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

 

151-71-25376

   ATB Turning Gland Details 36 in Dragarm Rev 1    1    Aug-13

151-71-25376

   ATB Turning Gland Details 36 in Dragarm    —      Aug-13    Turning Gland   
—      Aug-13

151-71-25365

   ATB Jet Water Piping Arrgmt & Details 36 in Dragarm    —      Aug-13

151-71-25366

   ATB Jet Water Hose Details 36 in Dragarm    —      Aug-13

151-81-24639

   ATB Jet Water System Diagram Rev 2    2    Aug-13

ATB BARGE CONTRACT DRAWINGS PACKAGE – SEPTEMBER 2013

 

Dwg #

  

Description

  

Revision

  

Delivery Date

732-001

   Compressed Air Diagram (Barge)    P    Sept-13    Unit Breaks with Stock
Shown on Lines Plan    P    Sept-13    GLDD Build Strategy       Sept-13    ATB
Hopper Barge Model       Sept-13

ATB BARGE CONTRACT DRAWINGS PACKAGE – OCTOBER 2013

 

Dwg #

  

Description

  

Revision

  

Delivery Date

266-001

   Chain Locker and Hawse Pipes    P    Oct-13

266-001

   Chain Locker and Hawse Pipes    A    Oct-13

266-001

   Chain Locker and Hawse Pipes, Sheet 3    P    Oct-13

267-001

   Bulwarks    P    Oct-13

267-001

   Bulwarks    P1    Oct-13

267-002

   Hull Fittings    P    Oct-13

269-001

   Independent Tanks    P    Oct-13

278-001

   Anodes & Cathodic Protection System    P    Oct-13

311-001

   Hopper Coaming    P    Oct-13

311-001

   Hopper Coaming    A    Oct-13

311-001

   Hopper Coaming    B    Oct-13

311-001

   Hopper Coaming    C    Oct-13

330-001

   Deck Crane Arangement    P    Oct-13

330-001

   Deck Crane Arangement    A    Oct-13

404-001

   Bow Thruster Arrangement    P    Oct-13

418-001

   Masts    P    Oct-13

427-001

   Navigation and Signal Light Arrangement    P    Oct-13

427-001

   Navigation and Signal Light Arrangement    P1    Oct-13

427-001

   Navigation and Signal Light Arrangement    A    Oct-13

430-001

   Mooring & Towing Arrangement    P    Oct-13

431-001

   Anchor Arrangement    P    Oct-13

435-001

   Hogback Structure    P    Oct-13

435-001

   Hogback Structure    A    Oct-13

435-001

   Hogback Structure    B    Oct-13

435-001

   Hogback Structure    C    Oct-13

435-001

   Hogback Structure    D    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

482-001

   Bow Discharge Arrangement    P    Oct-13

482-002

   Overflow Arrangement    P    Oct-13

482-002

   Overflow Arrangement    A    Oct-13

482-004

   36" Dragarm Arrangement    P    Oct-13

482-004

   36" Dragarm Arrangement    A    Oct-13

482-005

   Dragarm w Magnum Visor Arrangement    P    Oct-13

482-006

   50" PD Sheave Box Assembly    P    Oct-13

482-007

   Swell Compensator Cylinder Arrangement    P    Oct-13

482-007

   Swell Compensator Cylinder Arrangement    A    Oct-13

482-008

   Swell Compensator Sheave Box Assembly    P    Oct-13

482-009

   Connector Structure    P    Oct-13

482-011

   Dragarm Davit Arrangement    P    Oct-13

482-012

   Gimbal Davit Block Assembly    P    Oct-13

482-013

   Dredge Loading and Unloading System Diagram    P    Oct-13

482-016

   Gimbal Davit Arrangement    P    Oct-13

482-017

   Gland Seal Diagram    P    Oct-13

482-018

   Jet Water System Diagram    P    Oct-13

482-018

   Jet Water System Diagram    A    Oct-13

482-019

   Overflow Structure    A    Oct-13

482-020

   Slurry Valve Flushing Diagram    P    Oct-13

482-021

   Slide Trunnion Arrangement    P    Oct-13

482-022

   Trunnion Davit Arrangement    P    Oct-13

482-023

   Trunnion Slide Structure    P    Oct-13

482-023

   Trunnion Slide Structure    A    Oct-13

482-024

   36 IN PD Sheave Box Assembly    P    Oct-13

482-024

   36 IN PD Sheave Box Assembly    A    Oct-13

482-025

   Bottom Dump Door Cylinder Support Structure    P    Oct-13

500-001

   Major Equipment List    P    Oct-13

500-002

   Auxiliary Machinery Arrangement    P    Oct-13

503-001

   Life Saving & Safety Plan    P    Oct-13

503-002

   Fire Control Plan    P    Oct-13

505-001

   Fire Extinguisher List    P    Oct-13

510-001

   Crew Lounge Arrangement    P    Oct-13

520-001

   Ladders, Inclined    B    Oct-13

520-002

   Hand Rails, Interior    A    Oct-13

520-005

   Gratings/Machinery Space    P    Oct-13

520-006

   Internal Tank Gratings    P    Oct-13

520-007

   Exterior Gratings A & D    P    Oct-13

520-007

   Exterior Gratings A & D    A    Oct-13

533-001

   Hand Rails, Exterior    P    Oct-13

580-001

   Plumbing Drainage System Diagram    P    Oct-13

583-001

   Fire / Washdown System Diagram    P    Oct-13

583-005

   Equipment Numerical Calc    P    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

101-001

   Lines Plan    P2    Oct-13

101-002

   General Arrangement    A    Oct-13

101-003

   Welding Standards    P    Oct-13

101-003

   Welding Standards    A    Oct-13

101-004

   Inboard Profile    P    Oct-13

101-005

   Outboard Profile    P    Oct-13

101-005

   Outboard Profile    A    Oct-13

101-006

   Auxiliary Machinery Arrangement    A    Oct-13

101-006

   Auxiliary Machinery Arrangement    A1    Oct-13

101-008

   Hull Structural Closures Schedule    P    Oct-13

101-017

   Tank Capacity Tables    P    Oct-13

101-020

   Ship Motion Factors    P    Oct-13

101-020

   Ship Motion Factors    P    Oct-13

101-021

   Notch Structure FEA    P    Oct-13

101-026

   Equipment Numeral Calculation Combined    A    Oct-13

102-001

   Cargo Hopper FEA Development    P1    Oct-13

102-004

   Docking Plan    P    Oct-13

102-005

   Capacity Plan    P    Oct-13

102-005

   Capacity Plan    P2    Oct-13

111-001

   Shell Arrangement    A    Oct-13

130-004

   Poop Deck    P    Oct-13

214-001

   Poop Structure    P    Oct-13

218-001

   Notch Structure    P    Oct-13

231-001

   Shell Arrangement    P    Oct-13

231-001

   Shell Arrangement    B    Oct-13

231-001

   Shell Arrangement    C    Oct-13

233-001

   Tank Top    P    Oct-13

233-001

   Tank Top, Sheet 2    P1    Oct-13

233-001

   Tank Top, Sheet 2    P2    Oct-13

233-001

   Tank Top, Sheet 2    P3    Oct-13

234-001

   Main Deck    P    Oct-13

234-001

   Main Deck    A    Oct-13

234-001

   Main Deck    A    Oct-13

234-001

   Main Deck    B    Oct-13

234-001

   Main Deck    C    Oct-13

235-001

   Tween Deck    P    Oct-13

235-001

   Tween Deck    A    Oct-13

235-001

   Tween Deck    B    Oct-13

235-001

   Tween Deck    C    Oct-13

235-002

   Hopper Slopes & Keelson    P    Oct-13

235-002

   Hopper Slopes & Keelson    A    Oct-13

235-002

   Hopper Slopes & Keelson    B    Oct-13

235-002

   Hopper Slopes & Keelson    C    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

236-001

   Midship Section    P1    Oct-13

236-001

   Midship Section    A    Oct-13

236-001

   Midship Section    B    Oct-13

236-001

   Midship Section    C    Oct-13

236-001

   Midship Section    D    Oct-13

236-002

   Transverse Bulkheads    P    Oct-13

236-002

   Transverse Bulkheads    P1    Oct-13

236-002

   Transverse Bulkheads    A    Oct-13

236-002

   Transverse Bulkheads    A    Oct-13

236-002

   Transverse Bulkheads, Sheet 3    P1    Oct-13

236-002

   Transverse Bulkheads, Sheets 1-3    P2    Oct-13

236-002

   Transverse Bulkheads, Sheet 5    P    Oct-13

236-002

   Transverse Bulkheads, Sheets 1 & 3    P3    Oct-13

236-002

   Transverse Bulkheads, Sheet 6    P    Oct-13

236-002

   Transverse Bulkheads, Sheet 2    P    Oct-13

236-003

   Transverse Web Frames, Bow and Stern    P    Oct-13

236-003

   Transverse Web Frames, Bow and Stern Sheets 6-7-8-9    P    Oct-13

236-003

   Transverse Web Frames, Bow and Stern    P1    Oct-13

236-003

   Transverse Web Frames, Bow and Stern    A    Oct-13

237-002

   Longitudinal Bulkheads    P    Oct-13

237-002

   Longitudinal Bulkheads    P1    Oct-13

237-002

   Longitudinal Bulkheads    A    Oct-13

237-002

   Longitudinal Bulkheads    B    Oct-13

238-001

   Bulbous Bow Structure    P    Oct-13

238-001

   Bulbous Bow Structure    A    Oct-13

238-003

   Bottom Door Arrangement    P    Oct-13

238-004

   Bow Thruster Structure    P    Oct-13

238-004

   Bow Thruster Structure    P    Oct-13

253-001

   Forecastle Deck    P    Oct-13

253-001

   Forecastle Deck    A    Oct-13

253-002

   Forecastle Structure    P    Oct-13

253-002

   Forecastle Structure    P1    Oct-13

253-002

   Forecastle Structure    A    Oct-13

261-001

   Hull Markings    P    Oct-13

261-001

   Hull Markings    A    Oct-13

262-001

   Sea Chest Arrangement & Details    P    Oct-13

262-001

   Sea Chest Arrangement & Details    A    Oct-13

263-002

   Foundation, Crane    P    Oct-13

263-007

   Foundations, Dragarm Gantries    P    Oct-13

263-007

   Foundations, Draghead Gantries    A    Oct-13

263-008

   Foundations, Draghead Winches    P    Oct-13

263-010

   Foundations, Gensets    P    Oct-13

263-012

   Foundations, Intermediate Gantries    P    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

263-012

   Foundations, Intermediate Gantries    A    Oct-13

263-012

   Foundations, Intermediate Gantries    P1    Oct-13

263-015

   Foundations, Dredge Piping & Fittings    P    Oct-13

584-002

   Potable Water System Diagram    P    Oct-13

612-002

   Hand Rails, Interior    P    Oct-13

701-001

   Fuel Oil Transfer System Diagram    P1    Oct-13

713-001

   Lube Oil System Diagram    P    Oct-13

714-001

   Waste Oil System Diagram    P    Oct-13

714-001

   Waste Oil System Diagram    A    Oct-13

714-001

   Waste Oil System Diagram    B    Oct-13

721-001

   SW Engine Cooling System Diagram    P    Oct-13

722-002

   Generator Cooling System Diagram    P    Oct-13

732-001

   Compressed Air System Diagram    P    Oct-13

744-002

   Diesel Engine Combustion Air Diagram    P    Oct-13

744-003

   Diesel Engine Exhaust System Diagram    P    Oct-13

792-001

   Emergency Shutdown & Alarm List    P    Oct-13

801-001

   General Arrangement    P    Oct-13

803-001

   Bilge System Diagram    P    Oct-13

803-001

   Bilge System Diagram    A    Oct-13

803-002

   Deck Drains & Scupper System Diagram    P    Oct-13

821-001

   Vents and Soundings System Diagram    P    Oct-13

821-001

   Vents and Soundings System Diagram    A    Oct-13

821-001

   Vents and Soundings System Diagram    B    Oct-13

835-001

   Longitudinal Strength Calculations    P    Oct-13

835-002

   Hydrostatic Tables    P    Oct-13

839-001

   Lines Plan    P    Oct-13

861-001

   Electrical One Line Diagram AC    P    Oct-13

861-001

   Electrical One Line Diagram AC    P1    Oct-13

861-002

   Electrical One Line Diagram DC    P    Oct-13

871-001

   Machinery Lighting Arrangement    P    Oct-13

871-001

   Machinery Lighting Arrangement    A    Oct-13

871-001

   Machinery Lighting Arrangement    B    Oct-13

871-002

   Power System Plan, Machinery Spaces    P    Oct-13

871-002

   Power System Plan, Machinery Spaces    P1    Oct-13

871-003

   Power System Plan, Main Deck & Above    P    Oct-13

871-003

   Power System Plan, Main Deck & Above    P1    Oct-13

871-003

   Power System Plan, Main Deck & Above    A    Oct-13

875-001

   Electrical Load Analysis AC    P    Oct-13

875-001

   Electrical Load Analysis AC    P1    Oct-13

875-002

   Electrical Load Analysis DC    P    Oct-13

880-001

   Cableway Routing Arrangement    P    Oct-13

880-001

   Cableway Routing Arrangement    P1    Oct-13

881-001

   Cable List BoM    P    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

891-001

   Interior Lighting Arrangement    P    Oct-13

891-001

   Interior Lighting Arrangement    P1    Oct-13

891-001

   Interior Lighting Arrangement    B    Oct-13

891-001

   Interior Lighting Arrangement    C    Oct-13

893-001

   Exterior Lighting Arrangement    P    Oct-13

893-001

   Exterior Lighting Arrangement    P1    Oct-13

893-001

   Exterior Lighting Arrangement    A    Oct-13

102-004

   Docking Plan    P    Oct-13

SK-1

   Proposed Hogback Framing Sketch 1    P    Oct-13

SK-2

   Proposed Tank Top Between Doors       Oct-13

SK-3

   Proposed Bow Thruster Layout       Oct-13

262-001

   Lube Oil System Diagram    A    Oct-13

259-002

   Diesel Engine Combustion Air Diagram    A    Oct-13

521-011

   Fire & Washdown System Diagram    A    Oct-13

529-010

   Ballast System Diagram    A    Oct-13

529-011

   Bilge System Diagram    B    Oct-13

573-020

   Dredge Loading and Unloading System Diagram    A    Oct-13

321-001

   Electrical One Line Diagram AC    A    Oct-13

332-001

   Exterior Lighting Arrangement    B    Oct-13

332-002

   Interior Lighting Arrangement    D    Oct-13

332-003

   Machinery Lighting Arrangement    C    Oct-13

300-001

   Cableway Routing Arrangement    A    Oct-13

321-003

   Power System Plan, Machinery Spaces    A    Oct-13

117-01

   Midship Section    E    Oct-13

117-06

   Longitudinal Bulkheads    C    Oct-13

117-09

   Hogback Structure    E    Oct-13

117-11

   Overflow Structure    B    Oct-13

117-12

   Bottom Dump Door Cylinder Support Structure    A    Oct-13

573-03

   Hopper Coaming    E    Oct-13

100-01

   Welding Standards    B    Oct-13

117-05

   Bulbous Bow Structure    B    Oct-13

171-01

   Masts    A    Oct-13

182-02

   Bow Thruster Structure    A    Oct-13

185-10

   Foundations, Draghead Gantries    B    Oct-13

185-11

   Foundations, Intermediate Gantries    B    Oct-13

185-16

   Foundations, Crane    A    Oct-13

573-07

   Hopper Slopes & Keelson    D    Oct-13

422-01

   Navigation and Signal Light Arrangement    B    Oct-13

169-04

   Stack Structure    P    Oct-13

185-01

   Foundations, Genset    A    Oct-13

506-10

   Vents and Soundings System Diagram    C    Oct-13

528-10

   Plumbing Drainage System Diagram    A    Oct-13

533-10

   Potable Water Sustem Diagram    A    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

259-01

   Diesel Engine Exhaust System Diagram    A    Oct-13

526-10

   Deck Drains & Scuppers System Diagram    A    Oct-13

100-03

   Structural Standard Methods    A    Oct-13

117-02

   Notch Structure    A    Oct-13

573-39

   Trunion Slide Support Structure    B    Oct-13

261-01

   Fuel Oil Service System Diagram    P    Oct-13

541-01

   Independent Tanks    A    Oct-13

573-06

   Bottom Door Arrangment    A    Oct-13

573-27

   50 IN PD Sheave Box Assembly    A    Oct-13

573-28

   Gimbal Davit Arrangement    A    Oct-13

573-30

   Trunion Davit Arrangement    A    Oct-13

573-32

   Swell Compensator Sheave Box Assembly    A    Oct-13

573-33

   Gimbal Davit Block Assembly    A    Oct-13

573-35

   36 IN Dragarm Arrangement    B    Oct-13

573-37

   Sliding Trunion Arrangement    A    Oct-13

583-26

   Dragarm Davit Arrangement    A    Oct-13

633-01

   Anodes & Cathodic Protection System    A    Oct-13

169-01

   Hull Strucural Closure Schedule    A    Oct-13

556-01

   Swell Compensator Cylinder Arrangement    B    Oct-13

568-01

   Bow Thruster Arrangement    A    Oct-13

573-01

   Deck Crane Arrangement    B    Oct-13

573-25

   Overflow Arrangement    B    Oct-13

602-01

   Hull Markings    B    Oct-13

612-01

   Hand Rails, Exterior    A    Oct-13

622-02

   Internal Tank Gratings    A    Oct-13

801-03

   Inboard Profile    A    Oct-13

185-06

   Foundations, Dredge Piping - Fittings    A    Oct-13

114-02

   Hull Fittings    B    Oct-13

573-29

   36 IN PD Sheave Box Assembly    B    Oct-13

573-36

   Dragarm w Magnum Visor Arrangement    A    Oct-13

582-01

   Mooring & Towing Arrangement    B    Oct-13

583-10

   Lifesaving Equipment Installation    A    Oct-13

622-03

   Exterior Gratings Arrangements and Details    B    Oct-13

801-01

   General Arrangement    B    Oct-13

801-02

   Outboard Profile    B    Oct-13

801-04

   Crew Lounge Arrangement    A    Oct-13

182-01

   Foundations, Aux Engine, Pump & Reduction Gear    P    Oct-13

111-01

   Shell Arrangement    D    Oct-13

113-01

   Tank Top    A    Oct-13

573-24

   Bow Discharge Arrangement    B    Oct-13

583-01

   Life Saving & Safety Plan    A    Oct-13

583-05

   Fire Control Plan    A    Oct-13

612-02

   Hand Rails Interior    C    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

623-01

   Ladders, Vertical    B    Oct-13

632-02

   Laddrs, Inclined    D    Oct-13

185-17

   Foundations, Draghead Winches    A    Oct-13

622-01

   Gratings, Machinery Space    B    Oct-13

117-13

   Poop Structure    B    Oct-13

130-04

   Poop Deck    B    Oct-13

117-04

   Transverse Web Frames Bow & Stern    C    Oct-13

301-01

   Electrical Standard Methods    A    Oct-13

501-01

   Piping Standards    A    Oct-13

185-15

   Foundations, Mooring & Towing System    P    Oct-13

500-02

   Auxiliary Machinery Arrangement    B    Oct-13

573-04

   Bow Discharge Structure    P    Oct-13

835-01

   Longitudinal Strength Calculations    A    Oct-13

835-02

   Hydrostatic Tables    B    Oct-13

835-03

   Tank Capacity Tables    B    Oct-13

835-04

   Hopper Capacity Tables    A    Oct-13

835-06

   Capacity Plan    A    Oct-13

835-07

   Weight Estimate & Distribution    A    Oct-13

835-09

   Loading Conditions    A    Oct-13

835-10

   Intact Stability Calculations    A    Oct-13

835-11

   Longitudinal Bending Moment Calculations    A    Oct-13

839-01

   Lines Plan    B    Oct-13

843-06

   Load Line Estimate    A    Oct-13

997-01

   Docking Plan    A    Oct-13

185-14

   Foundations, Anchor System Equipment    P    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

ATB TUG CONTRACT DRAWINGS PACKAGE – AUGUST 2013

 

Dwg #

  

Description

  

Revision

  

Delivery Date

259-002

   Exh Pipe Arr    P2    Aug-13

264-004

   Dirty Oil Sys Diagram    —      Aug-13

521-002

   Fire Main System Diagram    P2    Aug-13

529-002

   Bilge and Ballast Diagram    P2    Aug-13

541-002

   FO Service Sys Diagram    P2    Aug-13

551-002

   Compressed Air Sys Diagram    P2    Aug-13

101-002

   General Arrangement    7    Aug-13

117-002

   Midship Section    A    Aug-13

117-101

   Scantlings Bow Thru Frame 16    —      Aug-13

117-102

   Scantlings Fr 17 Thru 46    —      Aug-13

117-103

   Scantlings Fr 47 Thru Transom    —      Aug-13

117-104

   Scantlings Superstructure    —      Aug-13

167-003

   Hatch Details    P1    Aug-13

233-002

   Propulsion Engines Fdns    —      Aug-13

802-001

   Outboard Profile    A    Aug-13

802-002

   Inboard Profile    A    Aug-13

870-002

   480V Distribution    2    Aug-13

870-003

   480V Distribution Panels    2    Aug-13

870-004

   208V/120V Power Distribution    2    Aug-13

870-006

   DC Power Distribution    2    Aug-13

T266-264-002

   FENDER INSTL DIAG    P2    Aug-13

T266-300-001

   Manholes & Hatches A&D    P1    Aug-13

T266-427-001

   Navigation Lighting    P1    Aug-13

T266-510-001

   WT & Weat Doors A&D    P1    Aug-13

T266-534-001

   Ladders A&D    P1    Aug-13

T266-582-002

   SAN DRAINS & SEWAGE    —      Aug-13

T266-584-001

   Potable Water System Diagram    —      Aug-13

T266-711-001

   LO Fill and Trans Sys Diagram    —      Aug-13

T266-820-001

   TANK VENTS-SOUNDS PLAN    A    Aug-13

T267-804-001

   WEATHER DK DRAINS    —      Aug-13

ATB TUG CONTRACT DRAWINGS PACKAGE – SEPTEMBER 2013

 

Dwg #

  

Description

  

Revision

  

Delivery Date

101-002

   General Arrangement (Tug)    7    Sept-13    GLDD Build Strategy      
Sept-13    ATB Hopper Tug Model       Sept-13

ATB TUG CONTRACT DRAWINGS PACKAGE – OCTOBER 2013

 

101-023

   Connection Geometry    —      Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

101-023

   Connection Geometry    —      Oct-13

101-002

   General Arrangement – Hold Plan & Main Deck    —      Oct-13

101-002

   General Arrangement – Hold Plan & Main Deck    1    Oct-13

890-001

   Articouple System Block Diagram    A    Oct-13

876-001

   MAK Engine Control System    A    Oct-13

890-001

   Articouple One Line Diagram    0    Oct-13

T266-101-002

   General Arrangement    3    Oct-13

T266-101-002

   General Arrangement    4    Oct-13

T266-101-002

   General Arrangement    5    Oct-13

T266-101-002

   General Arrangement - IN PROCESS    6    Oct-13

T266-101-021

   Lines Model    —      Oct-13

T266-101-021

   Rhino Lines Model    —      Oct-13

T266-101-045

   Navigation Bridge Visibility    P1    Oct-13

T266-109-002

   Structural Fire Protection    P1    Oct-13

T266-109-002

   Structural Fire Protection    —      Oct-13

T266-167-003

   Hatch Details    P1    Oct-13

T266-233-001

   Propulsion Arrangement    P1    Oct-13

T266-233-001

   Propulsion Arrangement    —      Oct-13

T266-256-002

   Main and Aux Raw Water Cooling System Diagram    P2    Oct-13

T266-259-002

   Exhaust Piping Arrangement    P2    Oct-13

T266-264-002

   Fender Installation Diagram    P2    Oct-13

T266-264-004

   Dirty Oil System Diagram    —      Oct-13

T266-300-001

   Manholes & Hatches Arrangement & Details    P1    Oct-13

T266-401-001

   Rudder Arrangement    —      Oct-13

T266-427-001

   Navigational Lighting    P1    Oct-13

T266-501-001

   Rescue Boat and Liferaft Arrangement & Details    P1    Oct-13

T266-506-002

   Tank Vents & Sounds Diagram    P2    Oct-13

T266-510-001

   WT and Weathertight Doors Arrangement & Details    P1    Oct-13

T266-513-001

   Machinery Ventilation    P1    Oct-13

T266-521-002

   Fire Main System Diagram    P2    Oct-13

T266-529-002

   Bilge and Ballast Diagram    P2    Oct-13

T266-532-002

   Main and Aux FW Cooling System Diagram    P2    Oct-13

T266-533-002

   Potable Water System Diagram    P2    Oct-13

T266-534-001

   Ladders Arrangement & Details    P1    Oct-13

T266-541-002

   Fuel Oil Service System Diagram    P2    Oct-13

T266-541-003

   Fuel Oil Fill - Transfer System    P2    Oct-13

T266-582-002

   SANITARY DRAINS & SEWAGE SYSTEM DIAGRAM    —      Oct-13

T266-584-001

   Potable Water System Diagram    —      Oct-13

T266-603-002

   Underwater Inspection In Lieu of Drydocking    P1    Oct-13

T266-625-001

   Window Arrangement & Details    P1    Oct-13

T266-701-001

   FUEL OIL FILLING AND TRANSFER SYSTEM DIAGRAM    —      Oct-13

T266-703-001

   Fuel Oil System Diagram    —      Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

T266-711-001

   Lube Oil Fill and Transfer System Diagram    —      Oct-13

T266-730-001

   Compressed Air System Diagram    P2    Oct-13

T266-730-001

   Compressed Air System Diagram    —      Oct-13

T266-743-001

   Exhaust Piping Arrangement Diagram    —      Oct-13

T266-800-001

   Bilge and Ballast Diagram    —      Oct-13

T266-804-001

   Weather Deck Drains    —      Oct-13

T266-813-001

   FIRE MAIN SYSTEM DIAGRAM    —      Oct-13

T266-820-001

   Vents and Sounds    —      Oct-13

T266-820-001

   Vents and Sounds    A    Oct-13

T266-870-001

   Electrical Load Analysis    P1    Oct-13

T266-870-001

   Electrical Load Analysis    P2    Oct-13

T266-870-002

   480V Distribution Notes and Drawing Index    P1    Oct-13

T266-870-003

   480V Distribution Panels Notes and Drawing Index    P1    Oct-13

T266-870-004

   208V/120V Power Distribution Notes and Drawing Index    P1    Oct-13

T266-870-006

   DC Power Distribution Notes and Drawing Index    P1    Oct-13

T266-890-001

   120VAC Lighting System Drawing Index and Notes    P1    Oct-13

256-001

   Main and Aux Raw Water Cooling System Diagram Design Basis    —      Oct-13

259-001

   Exhaust Piping Arrangement Design Basis    —      Oct-13

264-003

   Dirty Oil System Design Basis    1    Oct-13

506-001

   Vents & Sounds Design Basis    —      Oct-13

506-001

   Vents & Sounds Design Basis    A    Oct-13

521-001

   Fire Main Design Basis    —      Oct-13

526-001

   Weather Deck Drains Design Basis    —      Oct-13

528-001

   SANITARY DRAINS & SEWAGE SYSTEM BASIS OF DESIGN    —      Oct-13

528-001

   Sanitary Drains & Sewage System Basis of Design    A    Oct-13

529-001

   Bilge & Ballast Design Basis    —      Oct-13

532-001

   Fresh Water Design Basis    —      Oct-13

533-001

   Potable Water Design Basis    —      Oct-13

541-004

   FO Fill & Transfer Design Basis    —      Oct-13

541-001

   FO Fill & Transfer Design Basis    A    Oct-13

551-001

   Compressed Air Design Basis    —      Oct-13

551-001

   Compressed Air Design Basis    A    Oct-13

584-201

   Potable Water Design Basis    A    Oct-13

584-301

   Potable Water Calculations    —      Oct-13

701-201

   FUEL OIL FILLING AND TRANSFER SYSTEM BASIS OF DESIGN    A    Oct-13

701-301

   FUEL OIL FILLING AND TRANSFER SYSTEM CALCULATIONS    —      Oct-13

711-201

   Lube Oil Design Basis    —      Oct-13

711-301

   Lube Oil Calculations    —      Oct-13

743-201

   Exhaust Piping Design Basis    A    Oct-13

743-301

   Exhasut Piping Calculations    —      Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

800-201

   Bilge & Ballast Design Basis    A    Oct-13

800-301

   Bilge & Ballast Calculations    —      Oct-13

813-201

   FIRE MAIN SYSTEM BASIS OF DESIGN    A    Oct-13

813-301

   FIRE MAIN SYSTEM CALCULATIONS    —      Oct-13

835-006

   Fuel Oil Calculations    —      Oct-13

835-008

   Compressed Air Calculations    —      Oct-13

835-011

   Dirty Oil System Calculations    —      Oct-13

835-024

   SANITARY DRAINS AND SEWAGE SYSTEM CLACULATIONS    —      Oct-13

870-000

   Low Voltage Electrical System Basis of Design    P1    Oct-13

890-000

   Lighting System Basis of Design    P1    Oct-13    SAi Report - General
Hydrostatics and Curves of Form of Bare Hull       Oct-13    SAi Report - COF
and General Hydrostatics of Hull with Skeg, Gondolas, and Head Boxes (Faired
Lines)       Oct-13

500-001

   Machinery Arrangement    P1    Oct-13

835-007

   Bilge and Ballast Calculations    A    Oct-13

835-023

   Exhaust Piping Arrangement Calculations    A    Oct-13

100-001

   Welding Schedule    P1    Oct-13

261-001

   Quick Cosing Valve Diagram    P1    Oct-13

401-001

   Navigational Light Arrangement    P1    Oct-13

532-003

   Main Engine Expansion Tanks    P1    Oct-13

581-001

   Anchor Handling Arrangement and Details    P1    Oct-13

532-002

   Fresh Water Cooling Diagram    —      Oct-13

101-021

   Hull Lines Plan    P1    Oct-13

997-001

   Blocking Plan    P1    Oct-13

259-002

   Exhaust Piping Arrangement    A    Oct-13

526-002

   Weather Deck Drains Diagram    A    Oct-13

256-002

   Main and Aux Raw Water Cooling System Diagram    —      Oct-13

602-001

   Hull Marking Diagram    P2    Oct-13

870-000

   Low Voltage Electrical System    P2    Oct-13

892-000

   Lighting Basis of Design    P2    Oct-13

802-001

   Outboard Profile    —      Oct-13

802-002

   Inboard Profile    —      Oct-13

526-001

   Weather Deck Drains System Basis of Design    A    Oct-13

551-001

   Compressed Air System Basis of Design    B    Oct-13

541-004

   Fuel Oil Fill and Transfer System Basis of Design    B    Oct-13

541-001

   Fuel Oil Service System Basis of Design    B    Oct-13

264-003

   Dirty Oil System Basis of Design    A    Oct-13

533-001

   Potable Water System Basis of Design    B    Oct-13

259-001

   Exhaust Piping Arrangement Basis of Design    B    Oct-13

117-002

   Midship Section    —      Oct-13

506-001

   Tank Vents and Sounds Basis of Design    B    Oct-13

870-002

   480V Distribution    P2    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT C-4

 

 

870-003

   480V Distribution Panels    P2    Oct-13

870-004

   208V/120V Power Distribution    P2    Oct-13

870-006

   DC Power Distribution    P2    Oct-13

870-001

   Electrical Load Analysis    P3    Oct-13

529-001

   Bilge and Ballast Basis of Design    B    Oct-13

529-002

   Bilge and Ballast Diagram    A    Oct-13

101-002

   General Arrangement    7    Oct-13

111-001

   Shell Plating Key Plan    P1    Oct-13

264-001

   LO Filling & Transfer Diagram    A    Oct-13

801-001

   Navigational Bridge Visibility    —      Oct-13

167-002

   WT & Weat Doors Arrangement & Details    —      Oct-13

802-001

   Outboard Profile    A    Oct-13

167-003

   Hatch Details    P2    Oct-13

802-002

   Inboard Profile    A    Oct-13

101-002

   General Arrangement    7    Oct-13

513-002

   Machinery Ventilation Basis of Design    P2    Oct-13

835-001

   Midship Calculations    —      Oct-13

555-001

   Vessel Safety Plan    P1    Oct-13

117-102

   Scantlings Fr 17 Thru 46    —      Oct-13

870-LIGHT

   Lighting Calculations    —      Oct-13

555-002

   Structural Fire Protection    A    Oct-13

521-002

   Fire Main System Diagram    A    Oct-13

521-001

   Fire Main System Basis of Design    B    Oct-13

835-028

   Fire Main System Calculations    A    Oct-13

612-002

   Handrails and Stanchions    P1    Oct-13

117-101

   Scantlings Bow Thru Frame 16    —      Oct-13

117-103

   Scantlings Fr 47 Thru Transom    —      Oct-13

117-104

   Scantlings Superstructure    —      Oct-13

233-002

   Propulsion Engines Fdns    —      Oct-13

603-002

   UWILD    —      Oct-13

167-001

   Manholes & Hatches Arrangement & Details    P2    Oct-13

117-002

   Midship Section    A    Oct-13

612-001

   Ladders Arrangement & Details    P2    Oct-13

585-001

   Rescue Boat and Lifeboat Arrangement & Details    —      Oct-13

611-001

   Fender Installation Drawing    —      Oct-13

892-002

   120VAC Receptacle System    P2    Oct-13

892-001

   Lighting Layout    P2    Oct-13

603-002

   Moulded Line Convention    P2    Oct-13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT D

(RESERVED)



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT E

GLDD ATB DREDGE OWNER FURNISHED EQUIPMENT/MATERIALS

 

WI #

   QTY     

DESCRIPTION

   VALUE    IN YARD
DATE   ATB BARGE ITEMS   

10.00

      A36 Steel Plate (1767.36 ST)    [*]     
  6-Jan-14 –
28-Feb-14   
  

10.00

      AH / DH Steel Plate (10.47 ST)    [*]     
  6-Jan-14 –
28-Feb-14   
  

10.00

      Bulb Flat (Weight in A36 Steel Plate Above)    [*]     
  6-Jan-14 –
28-Feb-14   
  

10.00

      Taisei Coupler System Ladder Components    [*]      1-Apr-14   

10.15

     6 Each       IMS Watertight Sliding Doors    [*]      1-May-14   

16.00

     2 Each       Schottel TT-2 Bowthrusters    [*]      1-Feb-15   

16.01

     2 Each       Bow Thruster Controls    Inclusive of
Thrusters      1-Feb-15   

16.02

     2 Each       Motorelli Motori Bowthruster Motors    Inclusive of
Electrical
Package      1-Feb-14   

19.02

     1 Each       Seahorse Systems MSD & (2) Lift Station Pumps    [*]     
13-Jan-14   

20.01

     1 Each       Caterpillar C32 Auxiliary Generator w Shipped Loose Components
   [*]      13-Jan-14   

22.01

     2 Each       EMDSI Model ME20G7C-T3 Dredge Engines (Reference SS Proposal
MJB061112-6)    [*]      1-Jun-14   

22.02

     2 Each       OCG SA401 Dredge Pump Gearbox    [*]      1-Jun-14   

22.03

     2 Each       Dredge Pump Couplings included with engine package (22.01)   
     1-Jun-14   

22.05

     2 Each       Maxim Silencers included with engine package (22.01)   
Inclusive of
EMD Engine
Package      1-Jun-14   



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

22.07

     2 Each       Hagler Systems / GIW 36x40 LSA 84 Dredge Pumps    [*]     
15-Dec-14   

26.01

     2 Each       Motorelli Motori 1000kw Jet Pump Motors    Inclusive of
Electrical
Package      1-Feb-14   

26.02

     2 Each       OCG SA201 Jet Pump Gearbox    [*]      1-Jun-14   

26.03

     2 Each       Jet Pump Couplings         1-Jun-14   

26.05

     2 Each       Hagler Systems / GIW 20x20 WBC 46 Jet Pumps    [*]     
1-Dec-14   

32.01

     1 Each       BOSS 11T/107 Oily Water Separator (OWS)    [*]      1-Feb-14
  

34.01

     2 Each       Quincy Model 340 Air Compressors (Air Receivers Builder
Furnished)         6-Jan-14   

34.01

     1 Each       Quincy Model D5120HP Air Compressor (Air Receiver Builder
Furnished)    [*]      6-Jan-14   

34.01

     1 Each       Hankinson Air Dryer         6-Jan-14   

35.01

     1 Each       Emerson Fuel Oil metering system    [*]      1-Jun-15   

38.01

     2 Each       Gimbal Davit Gantries    [*]      1-Oct-15   

38.01

     2 Each       Gimbal Davit Cylinders    [*]      1-Oct-15   

38.01

     2 Each       Draghead Davit Gantries    [*]      1-Oct-15   

38.01

     2 Each       Draghead Davit Cylinders    [*]      1-Oct-15   

38.01

     2 Each       Trunnion Davit Gantries with Service Frames    [*]     
1-Oct-15   

38.01

     2 Each       Trunnion Davit Cylinders    [*]      1-Oct-15   

38.02

     6 Each       Brusselle Dragarm Winches    [*]      1-Apr-14   

38.02

     2 Each       Swell Compensator Rams    [*]      1-Aug-15   

56.01

     24 Each       Shots, 2-5/8" Grade 2 Stud Link Anchor Chain with connecting
hardware    [*]      6-Jan-14   

56.01

     2 Each       Steel Stockless AC-14 Type HHP Anchors         6-Jan-14   

56.02

     1 Each       Coastal Marine Equipment 1W26231-126-00 Left Hand Anchor
Windlass    [*]      1-Sep-15   



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

56.02

   1 Each    Coastal Marine Equipment 1W26231-126-00 Right Hand Anchor Windlass
        1-Sep-15   

56.03

   2 Each    Coastal Marine Equipment C20-15-71-131 Deck Capstans        
1-Sep-15   

60.01

   2 Each    Techcrane Deck Cranes w Extended Pedestal    [*]      1-Dec-14   

66.01

   1 Each    Bosch Rexroth HPU, Valve Stands, Emergency Closing Devices, Swell
Compensation System    [*]      1-May-14   

67.02

   6 Each    Bottom Door Cylinders    [*]      1-Aug-15   

67.03

   2 Each    Overflow Cylinders    [*]      1-Aug-15   

67.03

   2 Each    Hopper Overflow Assemblies    [*]      1-Apr-15   

67.04

   8 Each    Stainless Steel Sounding Winches    Inclusive of
Bow
Connection
Arrangement      1-May-14   

68.02

   3 Each    Transformers         1-Jun-15             [*]   

68.02

   2 Each    Switchboards         1-Jun-15   

68.02

   1 Each    Shore Connection Box         1-Jun-15   

68.03

   8 Each    Variable Frequency Drives fior (2) Jet Pumps, (2) Bow Thrusters,
(4) Hydraulic Pumps         1-Jun-15   

68.12

   1 Each    Barge Console    Inclusive of
Tug System      1-Jun-15   

68.13

   1 Each    Vingtor PA / GA System         1-Jun-15   

68.14

   1 Each    Beier Machinery Alarm and Monitoring System         1-Jun-15   

68.15

   1 Each    Beier Vessel Security System         1-Jun-15   

68.16

   1 Each    VOSTA Integrated Monitoring and Control System – IMC (Dredge)   
[*]      1-Jun-15   

68.16

   1 Each    Dredge Maintenance Desk         1-Jun-15   

68.17

   1 Each    Set, Production Instrumentation (IMS System)    [*]      1-Nov-15
  

71.01

   2 Each    Arm Pieces, Pivot Arms, and Gimbal Rings    [*]      1-Nov-15   



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

71.02    2 Each    Dragheads    [*]      1-Nov-15    71.02    2 Each    Draghead
Visors    [*]      1-Nov-15    71.02    4 Each    Draghead Visor Cylinders   
[*]      1-Nov-15    71.03    1 Each    FEDUR Suction Piping System    [*]     
1-Apr-14    71.03    1 Each    FEDUR Discharge Piping System    [*]     
1-Oct-14    71.04    31 Each    Slurry Valves    [*]      1-Jun-14    71.05    1
Each    Machine Fabriek Bow Connection Arrangement    [*]      1-May-14    TBD
   2 Each    Green Valve Cylinders    [*]      1-Aug-15    81.01    96 Each   
Jet Water Nozzles    [*]      1-Nov-14    ATB TUG ITEMS    12.10    1 Each   
EBI TC-10 Telescopic Boom Crane    [*]      1-Jun-14    14.01    2 Each    MaK
12 M 32 C Main Engines    [*]      20-Jan-14    14.01    2 Each    Main Engine
HT Cooling – GEA PHE Plate Heat Exchangers    TBD      1-Mar-14    14,01    2
Each    Main Engine LT Cooling – GEA PHE Plate Heat Exchangers Heat Exchangers
   TBD      1-Mar-14    14.01    2 Each    Maxim Water Evaporators (Watermakers)
   [*]      1-Mar-14    14.01    2 Each    Starting Air Compressors    [*]     
1-Apr-15    14.02    2 Each    OCG Model SA-382-25 Reduction Gears    [*]     
1-Aug-14    14.02    2 Each    Schottel Type SCP 109/4-XG Controllable Pitch
Propeller Systems    [*]      1-Aug-14    15.01    2 Each    Schottel Modified
WAG 19A Nozzles         1-Aug-14    15.01    1 Each    Type 530 BRA 45-40-15-CC
2-piece Van Der Velden Steering System    [*]      1-Aug-14   



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

19.02

   1 Each    Seahorse Systems MSD    [*]     13-Jan-14   

20.01

   1 Each    Caterpillar C32 Auxiliary Generator    [*]     6-Sept-14   

20.01

   1 Each    Caterpillar C18 Emergency Generator    [*]     6-Sept-14   

35.05

   1 Each    BOSS 11T/107 Oily Water Separator (OWS)    [*]     1-Feb-14   

56.02

   1 Each    Coastal Marine Equipment FWD Capstan CME C17-15- 61-131    [*]    
1-Sep-15   

56.02

   1 Each    Coastal Marine Equipment AFT Capstan CME C95-30- 127-131       
1-Sep-15   

56.03

   1 Each    Taisei Coupler System    [*]     1-Apr-14   

68.00

   1 Each    L-3 50-60Hz Power Generation and Distribution System (DOES NOT
INCLUDE 240VAC OR 120VAC)    [*]     1-Jun-15   

68.00

   1 Each    L-3/SAM Integrated Monitoring and Control System (Dredge)   
Inclusive
of Barge
System     1-Jun-15   

68.11

   1 Each    Beier Machinery Alarm and Monitoring System    [*]     1-Jun-15   

70.00

   1 Each    Beier Vessel Security System        1-Jun-15   

70.00

   1 Each    Beier Navigation and Communication System        1-Jun-15   

70.17

   1 Each    Vingtor PA / GA System        1-Jun-15   

76.00

   1 Each    Ned Deck Marine Rescue Boat Davit    [*]     15-Apr-14   

76.00

   1 Each    FAST-RSQ RSQ-475A Rescue Boat        15-Apr-14   



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT F-1

FORM OF MILESTONE CERTIFICATE

Pursuant to the Vessel Construction Agreement, dated January         , 2014,
between Great Lakes Dredge & Dock Corporation, as the Owner and
                    , as the Builder, completion of the following Milestone upon
Hull No.                      is hereby certified:

Milestone Completed (Description):

The Work completed up to this Milestone complies with the Contract Documents.

Subject to payment by the Owner of the amounts up to and including this
Milestone, there are no liens upon said Vessels for labor, Materials or
equipment covered by and up to the Interim Installment Payment for this
Milestone for said Vessels.

 

By:  

 

Date:  

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT F-2

FORM OF BUILDER’S INVOICE

 

LOGO [g689260g06e10.jpg]

Date

GREAT LAKES DREDGE & DOCK CO. INC.

2122 York Road

Oak Brook, Illinois 605523

 

Attention: Mr. Steven Becker    Terms: Due Upon Receipt

RE: ESG Hull #xxx

 

 

INVOICE NUMBER ####

 

 

Per Vessel Construction Contract - Exhibit Q-1

 

10%-

   $ 0.00      

 

 

 

INVOICE TOTAL

   $ 0.00      

 

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT G-1

FORM OF BUILDER’S FINAL LIEN RELEASE AND WAIVER

FOR AND SUBJECT TO VALUE RECEIVED, in payment of all Interim Installment
Payments and the Final Payment for Hull No.            ,                     
(“Lienor” and “Builder”), hereby waives, releases and relinquishes any and all
right to claim any lien or other right or privilege with respect to the
construction of Hull No.          (the “Vessel”) constructed for Great Lakes
Dredge & Dock Co., LLC, the Owner at the facilities located at Panama City
Florida pursuant to a Vessel Construction Agreement dated January , 2014, as
amended between the Owner and the Builder for work done or material provided by
Lienor to the Vessel.

Lienor also warrants and affirms that all wages for labor, payroll taxes and
insurance, invoices for materials, supplies, and services provided by others to
Lienor including Material Subcontractors and Suppliers related to the work or
materials furnished by Lienor to the Vessel through the date of the Waiver have
been paid in full or will be paid in due course.

IN WITNESS WHEREOF, Lienor has executed and delivered this Lien Release and
Waiver as of                     , 201    .

 

:     :     Lienor:        Its:    



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT G-2

FORM OF SUBCONTRACTORS’ AND SUPPLIERS’ FINAL LIEN RELEASE AND WAIVER

FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
                     (“Lienor”), hereby waives, releases and relinquishes any
and all right to claim any lien or other right or privilege with respect to the
construction of Hull No.                      (the “Vessel”) constructed for
Great Lakes Dredge & Dock Co., LLC (“Owner”) and                     
(“Builder”), at the facilities located at              pursuant to a Vessel
Construction Agreement dated January , 2014, as amended between the Owner and
the Builder for work done and/or material provided by Lienor to the Vessel
listed on the attached schedule.

Lienor also warrants and affirms that all wages for labor, payroll taxes and
insurance, invoices for materials, supplies, and services provided by others to
Lienor related to the work or materials furnished by Lienor to the Vessel
through the date of the release as listed on the Schedule attached hereto have
been paid in full or will be paid in due course.

IN WITNESS WHEREOF, Lienor has executed and delivered this Lien Release and
Waiver as of                     , 201    .

 

LIENOR:     By:       Its:    



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT H

FORM OF CERTIFICATE OF COMPLETION AND DELIVERY

It is hereby certified that in accordance Vessel Construction Agreement, dated
January             , 2014 the ATB Unit, identified by Hull Numbers
                    , (i) has been completed; (ii) that all trials and tests
have been satisfactorily completed; and (iii) that the ATB Unit complies with
the Contract Documents and is free from known defects in Builder’s materials and
workmanship. The original copies of following documents have been or are hereby
delivered to the Owner:

 

  I. For the Barge:

 

  A. The Builder shall obtain and furnish to the Owner the following fully
satisfied and executed certificates (with assistance from the Owner as
required):

 

  1. Interim Class Society Certificate, for Unrestricted Service as an unmanned
cargo barge;

 

  2. Class Society Provisional Load Line Certificate for Oceans Service;

 

  3. United States, International (ITC69), and Standard (Regulatory) Tonnage
Certificates;

 

  4. Builder’s Certificate CG-1261;

 

  5. American Bureau of Shipping (ABS) or other applicable equipment
certificates (Builder Furnished Equipment); and

 

  6. U.S. Coast Guard Certificate of Inspection.

 

  B. Except as otherwise provided, the Builder shall obtain and furnish the
following certificates (with assistance of the Owner as required):

 

  1. Stability Certification (Owner’s Standard Format). Owner’s naval architect
for the Barge and Tug shall produce an incline procedure/experiment and
Stability Booklet, direct the inclining experiment in conjunction with the
Builder, finalize the Stability Booklet and submit it along with the results of
the inclining experiment to the Builder for submittal to ABS for its review and
approval. Builder shall obtain from ABS an approved Stability Booklet;

 

  2. Deadweight Certificate. Owner’s naval architect for the Barge and Tug shall
produce an incline procedure/experiment and Stability Booklet, direct the
inclining experiment in conjunction with the Builder, finalize the Stability
Booklet and submit it along with the results of the including experiment to the
Builder for submittal to ABS for its review and approval. Builder shall obtain
from ABS an approved Stability Booklet. Deadweight will be certified in the
approved Stability Booklet;



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  3. [Intentionally deleted.]

 

  4. Certificate of Alternate Compliance;

 

  5. Radiotelephony Certificate (FCC) - by Owner;

 

  6. MARPOL Certificates and Publications;

 

  7. International Oil Pollution Prevention Certificate (Builder supplied). All
engine EIAPPs (Owner supplied);

 

  8. SOPEP - by the Owner; and

 

  9. Miscellaneous:

 

  a. Potable water certificate of fitness;

 

  b. Pressure vessels certificates (as supplied by Owner or Builder);

 

  c. Machinery emissions certificates (Owner supplied);

 

  d. Procedures and arrangement manual (Owner supplied); and

 

  e. Loading Manual (Owner supplied).

 

  II. For the Tug:

 

  A. Except as otherwise provided the Builder shall obtain and furnish the
following certificates to the Owner at Delivery (with assistance of the Owner as
required):

 

  1. International Load line Certificate;

 

  2. Interim Class Society LOGO [g689260g29m30.jpg] A1, LOGO [g689260g29m30.jpg]
AMS, ACCU, Ocean Towing Vessel Unlimited Service;

 

  3. U.S. Coast Guard Inspected and Certified - Unlimited Ocean Towing Service;

 

  4. USCG NVIC 1-78 for Automated Engine Rooms;

 

  5. Panama Canal Tonnage Certificate;

 

  6. SOLAS Safety Construction and Equipment Certificates;

 

  7. SOLAS Cargo Ship Safety Construction Certificate;

 

  8. SOLAS Cargo Ship Safety Equipment Certificate;

 

  9. SOLAS Cargo Ship Safety Radio Certificate;

 

  10. Navigation Lights Certificate;



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  11. MARPOL Certificates (Conformance to MARPOL Annex I, II, IV, and VI-Oil,
NLS, Sewage and Air by USCG/EPA). “Engine International Air Pollution Prevention
(EIAPP) Certificate,” is Owner supplied. “International Oil Pollution Prevention
(IOPP) Certificate” is Builder supplied. “International Air Pollution Prevention
(IAPP) Certificate” is Owner supplied.

 

  12. ASME Certificates (for pressure vessels as required) – Form U-1A (as
supplied by Owner or Builder);

 

  13. Builder’s Certificate;

 

  14. F.C.C. Radio Communication License (Owner to apply for);

 

  15. International Admeasurement Certificate;

 

  16. Stability Letter from Class Society under the Class Society/USCG MOU;

 

  17. Compass Adjustment Deviation Card;

 

  18. Label Certificate for Marine Sanitation Device (Owner supplied);

 

  19. Anchor Certificates;

 

  20. Lifting Eyes to be marked with SWL;

 

  21. Padeyes and Lashing Points (test certificates);

 

  22. Deadweight Certificate (Owner supplied);

 

  23. Automation Test Procedure (Owner supplied);

 

  24. Anti-foulant certificate;

 

  25. GMDSS Certificate of Compliance;

 

  26. Machinery space hoisting crane and all other lifting gear certifications
(as supplied by Owner or Builder);

 

  27. Pipe and Structural Steel Mill Certificates (as supplied by Owner or
Builder); and

 

  28. Proof of US Public Health Compliance for food preparation and vermin
prevention.

 

  III. The above original certificates and documents for both the Tug and Barge
have been mounted in frames onboard the Vessels by the Builder when so required
by the issuing agency or Regulatory Authorities.

 

This              day of                     , 201    . By     Its:  



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT I

FORM OF CHANGE ORDER

Request for Variation Order

 

Project    Great Lakes Dredging & Docking       Date   

 

System Name:   

 

                 Hull         

 

        Change Order #          801 Requested By:   

 

         Contractor    Eastern Shipbuilding Group          Reason for Change:   

 

         Present Condition:   

 

         Proposed Change:   

 

         Cost Impact    Description       Hours    Cost             $0.00      
      $0.00    Price per vessel      Total          $0.00    Total Cost of
Change             Total          $0.00 Schedule Impact         0          This
form is to be used for all work that is performed beyond the scope of the
contract specifications and drawings.         

THIS VARIATION ORDER, ONCE FULLY EXECUTED BY THE OWNER’S DULY AUTHORIZED
REPRESENTATIVE AND THE BUILDER’S DULY AUTHORIZED REPRESENTATIVE, SHALL
CONSTITUTE A FULL AND FINAL RESOLUTION, SETTLEMENT AND ACCORD AND SATISFACTION
WITH RESPECT TO ALL COSTS AND TIME ASSOCIATED WITH THE WORK DESCRIBED HEREIN.
COSTS ARE DEFINED TO INCLUDE ALL DIRECT AND INDIRECT LABOR COSTS, ALL MATERIAL
AND EQUIPMENT COSTS AND ALL IMPACT COSTS RELATED TO AND/OR OCCASIONED AS A
CONSEQUENCE OF OR BY THE PERFORMANCE OF THIS WORK DESCRIBED HEREIN (INCLUDING
ANY CLAIM FOR DELAY, DISRUPTION OR ANY OTHER INCIDENTAL CLAIM OF THE BUILDER),
AS WELL AS TAXES, INSURANCE, BONDS, GENERAL CONDITIONS OVERHEAD AND PROFIT. ALL
OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN IN FULL FORCE AND EFFECT.

ACTION:                                          
                               

Signature                                          
                               

Approved by (Shipyard PM)                                         

Approved By Owner: Signature                                     

Denied By Owner: Signature                                          



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT J

FORM OF OWNER’S WARRANTY NOTIFICATION TO BUILDER

[DATE]

 

     

ATTN: WARRANTY MANAGER

This is to advise that a warranty event covered under the Vessel Construction
Agreement between Great Lakes Dredge & Dock Co., LLC (“Owner”) and
                     (“Builder”) has occurred as described below:

[Describe Event]

The Owner requests the following remedial action:

[Describe Remedial Action]

Sincerely Yours,

[Name of Owner Representative]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT K

BUILDER’S PRELIMINARY SCHEDULE

See Attached Schedule K-1 Tug (Rev. F)

See Attached Schedule K-2 Barge (Rev. H)



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT K-1

[*]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT K-2

[*]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT L-1

FORM OF BUILDER’S PARTIAL LIEN RELEASE AND WAIVER

FOR AND SUBJECT TO VALUE RECEIVED, in payment of Interim Installment Payment
No.             in the amount of $                     for Hull No.            ,
                     (“Lienor” and “Builder”), hereby waives, releases and
relinquishes any and all right to claim any lien or other right or privilege up
to and including this Interim Installment Payment with respect to the
construction of Hull No.             (the “Vessel”) constructed for Great Lakes
Dredge & Dock Co., LLC, the Owner at the facilities located at Panama City,
Florida pursuant to a Vessel Construction Agreement dated January         ,
2014, as amended between the Owner and the Builder for work done or material
provided by Lienor to the Vessel as of the date of this release.

Lienor also warrants and affirms that all wages for labor, payroll taxes and
insurance, invoices for materials, supplies, and services provided by others to
Lienor including Material Subcontractors and Suppliers related to the work or
materials furnished by Lienor to the Vessel through the date of the Waiver have
been paid in full or will be paid in due course.

IN WITNESS WHEREOF, Lienor has executed and delivered this Partial Lien Release
and Waiver as of                     , 201        .

 

  :       Lienor:         Its:      



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT L-2

FORM OF SUBCONTRACTORS’ AND SUPPLIERS’ PARTIAL

LIEN RELEASE AND WAIVER

FOR VALUE AND PAYMENTS RECEIVED TO DATE, the receipt and sufficiency of which is
hereby acknowledged,                      (“Lienor”), hereby waives, releases
and relinquishes any and all right to claim any lien or other right or privilege
with respect to the construction of Hull No.             (the “Vessel”)
constructed for Great Lakes Dredge & Dock Co., LLC (“Owner”) and
                     (“Builder”), at the facilities located at
                     pursuant to a Vessel Construction Agreement dated
January         , 2014, as amended between the Owner and the Builder for work
done and/or material provided by Lienor to the Vessel listed on the attached
schedule. Lienor also warrants and affirms that all wages for labor, payroll
taxes and insurance, invoices for materials, supplies, and services provided by
others to Lienor related to the work or materials furnished by Lienor to the
Vessel through the date of the release as listed on the attached Schedule have
been paid in full or will be paid in due course.

IN WITNESS WHEREOF, Lienor has executed and delivered this Lien Release and
Waiver as of                     , 201        .

 

LIENOR:     By:       Its:    



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT M

FORM OF PROTOCOL OF DELIVERY AND ACCEPTANCE

 

BUILDER:     _____________________________ OWNER:   Great Lakes Dredge & Dock
Company, LLC Name of Vessel: “                    ” (Hull No.             under
the Vessel Construction Agreement)

 

SPARES, STORES ABOARD AT DELIVERY          

EXCEPTIONS: (Check one) See attached list None

EXCEPT for the items noted on the attached list, if any, and subject to the
Builder’s warranty of title and warranties as to materials and workmanship as
set forth in the Vessel Construction Agreement dated as of                     ,
2013 between the Builder and the Owner (the “Agreement”), the above referenced
ATB Unit and its equipment are hereby delivered by the Builder and accepted by
the Owner and deemed to be in compliance with the Agreement. The Builder hereby
acknowledges its continuing duties and responsibilities relating to the ATB Unit
with respect to the Builder’s warranty of title and warranties as to materials
and workmanship, as provided in the Agreement. The Builder further acknowledges
its ongoing obligation to correct all exceptions listed on the attached list, if
any. The Owner hereby assumes risk of loss of or damage to the ATB Unit
occurring after the execution of this Protocol, subject to the Builder’s
obligations noted above.

 

DATE OF ACCEPTANCE:     TIME OF ACCEPTANCE: PLACE OF ACCEPTANCE:       Great
Lakes Dredge & Dock Co., LLC     ____________________ By:         By:     Its:  
      Its:    



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT N

(RESERVED)



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT O

Reserved



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT P

SHIPYARD CONTRACT DEFICIENCY REPORT

 

Vessel Name:           Report Number:           Date:                      

 

References:  

 

a) Contract/Specification Reference:  

   

 

b) Drawing Reference:      

 

c) Other (specify):      

 

Contract Requirements:      

 

Description of Deficiency:      

 

Impact of Deficiency:      

(i.e., Will delay completion xx days, safety hazard, inability to complete
contract line item, etc.)

Recommended Corrective Action:                   
                                         
                                         
                                         
                                                  

 

Authorization:             Owner Representative     Shipyard Representative



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT Q

INTERIM INSTALLMENT AND MILESTONE SCHEDULE

The Contract Price shall be paid by the Owner to the Builder in installments as
follows:

 

(a) First Interim Installment as set forth in Exhibits Q-1 and Q-2 within 2
Working Days of execution of the legally binding Agreement between the Owner and
the Builder.

 

(b) Additional Installments as Follows:

As set forth in Q-1 and Q-2.

 

(c) Other Payment Terms:

 

  1) Any and all payments under this Agreement shall be made in United States
dollars.

 

  2) Any and all payments under this Agreement shall be made via Wire Transfer
to the following:

 

  a. If to Builder:

 

     Eastern Shipbuilding Group, Inc.                                        

                     Account Number: [*]

                     Regions Bank                    

                     Birmingham, AL

                     [*]

 

  b. If to the Owner:

Great Lakes Dredge & Dock Company, LLC

Account# [*]

Bank of America

Chicago, Illinois

[*]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT Q-1

TUG MILESTONE SCHEDULE

1. Progress Payment Schedule for:

ESG Hull #252 Contract for One (1) ATB Tug GL302

 

Payment #

 

ATB Tug Payment Description

   Percent %

1

  Upon Contract Signing    [*]

2

  Sixty (60) Days After Contract Signing    [*]

3

  Upon Initial Order of Steel    [*]

4

  Upon Initial Cutting of Steel    [*]

5

  Upon Completion of Plating of First Hull Module    [*]

6

  Upon Completion of Plating of All Hull Modules    [*]

7

  Upon Completion of Hull Welding    [*]

8

  Upon Installation of Rudders, Shafting and Propellers    [*]

9

  Upon Launch of Vessel    [*]

10

  Upon Initial Startup of OFE Main Engines    [*]

11

  Upon Vessel Delivery – Panama City, FL.    [*]      [*]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT Q-2

BARGE MILESTONE SCHEDULE

2. Progress Payment Schedule for:

ESG Hull#253 Contract for One (1) ATB Dredge Barge GL151

 

Payment #

 

ATB Dredge Barge Description

   Percent %

1

  Upon Contract Signing    [*]

2

  Sixty (60) Days After Contract Signing    [*]

3

  Upon Initial Order of Steel    [*]

4

  Upon Initial Cutting of Steel    [*]

5

  Upon Completion of Plating of First Hull Module    [*]

6

  Upon Substantial Completion of Lofting & Pipe Spooling    [*]

7

  Upon Completion of Plating of All Hull Modules    [*]

8

  Upon Completion of Hull Welding    [*]

9

  Upon Completion of Welding Superstructure    [*]

10

  Upon Launch of Vessel    [*]

11

  Upon Vessel Delivery – Panama City, FL.    [*]      [*]